Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 115

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA,

 

WEST PALM BEACH DIVISION
a X
DIANE GOOCH,
PLAINTIFF, : CIVIL ACTION NO.

(JURY DEMAND)
Vv.
UNITED STATES OF AMERICA, :
DEFENDANT,
~~ en xX
COMPLAINT

1. Diane Gooch is the Plaintiff in this action. She resides at 801 South Olive
Avenue, Unit 1206, West Palm Beach, Florida 33401. The last four digits of her
Social Security Number are: XXX-XX-4358.

2. Following her move to Florida in 2014, Plaintiff, DIANE GOOCH, has been
and continues to be a resident of West Palm Beach, Palm Beach County,

Florida, at all times pertinent to and referred to in this Complaint.

3. The Defendant is the United States of America.

4. This is an action for the recovery of federal income tax and interest
erroneously or illegally assessed and collected, and this Court has jurisdiction by
reason of 28 U.S.C, §1346(a)(1).

4621213604
6$702.0001
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 115

law. Plaintiff, DIANE GOOCH, has never received a response to this letter from
the Defendant, UNITED STATES OF AMERICA, to date.

14.Plaintiff has overpaid her federal income tax for the year 2013 in the amount of
$385,234.00 plus statutory interest allowable under the law and the Defendant,
UNITED STATES OF AMERICA, has refused to refund those payments to her.

WHEREFORE, Plaintiff, DIANE GOOCH, demands that Final Judgment be
entered in her favor and against the Defendant, UNTIED STATES OF AMERICA,
in the amount of $385,234.00 plus statutory interest allowable under the law, and
costs allowed by law, and such other relief as the Court may deem just, including an
award of reasonable litigation costs incurred in this proceeding, pursuant to 26

U.S.C. §7430.

JURY DEMAND
Plaintiff, DIANE GOOCH, hereby demands trial by jury on all issues so triable.

felrus ry

Respectfully submitted this A. day ofdanuary 2021 by:

Chris Alan Draper

/s/ Chris Alan Draper

Florida Bar No.: 0838640

Greenspoon Marder LLP

525 Okeechobee Boulevard, Suite 900
West Palm Beach, Florida 33401

Phone: (561) 838-4506

Facsimile: 561-718-2827

Primary Email: chris.draper@gmlaw.com

46212136v4
65702.0005
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 115

Exhibit A
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 115

5. Recovery is sought of federal income tax for the taxable year ended December
31, 2013 in the amount of be $385,234.00, together with statutory interest

allowed thereon.

6. On September 5, 2014, Plaintiff, DIANE GOOCH, electronically filed a timely
federal income tax return for the year 2013 with the Internal Revenue Service
and timely paid income taxes in the amount of $1,046,800 related to this return.
A copy of this return is attached hereto, marked Exhibit A, and made a part

hereof.

7. Under cover letter dated January 4, 2017, Plaintiff, DIANE GOOCH, received a
Schedule K-1 for 2013 from Scratch Hard LLP reporting an ordinary business
loss by GOOCH on line 1 in the amount of $1,362,927.00. That letter stated:

“Enclosed is your 2013 Schedule K-1 (Form 1065), Partner's Share of Income,
Credits, Deductions, etc., which has been filed with the 2013 Form 1065 US.
Return of Partnership Income of SCRATCH HARD LLC. The amounts
reported to you on lines 1-20 of the Schedule K-1 (Form 1065), Partner's
Share of Income, Credits, Deductions, etc., represent your share of income,
credits, deductions, and other information to be reported on the appropriate
lines of your tax return. The IRS has substantially changed the Schedule K-1

by utilizing codes on some lines to identify the item and provide reporting
information.”

A copy of this Schedule K-1 is attached hereto, marked Exhibit B, and made a
part hereof.

8. On September 4, 2017, the Defendant’s, UNITED STATES OF AMERICA,
Internal Revenue Service (“IRS”) extended the filing deadline and granted relief
to January 31, 2018 to perform any time sensitive actions, including filing of
original or amended tax returns. The IRS issued this relief under their statutory

authority granted pursuant to Section 7508A of the Internal Revenue Code of

2
46212136v4
65702,0001
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 115

1986, as amended, and pursuant to Treasury Regulation §301.7508A-1. A copy
of the IRS press release provided as Exhibit C, attached hereto and made a part
hereof, specifically provides:

"The IRS is now offering expanded relief to any area designated by FEMA as
qualifying for either individual assistance or public assistance in the State of
Florida. Individuals who reside or have a business in Alachua... Palm Beach
..Washington counties may qualify for tax relief. This represents all 67
counties of Florida."
The relief was granted with respect to any filings due after September 3, 2017. A
permanent record of this relief is set forth in IRS Publication 976, at pages 5 and
6, copies of which are attached hereto as Exhibit D and made a part hereof. At
that time, Plaintiff, DIANE GOOCH, was a resident of Palm Beach County,
Florida which was included in the Presidential Declared Disaster Area and was

therefore entitled to such relief.

9. A timely amended Form 1040X claim was filed on September 27, 2017, well
before the January 31, 2018 deadline referred to in Paragraph 8 above. The
Amended Tax Return claimed a total overpayment of $611,078.00, of which
$225,884.00 was applied to tax due for 2014, leaving a refund due of
$385,234.00. The stated basis for this claim was the additional losses reported on
the Scratch Hard LLC Schedule K-1 referred to in Paragraph 7 above, but which
were “not reported with the original filing” of Form 1040. A copy of this claim
for refund is attached hereto, marked Exhibit E, and made a part hereof. More

than six months have elapsed since the filing of the claim.

10.But for the relief granted by the Defendant as described in Paragraph 8, the filing
of a claim for refund on Form 1040X for 2013 which was necessitated by the

Schedule K-1 referred to in Paragraph 7, the statute of limitations on the filing of

3
46212136v4
65702.0001
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 115

a claim for refund on Form 1040X would have expired on September 5, 2017.
For this reason the Plaintiff, DIANE GOOCH, hand printed at the top of page 1
of such Form 1040X “Hurricane Irma Relief - Statute Extended For All Filings
from September 4, 2017 to Jan. 31, 2018.” See Exhibit E.

11. By letter dated September 16, 2019 (Letter Number: LTR 105C), IRS reference,
0639100537, Defendant, UNITED STATES OF AMERICA, disallowed
Plaintiff’s, DIANE GOOCH, claim for a refund of income taxes (the "Claim
Disallowance"). A copy of the Claim Disallowance is attached hereto as Exhibit

“F”’). The stated reason for Defendant’s disallowance was:

“WHY WE CAN'T ALLOW YOUR CLAIM

You filed your claim more than 3 years after you filed your tax

return. The received date on your return is Sep. 29, 2017. The last day
to file a timely claim or return for tax year 2013 was Sep. 05, 2017. We
can't allow your claim or return because the received date is after the
deadline.”

12. As required by Section 6532(a)(1) of the Internal Revenue Code §1986, as
amended, the formal claim disallowance referred to in Paragraph 11 was mailed
by certified mail to the Plaintiff, DIANE GOOCH and states:

If you don't agree with our decision, you can file suit to recover

tax, penalties, or other amounts, with the United States District
Court that has jurisdiction or with the United States Court of Federal
Claims,

13.On December 9, 2019, Plaintiff, DIANE GOOCH, prepared and filed a letter to
the Defendant, UNITED STATES OF AMERICA, providing a detailed
explanation of why the Plaintiff's, DIANE GOOCH, claim for a refund made on
Form 1040X was timely and requested expeditious processing of the requested

refund in the amount of $385,234.00 plus statutory interest allowable under the

46212136v4
65702.0001
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 115

£1040

For tha year Jan. 1-Bac. 31,

Department of the Treasury - internal Revenue Service

U.S. Individual Income Tax Return

AS GRIGINALLY FILED

(99)

 

 

2013

2013, or other tax year beginning , 2013, ending 20

OMB No. 1545-0074 | IRS Use Only - De not write or stapie in this space.

See separate instructions.

 

 

Your first name and initial Last name Your social security number
DIANE GOOCH XXX—~RE-4358
if a joint return, spouse's first name and initiat Last name Spouse's social security number

 

 

Home address {number and street). if you have a P.O. box, see instructions.
76 WEST RIVER ROAD

Apt. no,

 

Make sure the SSN(s) above
and on line Gc are correct.

y

 

City, town or post office,

RUMSON

state, and ZIP code. If you have a foreign address, alse complete spaces below (see instructions).
NJ 07760-1138

Prosidential Etection Campaign
Check here f you, of your spouse if fing

 

Foraign country name

Foreign province/state/county Foreign postal code

 

 

{ointly, want $3 to go to this fund. Checking
a box below wilt not change your tax or
redurnd.

 

You Spouse

 

Filing Status ;

Single
Married filing jointly (even if only one had income)

4 | Xx | Head of household {with qualifying person). (See instructions.) if
the qualifying person is a child but not your dependent, enter this

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check onlyone 3 {|__| Married filing separately. Enter spouse's SSN above child’s name here, D>
box. and full name here. 8 Qualifying widow(er) with dependent child
Boxes checked
Exemptions 6a |X| Yourself. if someone can claim you as a dependent, do not check boxGa.. 2.60 ee | on sa eae ww
b Spouse .....- woe ee eee en 6c who:
c¢ Dependents: (2) Dependent's (3) Dependent's (a)/ #chid underage 1? = @ Hivadwith you |}
{1) First name Last name social security number relationship to you ete tie you due to diverce
nave then tu STEFAN GOOCH KXX-KX-1554 (SON {gee Inatructions} _
dependents, see Dependents on 6c
instractions and notentered above
hoe » [} Add numbers on
d_ Total number of exemptions claimed ....... ee ee te ee es see ay. , fines above > Zz
Income 7 Wages, salaries, tips, etc. Attach Form(s)W-2 2... 0... es eal?
8a Taxable interest. Attach Schedule Bifrequired .,.......020. eee ee see ee | Ba 21,914.
b Tax-exempt interest. Do not include on line 8a... ... 0... 8b
aaah Form(s) $a Ordinary dividends. Attach Schedule Bifrequired.......... 00008 tee eee ee | Ma 118,889.
attach Forms b Qualified dividends . 2.000. veeeea. STMTL1.. 9b [ 3,275,
Wat a irtax 10 Taxable refunds, credits, or offsets of state and local income taxes... . , . ae hae eae 10
waswithheld, 44 Aflimonyreceived .. 2.2... ee eee ee ee ee eae vee eee eae 1 356,250.
; 42 Business income or (loss). Attach Schedule C orC-EZ .. 2... wee ee ee 12
new 13 Capital gain or (loss). Attach Schedule D if required. if not required, check here CJ 13 2, 966, 819,
see instructions. 44 Other gains or (losses). Atlach Form 4797... 0.00000... ae eee eee eee 14
15a iRAdistributions, .. , , , , | ga b Taxable amount... 1... 15b
16a Pensions and annuities, . , , | 6a b Taxable amount... . 16b
17 ~—- Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach ScheduleE . . . . . | 17 —~3,325.
418 Farm income or (loss). Attach Schedule F . . . ) . . eee eet ee eee ees . . | 18
19 Unemployment compensalion .......-..05 ee .. £49
20a Social security benefits |. 20a b Taxable amount... . . , | 20b
21° Other income. Listtypeandamount =» = SEE STATEMENT 1 21 41,500.
22 _ Combine the amounts in the far right column for lines 7 through 21. This is your total Income p> | 22 3,502,047.
Adjusted - Contant ene ere fant wees tenes 23
etlain business expenses of reservists, performing artists, and
Gross fee-basis government officials. Attach Form 2106 or 2106-EZ , . . | 24
Income — 25 Health savings account deduction. Attach Form 8889... .. . . 25
26 =©Moving expenses. Attach Form 3903, ,...20..-20c 006 26
27 = Deductible part of self-employment tax. Attach Schedule SE , , | 27
28 = Self-employed SEP, SIMPLE, and qualified plans. 2... kk 28
29 =©Self-employed health insurance deduction, |, 2... ke . £29
30 = Penalty on early withdrawal of savings . 2.2... ok . |30
31a Alimony paid b Recipient's SSN > 3ia
32 “IRAdeduction. ©... ke ee ee - + £32
330“ Student loan interest deduction, . 2... 0. ks vee a £38
34 = Tuition and fees. Attach Form 8917... 2... ee wee a | 34
35 Domestic production activities deduction. Attach Form 8903, , , , | 35
360 Addlines 23 through 35 ee ae ee ee . | 36
37 __ Subtract line 36 from line 22. This is your adjusted gross Income |... ..... . Ear 3,502,047.

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

JSA 3A1210 3.000

RS 3136GY

B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

Form 1040 (2013)
10
Case 9:21-cv-80288-RS Document.

omg NA BY FE

Fitered gn PLSD Docket 02/08/2021 Page 8 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E
Form 1040 (2013) DIANE GOOCH XXX—-XX-4358 Page 2
Tax and 38 Amount from line 37 {adjusted gross income)... . . eee eee oe ee | 38 3,502,047.
Credits 39a Check { You were born before January 2, 1949, Blind. } Total boxes
if: Spouse was born before January 2, 1949, Blind. checked } 39a
Standard b If your spouse itemizes on a separate return or you were a dual-status alien, check here  39b i_|
paduction _40 itemized deductions (from Schedule A} or your standard deduction (see left margin) | | |. |. . 40 365,977.
®Peoplewho| 41 Subtractline 40 fromiine38 », Cee ee ee te ee ee tae ceuas 41 3,136,070.
peck any 42 Exemptions, if fine 38 is $159,000 of less, multiply $3,900 by the number on line 6d, Otherwise, see instructions | 42 NONE
39a or 38b or) 43 Taxable Income. Subtract fine 42 from line 44. If line 42 is more than line 41, enter-0- 5 | |. 43 3,136,070.
claimed asa | 44 Tax (see instructions). Check if any from: a Form(s} 8814 b Form 4972 ¢ 44 619,796.
dependent, / 45 Alternative minimum tax (see instructions). Attach Form 6251 | vee eee eue 45 95,243.
instructions. | 46 Addlines44and45 .......... tee ee es ran > | 46 715,039.
Se 47 Foreign tax credit. Atlach Form 1146 if required | 6 dk, 4T 380,
Mattied filing | 48 Credit for chiid and dependent care expenses. Attach Form 2447 | | | | 48
seam 49 Education credits from Form 8863, line19, ds. . (49
Manfed filing | 50 Retirement savings contributions credits. Attach Form 8880 | | | | , 50
iStraltying 51 Child fax credit. Attach Schedule 8812, frequired | 5 2. 5 ok. , E51
sists. 52 Residential energy credits. Adach Form 5695 ........ wees | 52
Head of 53 Other credits from Form: al_|3800 {_|sso1 e[_| 53
raed 54 Add lines 47 through 53. These are your total credits » =. | |... ww. teu eee LSS 380.
55 Subtract line 4 from line 46. If line 54 is more than line 46, enter-0-. . . . . seven aes. | 5S 714,659.
Other 58 Self-employment tax. Attach Schedule SE . 2... . eee ee ee see ee we 56
Taxes 57 Unreported sociai security and Medicare tax from Form: a [| 4137 b [J 8919, ok, 57
58 Additional fax on IRAs, other qualified retirement plans, etc. Attach Form 5329 ifrequired. |, | 58
59a Household employment taxes from ScheduleH, |... oe. ee ee ee teen uae ear 59a
b First-time homebuyer credit repayment. Attach Form 8406 ifrequired | tee e et ee nas 59b
60 Taxes from: a [| Form 8959 b Form 8960 ¢ Instructions; entarcode(s) 60 106,297.
61 Add lines 55 through 60. This is yourtotaltax, .... 2... 0.045 nee te es >| 61 820,956.
Payments 62 Federal income tax withheld from Forms W-2 and 1099, | | | |. 62
———_ 83 2013 estimated tax payments and amount applied from 2012 return . | §3
Hyouhavea §4a Earned income credit {EIC) . 2... lek . + | 64a
qualifying ;
shild, attach b Nontaxable combat pay election, _ _ , [646
Schedule =. 65 Additional child tax credit. Attach Schedule 8812 ) | | | | | | re a)
68 American opportunity credit from Form 8863, lineB | | | |, | .. . Lot
67 Reserved... 1... Deen e eee eeeae cee [OF
68 Amount paid with request for extension tofile = | | wee ee [88 1,046,800.
69 Excess social security and tier 1 RRTAtaxwithheld = 2 | | | |. . | 69
70 Credit for federal tax on fuels. Attach Form 4136... ,........ 70
71° Credits from Form: a ["] 2439 b [7] Reserved ef | 8885 al_| 71
72 Add lines 62, 63, 64a, and 65 through 71. These are your total payments... ......... | 72 1,046, 800.
Refund 73 If fine 72 is more than tine 61, subtract line 61 fram line 72. This is the amount you overpaid .... | 73 225,844,
74a Amount of fine 73_you want refunded to you. if Form 8888 is attached, check here... . > T4a
Direct deposit? J» b Routing number |. bc Type: | Checking [| Savings
eee uctions. ® d Account number] | {| [of
75 __ Amount of line 73 you want applied to your 2014 estimated tax bh | 75 | 225,844,
Amount 76 Amount you owe. Subtract line 72 from line 61. For datails on how to pay, see instructions ... »LT6
You Owe 77 _Estimated tax penalty (see instructions)... +... +... _.| 77 |
Third Party Do you want to allow another person to discuss this return with the IRS (see instructions}?(X | Yes. Complete baiow. Lt No
D esignee Designes's Phone Personal idantificati
name PB DAVID A LIFSON ro 212-572-5500 number (Pin) ris9102
Sign Under penalties or Perjury, E eaciere that | have ono ee and accompanying schedulos and statements, and to the poe my knowledge and befief,
Here Your signaluse , and complete. Declaration of preparer (other than payer) based on alt in "Your oceupaton parer has any kne bavlime phone number
inotucions HOUSEWIFE
Keep a copy for > Spouse's signature. if a joint retum, both must sign. Date Spouse's occupation jf fe. 2 IRS sent you an Identity Protection
your racords. (see inst.
Paid PrintType preparers name Preparer's signature Date coed | #iPTIN
Preparer DAVID A_LIFSON setrempoyed | PO0041561
Use Only Fien'sname = CROWE HORWATH LLP Fim’s EINK 35~-0921680
Firm's address B@ 488 MADISON AVENUE - FLOOR 3 Phone no. 212-572-5500
NEW YORK, NY 10022
3A1220 2.000 Form 1040 (2013)

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

il
:21-cv- - red on ELSD Docket 02/08/2021 Page 9 of 115
Case 9:21-cv-80288-RS Document Bntaisd on EL SD g

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . OMB No. 1545-0074
SCHEDULE A Itemized Deductions
{Form 1040)
> information about Schedule A and its separate instructions is at www. irs.gov/schedulea, 20 1 3
Department of the Treasury
Internal Revenue Servica (9) > Attach to Form 1040. Seaueren No. 07
Name(s) shown on Form 1040 Your social security number
DIANE GOOCH XXX~XX-4358
Medical Caution. Do not include expenses reimbursed or paid by others.
d Medical and dental expenses {see instructions) teas 1
an 2 Enter amount from Form | i
Dental 1040, fine38.. 2
Ex Multiply line 2 by 10% (.10). But if either you or your spouse
penses was born before January 2, 1949, multiply line 2 by 7.5%
(075) instead 2... ee ee teen eee 3
4 Subtract line 3 from line 1. If line 3 is more than line 1, enter-O- . 2... a 4
Taxes You 5° State and local (check only one box):
Paid a |X | income taxes, or bee’ SIMT, 2. | 175,000.
b General sales taxes
6 Real estate taxes (see instructions)... . STMT. 2,16 103,491,
7 Personal property taxes. 2.2... tee eee 7
§ Other taxes. List type and amount
a &
9 Add lines 5 through ..-........-.. ee ee 9 278,491,
Interest 70° Home mortgage interest and points reported to you on Form 1098 | 10
You Paid 11. Home mortgage interest not reported fo you on Form 1098. if paid
fe the person from whom you bought ithe home, see instructions
Note. and show that person's name, identifying no., and address >
Your mortgage
Pte te te "4
deduction may 0 - ttt
be limited {see 12 Points not reported to you on Form 1098. See instructions
instructions). for specialmiles |)... see eee eee . [2
13 Mortgage insurance premiums (see instructions). . . . , . (13
14 Investment interest, Attach Form 4952 if required. (See instructions.) L14 9,323. STMT 2
15__Add lines 10 through 14... .. 1... Bete § ee ee sas | 18 9,323.
Gifts to 16 Gifts by cash or check. If you made any gift of $250 or
Charity more, see instructions _. SEE, STATEMENT (2? | {416 29,243,
if you made a 17 ~=Other than by cash or check. if any gift of $250 or more,
gift and got a see instructions. You must attach Form 8283 if over $500. [17
benefit for it, 18 Carryover from prior year, 5 2D wee ee ey LIB
See imsiructions. 49 Add lines 16 through 18... .....0 4: wt te eee ee _ | 19 29,243,
Casualty and
Theft Losses 20 Casualty or theft loss(es). Attach Form 4684. (See instructions.) . 2... eee tes 20
Job Expenses 21 Unreimbursed employee expenses - job travel, union dues, job
and Certain education, etc. Attach Form 2106 or 2106-E7 if required. (See
Miscellaneous instructions.) > 24
Deductions 22 Taxpreparation fees... ..... . eee eeees 22
23 + Other expenses - investment, safe deposit box, etc. List type and
amount Po SEE STATEMENT 3_
wee 23 215,772.
24 Addiines 24 through 23, wae es [24 215,772.
Enter amount from Form
25 4040, line 38. +. +. fas | 3,502,047,
26 Multiply line 25 by 2% (02) nee ae nae 26 70,041,
27__ Subtract line 26 from line 24. If line 26 is more than line 24, enter-0- |... ...,..... 27 145,731,
Other 28 Other - from list in instructions. List type and amount Bo
Miscellaneous
Deductions rr me ae 28
Total 28 Is Form 1040, line 38, over $150,000? SEE STMT 4
Itemized Cj No. Your deduction is not limited, Add the amounts in the far right column 29 365,977.
Deductions for lines 4 through 28. Also, enter this amount on Form 1046, tine 40. sens
Yes. Your deduction may be fimited. See the Itemized Deductions
Worksheet in the instructions to figure the amount to enter.
30 if you siect to itemize deductions even though they are less than your standard
deduction, checkhere, oo... ete e eee eaey Levee eee. > (_]

 

 

 

For Paperwork Reduction Act Notice, see Form 1040 instructions. Schedule A (Form 1040) 2013
JSA
3At400 2.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 12
Case 9:21-cv-80288-RS Documeny J oR eetsg OF ELSp Docket 02/08/2021 Page 10 of 115

 

 

SCHEDULE E Supplemental Income and Loss | _OMB No. 4545-0074
(Form 4 040) {From rentai real estate, royalties, partnerships, $ corporations, estates, trusts, REMICs, etc.) 20 1 3

}» Aitach to Form 1040, 1040NR, or Form 1041.
Dapariment of the Treasury Attachment
intemal Revenus Service (29) + Information about Schedule E and its separate instructions fs at www.irs.gow/schedulee. Sequence No. 13
Nama(s) shown on retum Your social security number
DIANE GOOCH XX¥-XK~4358

 

 

Income or Loss From Rental Real Estate and Royalties Note. If you are in the business of renting personal property, use
Schedule C or C-EZ (see instructions). If you are an individual, report farm rental income or loss from Form 4835 on page 2, line 40,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Did you make any payments in 2013 that would require you to file Form(s) 1099? (see instructions) __{ Yes |X| No
B li "Yes," did you or will you file required Forms 10997 Yes No
ia_| Physical address of each property (street, city, state, ZIP code}
A
B
Cc
tb Type of Praperty 2 for each rental real estate property listed | Fair Rental Personal Use Quy
(fom Ist below) ae Te ee pe arn Days Daye
A only if you meet the requirements to file as A
a a qualified joint venture. See instructions. B
¢ c
Type of Property:
1 Single Family Residence 3 Vacation/Short-Term Rental 5 Land 7 Self-Renta!
2 Multi-Family Residence 4 Commercial 6 Royalties 8 Other {describe}
Income: | Properties: A B c
3 Rentsreceived ... wee ee ee ee war] 3
4 Royaltiesreceived .........220000: wee eee] 4
Expenses:
5 Advertising... es see eee LS
6 Auto and travel (see instructions} . 2. 1... tees 6
7 Cleaning and maintenance... 2.0.00. aba aee 7
8 Commissions... . 2... ce ee eee eae 8
9 Insurance... es Pee eee ae 9
10 Legal and other professionalfees _...........-. 10
11. Managementfees,.......... ae he ewe ae 11
12 Mortgage interest paid to banks, etc. (see instructions), . . | 12
13 Otherinterest... 2.2... te ee ee eee tenn ne 13
14 Repairs .. 2... ee eee eee 44
15 Supplies... ......... ve ee ee eee 45
16 Taxes 2... . 2.1... ve ee es 46
17 «(Utilities 2... 00. Cee ee ees 1-+(Lt?
18 Depreciation expense or depletion. = 5... dk. tee LB
19 Other (list) 19
20 =Total expenses. Add lines 5 through 19, 6... wae (20
24 Subtract line 20 from fine 3 (rents) and/or 4 (royalties). if
result is a (loss), see instructions to find out if you must
file Form6198 .. 0... eee peewee ee LI
22 Deductible rental real estate loss after limitation, if any,
on Form 8582 (see instructions), .............../ 22 (¢ i i )
23a Total of all amounts reported on line 3 for all rental properties, |... eae [23a
b Total of all amounts reported on line 4 for all royalty properties _....... . . . |23b
¢ Total of all amounts reported on line 12 for ail properties |... . . vee ee ee L23C
d Total of ail amounts reported on line 18 for ail properties . 2... weueea s [23d
e Total of ail amounts reported on line 20 for all properties ...,,........ 23e
24 Income. Add positive amounts shown on line 21. Do not include any losses, .. . . |. . wee eae a | 24
25 Losses. Add royalty losses from line 21 and rental real estate losses from line 22. Enter total losses here, [| 25 {{ )
26 Total rental real estate and royalty income or (loss). Combine lines 24 and 25. Enter the result here.
If Parts il, I, iV, and line 40 on page 2 do not apply to you, also enter this amount on Form 1040, iine
17, or Form 1040NR, line 18. Otherwise, include this amount in the total on line 44 on page2..... 26
For Paperwork Reduction Act Notice, see the seperate instructions. Schedule £ (Form 1640} 2013

ISA
3X4300 £.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 17
Case 9:21-cv-80288-RS Document Entered

1 on
§ GRIGINALLY

Schedule E (Form 1040) 2013

Name(s) shown on return. Do not enter name and social security number if shown on other sida.
DIANE GOOCH

Caution. The IRS compares amounts reported on your tax return with amounts shown on Scheduie(s) K-1.

Attachment Sequence No. 13

 

FLSD Docket 02/08/2021 Page 11 of 115
FERED

Page 2
Your social security number

KXxX-~XxX-4358

Income or Loss From Partnerships and S Corporations Note. If you report a loss from an at-risk activity for which
any amount is not at risk, you must check the box in column (@) on line 28 and attach Form 6198. See instructions.

27 ~~ =Are you reporting any loss not allowed in a prior year due to the at-risk, excess farm loss, or basis limitations, a prior year
unallowed loss from a passive activity (if that loss was not reported on Form 8582), or unreimbursed partnership expenses? If

you answered "Yes," see instructions before completing this section.

[| Yes No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{b} Enter P for | (c) Check if id} Employer (9) Check #
28 (a} Narne parinership; § foreign identification any amount is
for S corporation | partnership number not at risk
ALSEE STATEMENT 7
B
c
DB
STMT 8 Passive Income and Loss STMT 9 Nonpassive income and Loss
(attach Form 8562 f required) fein Schedule Ra from Schedule Ket deduction fom Pos aae2 Ohom Schedule Kel
A
8
c
DB
29a Totals 5,798.
b Totals 5,798. 3,325.
30 Add columns (g) and (j) ofline29a. lk tee eee see eee eee - 30 5,798.
31 Add columns (f), (h), and (i)ofline 295) Dene e et eee eee Cee eee 31 9,123.)
32 Total partnership and S corporation Income or (loss). Combine lines 30 and 34. Enter the
result here and include in the total online 41 below............ mee ee .. +. | 32 ~3,325.
felagiia income or Loss From Estates and Trusts
33 (a) Nama identigcaten domber
A
B
Passive Income and Loss Nonpassive Income and Loss
(c} Passive deduction or loss allowed (d} Passive income (a) Deduction of loss {f} Other income from
{attach Form 8582 if required) from Schedule K-4 from Schedule K-1 Schedule K-1
A
B
34a Totals
b Tatals
35 Add columns (d) and (f) ofline 34a, | eee eeeeeeees eevee ee eees vee [38
36 Add columns (c) and (e) of fine 34b. lk, Dene eee wee eee .. SELL )
37 Total estate and frust income or (foss). Combine lines 35 and 36. Enter the result here an
include in the total on line 41 below... .. . Roe ee bee et ee eee ores | 37
i<usha income or Loss From Real Estate Mortgage Investment Conduits (REMICs) - Residual Holder

 

(b) Employer identification aon fom {d) Taxable income (net loss)

38 {a) Name

{e) income from

 

 

 

 

 

 

 

 

number (see instructions) from Schedules Q, fine 1b Schedules Q, line 3b
39 Combine columns (d) and (e} only. Enter the result here and include in the total on line 41 below woe es 39
Summary
40 Net farm rental income or (loss) from Form 4835. Also, complete line 42 below ............. 40
41 Total Income or {loss}. Combine lines 26, 32, 37, 39, and 40. Enter tha result hare and on Form 1040, line 47, or Form 4040NR, fineia . . | 44 -~3,325.

 

 

42 Reconciliation of farming and fishing income. Enter your gross

farming and fishing Income reported on Form 4835, line 7: Schedule K-41

 

(Form 1065), box 14, code B; Schedule K-1 (Form 112085), box 17, code

 

 

V, and Schedule K-1 (Form 1044}, box 14, code F (see instructions) ....... 42
43 Reconciliation for real estate professionals. If you were a real estate

professional (see instructions}, enter the net income or (loss) you reported

anywhere on Form 1040 or Form 1040NR from all rental real astate activities

in which you materially participated under the passive activity loss rules .. .. . | 43 |

 

 

 

ISA

3X4310 1.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

Schedule E (Form 1040) 2013

18
Case 9:21-cv-80288-RS Document 1 Entered on

t
AS ORIGINALLY D

Alternative Minimum Tax - Individuals

rom 62.5 1

Department of the Treasury

intemal Revenue Service (99) Attach to Form 1040 or Form 1040NR.

» information about Form 6251 and its separate instructions js at www.irs.gov/form6257.

 

FESD Docket 02/08/2021 Page 12 of 115

OMB No. 4545-0074

Attachment

 

Name(s} shown on Form 1040 or Form 1040NR
DIANE GOOCH

aa

i

Alternative Minimum Taxable Income (See instructions for how to complete each line.)

Your social security number
XXX—-XX-4358

 

if filing Schedule A (Form 1040), enter the amount from Form 1040, line 41, and go to line 2. Otherwise,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

enter the amount from Form 1046, line 38, and go to line 7. (if less than zero, enter as a negalive amount)... . . | 1 3,136,070.
2 Medical and dental. If you or your spouse was 65 or older, enter the smaller of Schedule A (Form
1040), line 4, or 2.5% (.025) of Form 1040, iine 38. If zero or less, enter-O0-,, .. . . whee nates 2
3 Taxes from Schedule A (Form 1040), line3 |... Lk. ce bea eee wee en eae sheen eee 3 278,491.
4 Enter the hame mortgage Interest adjustment, if any, from line 6 of the worksheet in the instructions for this line ~.. C4
5 Miscellaneous deductions fram Schedule A (Form 1040), line 27,......... tena aan anne 5 145,731.
& lf Form 1040, line 38, is $150,000 or less, enter -0-. Otherwise, see instructions ..,.. 0.0... 6 96,811.)
7 Yax refund from Form 1040, line 10 orline21......2.2...2...040000e bake eee ees T }
8 Investment interest expense (difference between regular taxand AMT)... . Dee ee teen es 8 —7,509,
9 Depletion (difference between regular tax and AMT), 5... lk ee tee e ete ee eee 9
10 Net operating loss deduction from Form 1040, line 21. Enter as a positive amount... 2... ~. E10
11. Alternative tax net operating loss deduction _,...........-.. ate ene ten ee nn ne Ett )
12 Interest from specified private activity bonds exempt from the regulartax ,.............. .. E42
13 Qualified smali business stock (7% of gain excluded under section 120?) .............. we £13
14 Exercise of incentive stock options (excess of AMT income over regular tax income) . . . . . ane ae. [14
15 Estates and trusts (amount from Schedule K-1 (Farm 1041}, box 12, code A}... . wees . (15
16 Electing large partnerships (amount fram Schedule K-1 (Form 1065-B), box6) 2.0... . vee ea ee E16
17 Disposition of property (difference between AMT and regular tax gainorloss)... 2... . wee ee ee LIF
18 Depreciation on assets placed in service after 1986 (difference between regular tax and AMT), .. . . 18 NONE
19 Passive activities (difference between AMT and regular tax income orloss) .. .. . tee ee tees 19 NONE
20 Loss limitations (difference between AMT and regular tax income or loss)... . . . beeen eens 20
21 Circulation costs (difference between regular taxand AMT), , ............ seen ee ae ee 21
22 Long-term contracts (difference between AMT and regulartax income) , . . . . went eunuuenae 22
23 Mining costs (difference between reguiar tax and AMT)... 2... 0... tee et eee eens 23
24 Research and experimental costs (difference between regular taxand AMT)... ............. 24
25 Income from certain installment sales before January 1,1987 ... 2.0... ce een eee ee nw es 25 }
26 Intangible drilling costs preference... . . . wee et ee ee ee ee ak eee ee eae 26
27 Other adjustments, including incoms-based related adjustments ..........-.....e.- we L27
28 Alternative minimum taxable income. Combine lines 1 through 27. (If married filing separately and line
28 is more than $238,550, see instructions.) |... ........ ttt . [28 3,455,972,
Alternative Minimum Tax (AMT)
29 Exemption. (If you were under age 24 at the end of 2013, see instructions.) STMT 14
IF your filing status Is... AND line 28 is not over... THEN enter on fine 29...
Single or head of household . 2...) «69115,400 .. 6, ».. $51,900
Married filing jointly or qualifying widow(er} 453,900 ..... sae 80,800 .*
Married filing separately .,...0...:. 76,956 ........ 40,400 29 NONE
If line 28 is over the amount shown above for your filing status, see instructions.
39 Subtract fine 29 from line 28. if more than zero, go to line 31. if zero or less, enter -0- here and on lines
31, 33, and 35, and gotoline34..........., Cee eee eee bee eee 30 3,455,972.
31° © If you are filing Form 2555 or 2555-E7, see instructions for the amount to enter,
® if you reported capital gain distributions directly on Form 1049, line 13; you reported qualified dividends
on Ferm 1040, line 9b; or you had a gain on both fines 15 and 16 of Schedule D (Form 1040} (as
refigured for the AMT, if necessary), complete Part Ill on the back and enter the amount from line 60 here. (34 715,039.
® Ail others: If fine 30 is $179,500 or less ($89,750 or less if married filing separately), multiply line
30 by 26% (.26). Otherwise, multiply line 30 by 28% (.28) and subtract $3,590 ($1,795 if married
filing separately) from the result.
32 Alternative minimum tax foreign tax credit (see instructions} . 2... tekken eee een .. £32 380.
33 Tentative minimum tax. Subtract line 32 from line 31. .... =... taeda ann ae een nuwe ... (33 714,659.
34 Tax from Form 1040, line 44 (minus any tax from Form 4972 and any foreign tax credit from Form
1040, line 47). If you used Schedule J to figure your tax, the amount from line 44 of Form 1040 must
be refigured without using Schedule J (see instructions) |... 0.00... ek ee ee weaees LS4 619,416.
35__AMT. Subtract line 34 from fine 33. If zero or less, enter -0-, Enter here and on Form 1040, line 45... . | 35 95,243.

 

 

For Paperwork Reduction Act Notice, see your tax return instructions.

JSA
3X4 700 2.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

Form 6251 (2013)

25
Case 9:21-cv-80288-RS Document,

1
S06 ILED

DIANE GOOCH
Form 6251 (2013)

igi fax Computation Using Maximum Capital Gains Rates
Complete Part Iii only if you are required to do so by line 31 or by the Foreign Earned Income Tax Worksheet in the instructions.

Entered on FLsD Docket 02/08/2021 Page 13 of 115

¥XX-XX-4358
Page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 Enter the amount from Form 6251, line 30. If you are filing Form 2555 or 2555-EZ, enter the amount
from tine 3 of the worksheet in the instructions forline 31 ........00 000 pee cceeceus 36, 3, 455,972.
37 Enter the amount from line 6 of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1046, line 44, or the amount from line
13 of the Schedule D Tax Worksheet in the instructions for Schedule D (Form
1040), whichever applies (as refigured for the AMT, if necessary) (sea
instructions). If you are filing Form 2555 or 2555-E7Z, see instructions for the
amounttoenter ee ee eee nee 37|_ 2,958,432.
38 Enter the amount from Schedule D (Form 1040), line 19 (as refigured for the
AMT, if necessary) (see instructions). If you are filing Form 2555 or 2555-EZ,
see instructions for the amountto enter... .......0 00 ue eae aaae 38
39 If you did not complete a Schedule D Tax Worksheet for the reguiar tax or the
AMT, enter the amount from line 37. Otherwise, add lines 37 and 38, and
enter the smaller of that result or the amount from line 10 of the Schedule D
Tax Worksheet (as refigured for the AMT, if necessary). If you are filing Form
2555 or 2555-EZ, see instructions for the amountto enter... 2... 39 2,958, 432.
40 Enter the smaller of fine 36 orline 39 |) ew ee eee e eee eue 40) 2,958,432,
41 Subtract line 40 from line 36 2. ee ee ce eee enn ences 41 497,540,
42 if fine 41 is $179,500 or less ($89,750 or less if married filing separately), multiply line 41 by 26% (26). Otherwise,
multiply line 44 by 28% (.28) and subtract $3,590 ($1,795 if married filing separately) from the result STMT. 15 b 142 135,721.
43 Enter:
© $72,500 if married filing jointly or qualifying widow(er),
* $36,250 if single or married filing separately,or =o %» .......04,4. 43 48,600.
*® $48,600 if head of household.
44 Enter the amount from line 7 of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1040, line 44, or the amount from fine
14 of the Schedule D Tax Worksheet in the instructions for Schedule D (Form
1040), whichever applies (as figured for the regular tax). Hf you did not
complete either worksheet for the regular tax, enter the amount from Form
1046, line 43; but do not enter less than-O-,. 2.00... ce ee ee ee 44 177,638.
45 Subtract line 44 from line 43. If zero orless, enter-O- 2... .. 0... 45
46 Enter the smaller of line 36 or line 37 2... ee ee ee cee 46, 2, 958, 432,
47 Enter the smaller of line 45 or line 46. This amount is taxed atO% . 2... 6... 47
48 Subtract line 47 from line 46 2. ee eee een 48; 2,958,432.
49 Enter the amount from the Line 49 Worksheet in the instructions, .. 2... . 49 247,362.
50 Enter the smaller of line 48 or iine 49 2. ee en 50 247,362.
54 Multiply line 50 by 15% (46) 2. ee eee ne eee eee nena > | 51 37,104.
52 Addlines47and 50... et eee ee ee eee cee is2| 247,362.
if tines 52 and 36 are the same, skip lines $3 through 57 and go to line 58. Otherwise, go to line 53.
53 Subtract line 52 from line 46)... ee ee ee ee ea cee [53] 2,711,070.
54 Multiply fine 53 by 20% (.20) eee ee ee tena nae 154 242,214,
if line 38 is zero or blank, skip lines 55 through 57 and go to line 58. Otherwise, go to line 55.
§5 Add lines 41,52,and53 2... ee ee eae 55
56 Subtract line 55 from line 36 |. ee ee cee ee 56
57 Multiply line 56 by 25% (25) 2. eee en ee eee tence nan ae » {57
58 Add lines 42, 51,54, and 57 0. ee eee eee eeaee 58 715,039.
59 If line 36 is $179,500 or less ($89,750 or less if married filing separately}, multiply line 36 by 26% (.26). STMT 15
Otherwise, multiply line 36 by 28% (.28) and subtract $3,590 ($1,795 if married filing separately) from
the result, eee ce eee e etter eeeneneuas 59 964, 082.
60 Enter the smaller of line 58 or line 59 here and on line 31. if you are filing Form 2555 or 2555-EZ, do not
enter this amount on Hine 31. Instead, enter it on line 4 of the worksheet in the instructions for line 31, . 160 745,039.
Form 6254 (2013)
J5A
3X4704 2.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

26
Case 9:21-cv-80288-RS Documenj 4 oRUShd PY FASB Docket 02/08/2021 Page 14 of 115

rom 4952 Investment Interest Expense Deduction

» Information about Form 4952 and its Instructions is at www.irs.gov/form4952.

Department of the Treasury
Intemat Revenue Servica (99) > Attach to your tax return.

OMB No. 1545-0191

2013

Attachment
SequenceNo, 51

 

 

Name(s) shown on retum

DIANE GOOCH
eld Total Investment Interest Expense

Identifying number
XXX—-xXxK-4358

 

1 Investment interest expense paid or accrued In 2013 (see instructions}, SEE. STATEMENT .16, .
2 Disallowed investment interest expense from 2012 Form 4952, line 7,2... ee ee ee
3 Total investment interest expense. Add lines 1 and2 . 2... 2 ee ee ee aes

le

16,832.

 

3 16,832.

 

arta aL Net Investment Income

 

 

 

 

 

 

 

 

4a Gross income from property held for investment (excluding any net
gain from the disposition of property held for investment)... . 4a 146, 667.
b Qualified dividends included online4a 2... lk te es 4b 3,275.
c Subtract line 4b from line 4a... 00... ee ee es ee ee eee 4c 143,392.
d Net gain from the disposition of property held for investment _. 2... . 4d 2,966,819.
e Enter the smaller of line 4d or your net capital gain from the
disposition of property heid for investment (see instructions), . 52... de 2,955,157.
f Subtract line 4e from line 4d.) ee ee ee ee eee ne naae af 11,662.

gq Enter the amount from lines 4b and 4e that you elect to include in investment income (see

instructions), eee we an PEE, STATEMENT .47. ,

h Investment income. Add lines 4c, 4f, and 4g
§ Investment expenses (see instructions)

a a

foe ee ee ke ek kk ke ke a

 

49 NONE

4h 155,054,

 

5 145,731.

 

 

 

 

 

6 Net investment income. Subtract line 5 from line 4h. If zero or less, enter-0- .. SEE, STMT..19 ./ 6 9,323.
investment Interest Expense Deduction
7 Disallowed investment interest expense to be carried forward to 2014. Subtract line 6 from
line 3. If zero orless,enter-O- | ee ees SEE, STATEMENT .20 . |_7 7,909.
& investment interest expense deduction. Enter the smaller of line 3 or 6. See instructions... |. 8 9,323.

 

For Paperwork Reduction Act Notice, see page 4.

JSA
3X3000 1.000

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

Form 4952 (2013)

27
Case 9:21-cv-80288-RS Documeng t

rim 4952

ORIGINALLY FILED

ALTERNATIVE MINIMUM TAX

Investment Interest Expense Deduction
b information about Form 4952 and its instructions is at www. irs.gov/form4952,

Department of the Treasury

intemal Revenue Service (99)

P Attach to your tax return.

Entered on ELSD Docket 02/08/2021 Page 15 of 115

OMB No. 1545-0194

13

Attachment
Sequenca No. 51

 

 

Name(s) shown on retum

DIANE GOOCH

identifying number
XXX—XX-4358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ela Total Investment Interast Expense
1 Investment interest expense paid or accrued in 2013 (see instructions)... 2.2... kk eee 4 16, 832.
2 Disallowed investment interest expense from 2012 Form 4952, line7 . 2.0... ee ee eee 2
3___ Total investment interest expense. Add lines 1 and? .- 0.006. ce ee te ew eee ee ne 3 16,832.
Net Investment Income
4a Gross income fram property held for investment {excluding any net
gain from the disposition of property heid for investment)... |... da 146,667,
b Qualified dividends included online4a .. 0... ee 4b 3,275,
c Subtract line 4b from line 4a... ee es ee ee ee 4c 143,392,
d Net gain from the disposition of property held for investment .. 2... . ad 2,966,819.
e Enier the smaller of line 4d or your net capital gain from the
disposition of property held for investment (see instructions), |... . 4e 2,955,157.
f Subtract line 4e from line4d. ee eee ence ean uee 4f 11,662.
g Enter the amount from lines 4b and 4e that you elect to include in investment income (see
instructions)... eee eee eee SEE, STATEMENT, .21, . | 49 NONE
h Investment income. Add lines 4c, 4f,and4g |... ec cee ec ence e cee | 4h | 155,054,
5 Investment expenses (see instructions)... ke ec cence cease 5
6__ Not investment income. Subtract line 5 from line 4h. If zero or less, enter-0- . , SEE. STMT .23../ 6 155,054,
investment Interest Expense Deduction
7 Disallowed investment interest expense to be carried forward to 2014. Subtract line 6 from
line 3. If zero orless,enter-O- 6 eee ec eee ee enucae 7 NONE
8 __investment interest expense deduction. Enter the smatier of line 3 or 6. See instructions... , , 8 16,832,

 

 

For Paperwork Reduction Act Notice, see page 4.

JSA

3X3000 1.000

3136GY B44t 08/19/2014 14:32:02 V13-6.1F 044308.900

Form 4952 (2013)

28
Case 9:21-cv-80288-RS Documen},

rom 8960

Department of the Treasury
Internal Revenue Service (99)

1 Entered on
§ ORIGINALLY FI

Net Investment Income Tax-

Individuals, Estates, and Trusts
Attach to Form 1040 or Form 1041.

» Information about Form 8960 and its separate instructions fs at www.irs.govformag6o.

 

PLSD Docket 02/08/2021 Page 16 of 115

OMB No. 1545-2297

2013

Aitachment
Sequence No. 72

 

Name(s) shown on Form 1040 or Form 1044

DIANE GOOCH

 

Your social security aumber or
EIN XXX-XxX~4358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUM Investment Income || Section 6013(g) election (see instructions)
A Regulations section 1.1411-10(g) election (see instructions}
1 Taxable interest (Form 1040, line 8a; or Form 1044, line 1)....... ee eee eee .3 21,914,
2 Ordinary dividends (Form 1040, line 9a; or Form 1044, line 2a).........0-0-005 1 eT? 118,889.
3. Annuities from nonqualified plans (see instructions) ........ eee ee ee ee cree 3
4a Rental real estate, royalties, partnerships, S corporations, trusts,
atc. (Form 1040, line 17; or Form 1044, line 5).......... ...._4a 73,325.
b Adjustment for net income or loss derived in the ordinary course of
anon-section 1411 trade or business (see instructions} ......... 4b 3,325.
ce Combine lines daand4b...... 000.000 ee anaes Sr ee ee ee 4c NONE
5a Net gain or loss fram disposition of property from Form 1040,
combine lines 13 and 14; or fram Form 1041, combine lines 4 and 7. . 5a 2,966,819.
b Net gain or loss from disposition of property that is not subject to
net investment income tax (see instructions)... .........0.-5 5b
¢ Adjustment from disposition of partnership interest or S corporation
stock (see instructions)... 0... ee tees 5¢
d Combine lines 5a through Bc... ....... tee ee eens tenn eee .. _S5d 2,966,819.
6 Changes io investment income for certain CFCs and PFICs (see instructions)... 2.2.0... »._&
7 Other modifications to investment income (see instructions)... . . . a 1. LZ
8 Total investment income. Combine lines 1, 2, 3, 4c, 5d,6.and7 ............. seuss -| 8 3,107,622.
Investment Expenses Allocable to Investment Income and Modifications
Sa Investment interest expenses {see instructions). .-...... +++. | Sa 3,323.
b = State income tax (see instructions) ........00 0. eee see LOD 155,290.
¢ Miscellaneous investment expenses (see instructions)... . . tee LOG 143,731.
d@ Addlines 9a, 9b,and9c. 2... eee eee been tee eee teen e eee [OE 310,344.
10 Additional modifications (see instructions) ........ eee eee eee tenes 10
41___CTotal deductions and modifications. Add lines 9d and10 ., ss... et te i 310,344.
Tax Computation
12 Net investment income. Subtract Part il, ine 11 from Part |, line 8. Individuals compiete lines 13-
17. Estates and trusts complete lines 18a-21. If zero orless,enter0-. 2.2.0... 000cceeae 12 2,797,278.
individuals:
13 Modified adjusted gross income (see instructions) .........--- 13 3,202,047,
14 Threshold based on filing status (see instructions) ............ 14 200,000,
15 Subtract line 14 from fine 13. If zero or less, enter-O- ........ .. 15 3,302,047.
46 Enter the smaller of line 12 orline 15. .....0....000 006s ee eee eee +. 116 2,797,278,
17 = Net investment income tax for individuals. Multiply line 16 by 3.8% (.038). Enter here and on
Form 1040, line60............ See e ee eee see eee eee wee LIF 106,297.
Estates and Trusts:
18a Net investment income (line 12 above}... 2... ee 1e eee. [18a
b Deductions for distributions of net investment income and
deductions under section 642(c} (see instructions)... . . sea eo [186
¢ Undistributed net investment income. Subtract line 18b from 18a (see
instructions}... ...... tbe ee eee tee eee ae 18c
19a Adjusted gross incame (see instructions) ........ seen eee 19a
b Highest tax bracket for estates and trusts for the year (see
instructions)... .. we eee eee eee tenance 19b
c Subtract line 19b from line 19a. If zero orless, enter-O- ......... 196
20 ~— Enter the smaller of line 18c or line 19... .. rn eee eee ee 20
21 Net investment income tax for estates and trusts. Multiply line 20 by 3.8% (.038). Enter here and
on Form 1041, Schedule G, lined... .. mot te ee moe 2. { 24

 

 

 

For Paperwork Reduction Act Notice, see your tax return instructions.

JSA

3X2735 2.000

3136GY B44f 08/19/2014 14:32:02 V13-6.1F 044308.900

Form 8960 (2013)

29
nt 1
Case 9:21-cv-80288-RS Docume Nd ok on WIN ALOY F

DIANE GOOCH

SUPPLEMENT TO FORM 1040

QUALIFIED DIVIDENDS

PRUDENTIAL

TOTAL FORM 1099 QUALIFIED DIVIDENDS

PSHIP, S CORP. & ESTATE/TRUST QUALIFIED DIVIDENDS

GS CAPITAL PARTNERS VI,

TOTAL PASS THROUGH QUALIFIED DIVIDENDS

TOTAL TO 1040, LINE 9B

SOURCES OF OTHER INCOME

CERTAIN GAMBLING WINNINGS

MONMOUTH PK CHARITY FUND

TOTAL ~- W-2G

TOTAL TO 1040, LINE 21

3136GY B44T 08/19/2014 14:32:02 Vv13-6.1F 044308

. 900

red on FLSD Docket 02/08/2021 Page 17 of 115

XX¥¥-xx-4358

STATEMENT 1

38
men é Entered on FLSD Docket 02/08/2021 Page 18 of 115
Case 9:21-cv-80288-RS Docume 1 3 o&flisigd on ELSD g

DIANE GOOCH XXX-x%xX-4358

SUPPLEMENT TO SCHEDULE A

STATE INCOME TAXES

ESTIMATED TAX AND EXTENSION PAYMENTS 175,000.

TOTAL TO SCHEDULE A, LINE 5 175,000.

REAL ESTATE TAXES

RUMSON, NEW JERSEY 103,491.

TOTAL TO SCHEDULE A, LINE 6 103,491.

INVESTMENT INTEREST EXPENSE

JERSEY PARTNERS, INC 5,903.
GS CAPITAL PARTNERS VI, LP 16,9293,
SUBTOTAL OF INVESTMENT INTEREST EXPENSE 46,832.
LESS: DISALLOWED INVESTMENT INTEREST EXP./FORM 4952 7,509,
TOTAL TO SCHEDULE A, LINE 14 9 303,

CASH CONTRIBUTIONS

50% ORGANIZATION ({S)
JERSEY PARTNERS, INC 9,539.
TWO RIVER TIMES, LLC 9,

OTHER CASH CONTRIBUTIONS

50% ORGANIZATION (S)

THE LAWRENCEVILLE FUND 1,000.
MONMOUTH MEDICAL CENTER FOUNDATION 850.
THE DRUMTHWACKET FOUNDATION 2,000.
RUMSON COUNTRY DAY SCHOOL 12,500.
MACC FUND 100.
THE BOSTON COLLEGE FUND 250.
CRISTIAN SOLIDARITY INTERNATIONAL 2,995,
CONTINUED... STATEMENT 2

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 39
Case 9:21-cv-80288-RS Document 1_ Entered on FLSD Docket 02/08/2021 Page 19 of 115

AS ORIGINALLY FILED

DIANE GOOCH

SUPPLEMENT TO SCHEDULE A

CASH CONTRIBUTIONS (CONT'D)

TOTAL CASH CONTRIBUTIONS BEFORE LIMITATION
CASH CONTRIBUTION LIMITATION

TOTAL TO SCHEDULE A, LINE 16

OTHER MISC. DEDUCTIONS SUBJECT TO 2% LIMIT

PARTNERSHIP, S CORPORATION AND ESTATE AND TRUST

TOTAL TO SCHEDULE A, LINE 23

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

MXX~XK-4358

STATEMENT 3

40
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 20 of 115

AS ORIGINALLY FILED

DIANE GOOCH

SUPPLEMENT TO SCHEDULE A

ITEMTZED DEDUCTION WORKSHEET

10.

SCHEDULE A, LINES 4, 9, 15, 19, 20, 27, AND 28 .......

SCHEDULE A, LINES 4, 14, 20, PLUS ANY GAMBLING AND
CASUALTY OR THEFT LOSSES INCLUDED ON LINE 28 .........

IS THE AMOUNT ON LINE 2 LESS THAN THE AMOUNT ON LINE 1?

x YES. SUBTRACT LINE 2 FROM LINE 1 .............
LINE 3 MULTIPLIED BY 80% (.80).......... 362,772,
ENTER THE AMOUNT FROM FORM 1040, LINE 38 "3,502,047,
ENTER LIMIT BASED ON FILING STATUS...... 275,000.
IS THE AMOUNT ON LINE 6 LESS THAN THE AMOUNT ON LINE 5?

x YES. SUBTRACT LINE 6 FROM LINE 5.. 3,227,047.
LINE 7 MULTIPLIED BY 3% (.03) .......... 96,811.

ENTER THE SMALLER OF LINE 4 OR LINE 8 ........c2-ecceeeaae

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

XXX“xxX-4358

462,788.

9,323.

STATEMENT 4

4]
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 21 of 115

L LNYAELYLS

T-w WOHs NOTLondga
SWOONT 6LT 34S
HAISSVdNON
(0) (I)

PP AT"S-€TA CO*CEtET
"GZEe‘E “B6L°S "B6L‘°S STWLOL
ANON GPXXXRX~ BG
69F'P CGRRXXK-ECP
888 EQGRARKX-~CP
“B86L°S EQRRRKK~EP
"Sze *e ELEXRREX-QE
[bP LOXXRXX~E 7
T-x Wodd T-xo WOWF 2868 WOus N NIG
SSOT ANOONI SSoT aSTa-LwW
SATSSYAINON SAISS¥d aAISS¥d LON
(H) (9) (4) (a) (dq)

FTOZ/6T/80 EPpPad ADSETE

Xx a dI “‘AIY IA dos9
d YHHLO - NIYWd TWLIdwo $9
4d - ‘IA SHYENLYVd IwiIdwo $9
dad ‘IA SHHUNIYWd TWLIdvo $9
d OTT ‘“SHWIL WHAIW OML
S ONI ‘SHYENLYYd AISHAS

SGEP-XX-XKX

alls ATIVNIDING SY

ad HIAGHHOS OL LNYWaATddns

BETT-O9LL0 CN ‘NOSWOY
HOOOD ENVIG
m nt 1 Entered on FLSD Docket 02/08/2021 Page 22 of 115
Case 9:21-cv-80288-RS Docume Ne ORCI OO Eee g

DIANE GOOCH MXX—-RX-4358

SUPPLEMENT TO SCHEDULE E

PART II, INCOME OR LOSS FROM PARTNERSHIPS AND 53 S_CORPORATIONS

COLUMNS (F) & (G) ~ PASSIVE INCOME OR LOSS
K-1 NAME: JERSEY PARTNERS, INC
ID NUMBER: L3+xxxxx01
DESCRIPTION INCOME /LOSS
ORDINARY INCOME OR LOSS -~6,546.
RENTAL REAL ESTATE INCOME OR LOSS -5,101.
PLUS:
DISALLOWED PASSIVE LOSS 11,206.
ALLOWABLE INCOME/LOSS ~441.
K-1 NAME: GS CAPITAL PARTNERS VI, LP
ID NUMBER: 43-xxxxx53
DESCRIPTION INCOME/LOSS
ORDINARY INCOME OR LOSS 892.
PLUS:
SECTION 988 GAIN({(LOSS) -~1,720.,
SECTION 987 GAIN(LOSS) 762,
SECTION 951(A) INCOME 5,288.
SECTION 1293 576.
LESS:
DEPLETION NOT SUBJECT TO 653 LIMITATION 63.
DEPLETION SUBJECT TO 65% LIMITATION 825.
SECTION 59(E) (2) 4,469,
ALLOWABLE INCOME/LOSS 441,

STATEMENT 8

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 45
:21-Cv- - ment 1 Entered on FLSD Docket 02/08/2021 Page 23 of 115
Case 9:21-cv-80288-RS Docume he ORMMINALEY Fine g

DIANE GOOCH XxXxX~xxK—-4358

SUPPLEMENT TO FORM 6251

LINE 29 - EXEMPTION WORKSHEET

1. $51,900. IF SINGLE OR HEAD OF HOUSEHOLD
$80,800. IF MARRIED FILING JT. OR QUAL. WIDOW(ER) 51,900.
$40,400. IF MARRIED FILING SEPARATELY

2. ALTERNATIVE MINIMUM TAXABLE INCOME, LINE 28 3,455,972.
3. $115,400. IF SINGLE OR HEAD OF HOUSEHOLD

$153,900. IF MFJ OR QUAL. WIDOW(ER) 115,400.
$ 76,950. IF MARRIED FILING SEPARATELY = ~={-+{--------

4. LINE 2 LESS LINE 3 3,340,572,
5. MULTIPLY LINE 4 BY 25% 835,143.
G. EXEMPTION AMOUNT (LINE 1 LESS LINE 5) NONE

STATEMENT 14
3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 51
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 24 of 115

AS ORIGINALLY FILES
DIANE GOOCH

SUPPLEMENT TO FORM 6251

LINE 42 - WORKSHEET

1. AMOUNT FROM FORM 6251, LINE 41
2. LINE 1 MULTIPLIED BY 28%
3 $3,590 OR $1,795 IF MARRIED FILING SEPARATELY

4, TOTAL TO FORM 6251, LINE 42 (LINE 2 LESS LINE 3)

LINE 59 - WORKSHEET

1. AMOUNT FROM FORM 6251, LINE 36
@. LINE 1 MULTIPLIED BY 28%
3 $3,590 OR $1,795 IF MARRIED FILING SEPARATELY

4. TOTAL TO FORM 6251, LINE 59 (LINE 2 LESS LINE 3)

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

KXX“xXxX-4358

497,540.
139,311.
3,590.

3,455,972.
967,672.
3,590.

STATEMENT

52

15
Case 9:21-cv-80288-RS Documeny ¢ oS ed on SB Docket 02/08/2021 Page 25 of 115

DIANE GOOCH XKK-xXxX—-4358

SUPPLEMENT TO FORM 4952

DISALLOWED

DESCRIPTION INV. INT, INV. INT.
JERSEY PARTNERS, INC 5,903.
GS CAPITAL PARTNERS VI, LP 10,929.
TOTAL INVESTMENT INTEREST EXPENSE 16,832.

 

STATEMENT 16

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 53
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 26 of 115
AS ORIGINALLY FILED

DIANE GOOCH *XXX7~xx-~4358

SUPPLEMENT TO FORM 4952

GAIN FROM INVESTMENT PROPERTIES

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662, 2,955,157,
TOTAL 11,662. 2,955,157.
NET GAIN —- PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4D 2,966,819.

ELECTION TO INCLUDE OQUAL.DIV.& NET CAP.GAIN AS INV. INCOME

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4C¢ 143,392.
ORDINARY GAIN - PROPERTY HELD FOR INVESTMENT 11,662.

TOTAL INCOME BEFORE CAPITAL GAIN 155,054.
TOTAL INVESTMENT INTEREST EXPENSES ~- FORM 4952 LN. 3 16,832,

INVESTMENT EXPENSES - FORM 4952 LINE 5 145,731.

TOTAL EXPENSES 162,563.
EXCESS TOTAL EXPENSES OVER TOTAL INCOME 7,509.
QUALIFIED DIVIDENDS 3,275.
NET LONG-TERM CAPITAL GAIN - INVESTMENT PROPERTY 2,955,157.

NET SHORT-TERM CAPITAL LOSS - INVESTMENT PROPERTY NONE
NET CAPITAL GAIN 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY 7,509

QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC.

CONTINUED... STATEMENT 17

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 54
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 27 of 115
AS ORIGINALLY FILED

DIANE GOOCH XKK-xx-4358

SUPPLEMENT TO FORM 4952

ELECTION TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INCOME (CONT'D)

NET CAPITAL GAIN ELECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TC BE INCLUDED IN INV. INC. NONE

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
~ FORM 4952 LINE 4G NONE

STATEMENT 18

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 55
Case 9:21-cv-80288-RS Documenj oRIESKGG PY ELS Docket 02/08/2021 Page 28 of 115

DIANE GOOCH

SUPPLEMENT TO FORM 4952

DETAIL OF INVESTMENT INCOME MINUS EXPENSES

1d.
ll.
12.
13.
14.

15.

16,
17.

18.

19.

CHILD'S INCOME FROM FORM 8814 .............----
INTEREST INCOME 2... ce cece ee ee eet ee ees
DIVIDEND INCOME 2... ccc cee ee ee ee ete ee eee
ANNUITIES . oc eee cc eee ee eee ee ee ee eee eee eee

GROSS INVESTMENT INCOME ........... 0.0 c eee ence
QUALIFIED DIVIDENDS .. 0... 22. e ee cee ee nee

GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV.

ORDINARY SECTION 1245, 1250 & 1254 INCOME .....

EXX7KK~4358

691.
54.

145,922,

146, 667.
3,275.

143,392,

NET CAPITAL GAIN FROM INVESTMENT PROPERTY ..... 2,955,157.
NET GAIN FROM INVESTMENT PROPERTY ..........00- 2,966,819.

LINE 12 LESS LINE 11 oo... . ee eee ee ee eee
INVESTMENT INCOME ELECTION ......0. 040s eeeeees

TOTAL INVESTMENT INCOME ........ 2.02.0 c cece ee eee

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900

11,662.
NONE

155,054.

145,731.

STATEMENT 19

56
men d Entered on FLSD Docket 02/08/2021 Page 29 of 115
Case 9:21-cv-80288-RS Docume IS 2 okiigred on ELSD g

DIANE GOOCH XXX~xXX~4358

SUPPLEMENT TO FORM 4952

DETAIL OF DISALLOWED INVESTMENT INTEREST EXPENSE

DISALLOWED TOTAL
DESCRIPTION INT. EXP, INT. EXP.
JERSEY PARTNERS, INC 2,633. 5, 903
GS CAPITAL PARTNERS VI, LP 4,876. 10,929
TOTALS 7,509 16, 832

STATEMENT 20
3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 57
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 30 of 115
AS ORIGINALLY FILED

DIANE GOOCH XXX-Kx-4358

SUPPLEMENT TO FORM 4952 - AMT

GAIN FROM INVESTMENT PROPERTIES - AMT

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662, 2,955,157.
TOTAL 11,662. 2,955,157.
NET GAIN ~ PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4D 2,966,819.

ELEC.TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INC.- AMT

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4¢ 143,392,
ORDINARY GAIN ~ PROPERTY HELD FOR INVESTMENT 11,662.

TOTAL INCOME BEFORE CAPITAL GAIN 155,054.
TOTAL INVESTMENT INTEREST EXPENSES - FORM 4952 LINE 3 16,832.
INVESTMENT EXPENSES - FORM 4952 LINE 5

TOTAL EXPENSES 16,832,
EXCESS TOTAL EXPENSES OVER TOTAL INCOME NONE
QUALIFIED DIVIDENDS 3,275,
NET LONG-TERM CAPITAL GAIN - INVESTMENT PROPERTY 2,955,157.
NET SHORT-TERM CAPITAL LOSS - INVESTMENT PROPERTY NONE
NET CAPITAL GAIN 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY NONE
QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC. NONE
NET CAPITAL GAIN ELECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TO BE INCLUDED IN INV. INC. NONE

CONTINUED... STATEMENT 21

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 58
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 31 of 115
AS ORIGINALLY FILED

DIANE GOOCH X¥X~XRX~4358

SUPPLEMENT TO FORM 4952 = AMT

ELEC.TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INC.- AMT (CONT'D)

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
~ FORM 4952 AMT LINE 4G NONE

STATEMENT 22

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 59
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 32 of 115
AS ORIGINALLY FILED

DIANE GOOCH X¥X-Xx7 4358

SUPPLEMENT TO FORM 4952 - AMT

DETATL OF INVESTMENT INCOME MINUS EXPENSES FOR ALT. MIN. TAX

1. CHILD'S INCOME FROM FORM 8814 ............0000.
2. INTEREST INCOME 2.1... . ee eee eee ec eee nae eaee 691.
3. PRIVATE ACTIVITY BONDS ..........00cccceeeecees
4, DIVIDEND INCOME 2... cee eee eee ee eee ences 54.
5. ANNUITIES 2... ccc cee eee eee eee a eens
6. ROYALTY INCOME .. ec cece eee ce eee ee ee ee eae eae
7. K~1 SOURCES INVESTMENT INCOME ..........-2.200; 145,922,
8. GROSS INVESTMENT INCOME .........00c0cceeeeeaee 146, 667.
QUALIFIED DIVIDENDS ......- 2 cee eee ee eee aes 3,275.
10. GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV 143,392,
ll. ORDINARY SECTION 1245, 1250, & 1254 INCOME ....
12. NET CAPITAL GAIN FROM INVESTMENT PROPERTY ..... 2,955,157.
13. NET GAIN FROM INVESTMENT PROPERTY ............-- 2,966,819,
14. LINE 13 LESS LINE 12 ....... 2. eee ccc eee eee 11,662.
15. INVESTMENT INCOME ELECTION NONE
16. TOTAL INVESTMENT INCOME .......0-: cc eeececeeeae 155,054.

17. ROYALTY EXPENSES ...... 0. cee e eee cane cece eeee
18. INVESTMENT EXPENSES ..... 0.0.0 c cece cence ee eeeae
19, PRIVATE ACTIVITY BONDS ...........0c00cceueeeae

20. TOTAL INVESTMENT EXPENSES ......-..0.00ceceeeees

21, TOTAL NET INVESTMENT INCOME ..............0000- 155,054,

STATEMENT 23

3136GY B44T 08/19/2014 14:32:02 V13-6.1F 044308.900 60
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 33 of 115

Exhibit B
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 34 of 115

January 4, 2017

DIANE GOOCH
76 WEST RIVER ROAD
RUMSON, NJ 07760

Dear DIANE GOOCH,

Enclosed is your 2013 Schedule K-1 (Form 1065), Partner's Share of Income, Credits,
Deductions, etc., which has been filed with the 2013 Form 1065 U.S. Return of Partnership
Income of SCRATCH HARD LLC.

The amounts reported to you on lines 1-20 of the Schedule K-1 (Form 1065), Partner's Share of
Income, Credits, Deductions, etc., represent your share of income, credits, deductions, and other
information to be reported on the appropriate lines of your tax return. The IRS has substantially
changed the Schedule K-1 by utilizing codes on some lines to identify the item and provide
reporting information. These codes are identified on page 2 of the K-1.

Enclosed is your 2013 New York State Schedule K-1 IT-204-IP/CP (Form IT-204), which has

been filed with the 2013 Form IT-204 New York State Partnership Return of SCRATCH HARD
LLC.

Should you have any questions regarding this information, please do not hesitate to call.

Sincerely,

SCRATCH HARD LLC
5 HEWITT AVENUE
BRONXVILLE, NY 10708
 

Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 35 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; 651113
[x| Final K-1 | ]Amended K-14 OMB No. 18
Schedule K-1 2013 Parti] Partner's Share of Current Year Income,
(Form 1065) For calendar year 2043, ar tax | Deductions, Credits, and Other items
Department of the Treasury year beginning 2043 1 | Ordinary business income {loss} |15 | Credits
inemal Revenue Service anding , -1,362,927., |}
. 2 | Net rental seal estate income (loss)
Partner’s Share of Income, Deductions,
Credits, etc. » See separate instructions. 3 | Other net rental income (ioss} (116 | Foreign transactions
“| Information About the Partnership 92) |F———_-----—- PL
4 | Guaranteed payments
A Partnership's employer identification number J
XX-XXXXXXX § interest income
B Partnership's name, address, city, state, and ZiPcode |
SCRATCH HARD LLC 6a/ Ordinary dividends
5 HEWITT AVENUE ioe,
BRONXVILLE, NY 10708 6b Qualified dividends
¢ 4RS Center where partnership filed return 7 | Royalties ee aan
CINCINNATI, OH
D  [|Check if this is a publicly traded partnership (PTP) 8 | Net short-term capital gain (loss)
= "| information About the Partner 9a) Nat long-term capital gain (loss) [17 | Aiternative minimum tax (AMT) items
E Partner's identifying number $b Collectibles (28%) gain(ioss) [| |
XXX-XX- 4358
F Partner's name, address, city, state, and ZIP code 9c] Unrecaptured section 1250 gain. |= 2=~=~=~S<CS
DIANE GOOCH
76 WEST RIVER ROAD 10 | Net section 1231 gain (loss} 18 | Tax-exernpt income and
RUMSON, NJ 07760 nondeductible expenses
77 Other income (loss}
G General partner or LLC [x] Limited partner or other ite ae ec
member-manager LLC member La mm pe se ee ee
H Domestic partner [_]Foreign pariner bm ae ee
#4 What type of entity is this partner?. . . . PARTNERSHIP eee
iZ If this partner is a retirement pian (IRA/SEP/Keoghietc), 19 Distributions
check here (see instructions)... ee ee ee ee E] 12 {Section 179deduction =| |
J Pariner's share of profit, loss, and capital (see instructions):
Beginning Ending 13 | Other deductions
Profit 59,30400 3% 59.30400 $$) 30. 20 | Other information
Loss 59.30400 % 59.30400 %
Capital 100.900090 % 100.00000 3} 2. LL om fe we
K_ Partner's share of liabilities at year end:
Nonrecourse . - ee ee ee es $ - wf ee
Qualified nonrecourse financing... . . $ 14 Self-employment earnings (loss)
Recourse. 2... eee ee $ J re ee ee be
L Partners capital account analysis:

 

Beginning capital account

Capital contributed during the year . . .

Current year increase (decrease) . .
Withdrawals and distributions
Ending capital account

Tax basis
Other (exptain)

M Did the partner contribute property with a built-in gain or loss?

Yes X| No

It Yes’, attach statement {see instructions)

 

 

 

 

3 1,363,184.

*See attached statement for additional information.

 

$

-: 5 -1,362, 927.

257.
[_|Section 704(b) book

<“z0O mac @84— mon

 

 

 

BAA For Paperwork Reduction Act Notice, see !nstructions for Form 1065.

Schedule K-1 (Form 1065) 2013
PTPAOS12 12/05/13
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 36 of 115

Schedule K-1 (Form 1065) 2013

DIANE GOOCH

 

This list identifies the codes used on Schedule K-1 for all

and filing information, see the separate Partner's Instructions for Schedule K-1 and the

Ordinary busi i fons). Ds

thei

 

)
OF nonpassive and enter on your retum as follows.

Passive loss
Passive income
Nonpassive loss
Nonpassive income
2 = Nat renta! reat estate income (loss)
3 0 Other net rental incoma {loss}
Nat income
Net loss
4 Guaranteod payments
5 interest income
6 a Ordinary dividends
6 b qualified dividends
7 Royalties
8 Net short-term capital gain (loss)
9 @ Not long-term capital gain (loss)
9b Collectibies (28%) gain (lose)

9 € Unrecaptured section 4250 gain
10 Net section 1231 gain {loss}
411° Other income [ioss)

Code

Other portiofio income floss)
involuntary conversions
Section 1256 contacts and straddles
Mining exploration costs recapture
Cancellation of debt
Other income {lass}
12 Section 179 deduction
13° Other deductions
Cash contributions (50%)
Cash contributions (30%)
Noncash contrioutions (50%)
Noncash contributions (30%)

Capital gain property to 8 50%
organization (30%}

Capital gain property (20%)
Contributions (100%)

Investment interest expense
Deductions — royalty income
Section 59{e}(2) expendituras
Deductions portfolio (2% floor}
Deductions ~~ portfolio (other)
Amounts paid for medical insurance
Educationat assistance benefits
Dependent care benefits
Preproductive period expenses

Camrnercial revitalization deduction from
tental real estate activitins

Pansions and IRAs

Reforestation expense deduction
Domestic production activities information
Qualified production activities income
Employer's Form W-2 wages

Other deductions

14 Self-employment earnings (loss)

7AMgI0OuPr

>

Secannm OVOZErx6—-zraT myo

floss) is 9

Report on

See the Partner's Instructions
Schedule E, line 28, column (g)
Schedute E, tne 28, column (h)
Schedule E, line 28, colamn (j}
See the Partner's Instructions

Schedule E, line 28, column (a)
See the Partner's Instructions
Schedule &, fine 28, calumn {])
Form 1040, line Ba

Form #046, line 9a

Form 4046, ine 9b

Schedule E, line 4

Schedule ®, fine 5

Schedule D, Hine 12

23% Rate Gain Worksheet, line
4 (Schedule D instructions)

See the Partner's Instructions
See the Parinar's Instructions

See the Partner's Instructions
See the Partner's Instructions
Form 6781, fine 4

See Pub 535

Form 1040, line 21 of Form 982
See the Partner's Instructions
See the Partner's Instructions

See the Partner's
instructions

Farm 4952, line 1

Schedule E, dine 19

See the Partner's Instructions

Schedule A, ting 23

Schedule A, tine 28.

Schedule A, jine 1 or Forn 1040, fine 26
See the Partner's Instructions

Form 2441, line #2

See the Partner's Instructions

See Form 8562 Instructions

See the Partner's Instructions
See the Partner's Instructions
See Form 8903 Instructions
Form 899%, line 7b

Form 8993, tine 17

See the Partner's instructions

Note. ff you have a section 179 deduction or any parinertevel deductions, see the

Partner's instructions before completing Schedule SE.

 

A. Nat eamings (loss) from self-employment
B Gross farming or fishing income
© Gross non-farm income

45 Credits

A Low-income housing credit (section 42{)}(5)}
is

from pre-2008 building

Low-incame housing credit (other) from
pre-2008 buildings

from post-2007 buildings

Low-income housing cred {other} for
post-2007 buildings

taal estate}

Other rental real estate credits

Other rental credits

Undistributed capital gains cradit
Biofuel producer credit

Work opportunity credit

Disabled access credit

Rer-tonmoeoda

Low-income housing credit (section 42(]{5}}

Qualified rehabilitation expenditures {rental

Schedule SE, Section A or B
See the Partner's Instructions
See the Partner's Instructions

See the Partner's Instructions

Form 1040, fine 71; check box a

See the Partner's instructions

partners and provides summarized reporti

16

XX-XXXXXXX Page 2
r D ng information for partners who file Form 1040. For detailed reporting
instructions for your income tax return.
Code Report on
L_ Empowerment zone and renewat community 7
employment credit See the Pariner's
Mi Credit for increasing rasearch activities instructions
N Credit for employer social security and
Medicare taxes
O Backup withholding
P other ceadits
Foreign transactions
Name of country or U.S. possession
B Gross income fram ail sources Form 1116, Part!

47

18

19

20

C Gross income sourced at partner lavel

Foreign gross income sourced at partnership level
D Passive catagory
E General category
F other _~
Deductions allocated and apportioned at partner level

G interest expense Form 4116, Part l

H Other Form 4116, Part I
Deductions allocated and apportioned at partnership level to

foreign source income
} Passive category
+ Form 1416, Part

Form 1146, Part 1

J General category

K other

Other information
Tolal foreign taxes paid

r

Form 1116, Part il

 

M Total foreign taxes accrued Fore 1148, Part ll

N_ Reduction in taxes available for credit Form 1146, line 12
© Foreign trading gross receipts Form 8873

P Extratarriorial income exclusion Form 8873
Q Other forsign transactions See the Partner's Instructions
Alfemative minimum tax (AMT) items

A. Post-1986 depreciation adjustment

B Adjusted gain of toss

C Depletion (other than oil & gas) pee ihe Partners

B Of gas, & geothermat — grass income the Instructions for

E it, gas, & geothermal — deductions Form 6254

F Other AMT items I

Tax pt i and Weductible exp

A. Tax-exempt interest income Form 1040, fine 8b

Bother tax-exempt incame See the Partner's Instructions

C Nondaductible expanses
Distributions

AL Cash and marketable securities
B Cistribution sudjact to section 737

See the Partner's instructions

See the Partner's
lastructions

© Other propery _I

Other information
Investment income Form 4952, fine 4a
Investment expenses Form 4952, line 5

Fuel tax credit information

Qualified rehabilitation expenditures (other
than rental real estate}

Form 4436

See the Partner's instructions

Basis of energy property See the Partner's Instructions
Recapture of jow-income housing credit .

{section 42()(5)} Form 8641, line 8

Recapture of fow-income housing credit (other) Form 8611, line &

Recapture of investment credit Saa Form 4255

Recapture of other credits See the Partner's instructions
Look-back interest — completed

long-term cantracts See Form 8697

Look-back intergst — income

forecast meth See Form 8886

setlion 179 deductions

Recapture of section 179 deduction

interest expense for corporate partners

Section 453(1}(3) information

Section 453,A(c) information

Section 1260{b} information

Interest allocable to production expenditures ™ Sae the Partner's

CCF nonqualified withdrawals instructions

Depistion information — olf aad gas
Amortization of reforestation costs
Unrelated business taxable income
Precontribution gain floss)

Section 168(3) information

Net investment income

Other information ul

N<xEeCG4HoOMOVOZE —- x ¢-—- rT tm voor

 

PTPAGS12 12/05/43 Schedule K-1(Form 1065) 2013
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021

SCRATCH HARDLLC XX-XXXXXXX

Schedule K-1 (DIANE GOOCH), Supplementai Information
Supplemental information

Page 37 of 115

 

ITEM L (C) - CAPITAL ACCOUNT ADJUSTMENTS:

ORDINARY INCOME (LOSS)
TOTAL

~1,362,927.
-1,362,927.

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 38 of 115

New York State Department of Taxation and Finance IT. 2 0 4 IP

New York Partner's Schedule K-1
Tax Law — Article 22 (Personal Income Tax)
Final K-1

For catendar year 2013 or tax year beginning CC] and ending |
[| Amended K-1

Partners: Before completing your income tax return, see Form IT-204.4P-|, Partner's Instructions for Form IT-204-1P (available at www. tax.ny.gov).

2013

Partnership’s information (see instructions)

 

 

 

 

 

Partnership’s name (as shown on Form IT-204) Partnarship's EIN

SCRATCH HARD LLC XX-XXXXXXX
A Mark an Xin tha box if either applies to your entity | | Publicly traded partnership | | Portfolio investment partnership
B Tax shelter registration number, ifany . 6. 6. 0 ee es B |

 

C Business allocation percentage. ©... ee ee ee en ee nen teens c

Partner's information{see instructions)

 

Partner's name Partner's Mentifying number

DEANE GOOCH XXX-XX- 4358
Partner's address

76 WEST RIVER ROAD
City State ZIP code

RUMSON Ng 07760
D The partner is a (mark an-X in the appropriate box) | | General partner or LLC member-manager | xX | Limited partner or other LLG member

 

 

 

 

 

 

 

 

E What is the tax filing status of the partner? (Mark an X in the appropriate box, if known) [] Individual [ Estate/trust Partnership
F ifthe partner Is a disregarded entity or grantor trust,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

enter the tax ID of the entity or individual reporting the income, ifknown --......0...0004 F | |
G Did the partner sell its entire interest during the fax year? - - 6 6 ee ee es G Yes [7] No [|
H_ Partner's share of profit, loss, and capital Beginning Ending
4) Profit. ee ee eee teens H1 59.3040% 59.3040%
2 LOSS ee ee ee ee eee ay Hz |__59.3040% 29,3040 %
3) Capital. ee ee et ee ee ees H3 | 100.0000% 100,0000%
| Partner's share of liabilities at the end of the year
1) Nonrecourse «6 ee ee "1
2} Qualified nonrecourse financing . 6. ee ee ee es 12
3) Recourse. © 6 ee ee ete es 13
J Partner's capital account analysis
1) Beginning capitalaccount - 2. ee ee J
2) Capital contributed during the year-cash. 2... 0. ee es J2
3} Capital contributed during the year- property... 2. 2-2-0. ee ee ew es J3
4} Current year increase (decrease). © 6 ee ee ee J6 -1,362, 927.
5} Withdrawals and distributions-cash ......... ee ee J5
6} Withdrawals and distributions - property... 1. ee es 46
7} Ending capital account... 6 6 ee ee ee ee ee J7
&) Method of accounting (mark an X in the appropriate box
Tax basis GAAP Book = Other (submit explanation)
K Resident status (mark an X in ail boxes that apply}
NYS full-year resident [| Yonkers full-year resident [| NYC full-year resident
NYS part-year resident Yonkers part-year resident [| NYC part-year resident
NYS nonresident Yonkers nonresident
L_ ff the partner was included in a group return, enter the special NYS identification number, if known L

 

NYPA2514 o5/06/13

118001131036

WONTON

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 39 of 115

Page 2 of 4 1T-204-IP (2013)

DIANE GOOCH XX-XXXXXXX
M 1) Was Form IT-2658-E filed with the partnership? 6... ee ee ee eee M1 Yes | No
2) Was Form MTA-405-E filed with the parinership?-. 6 0. ee ee eee eae M2 Yes [|] No iI

N_ NYS estimated tax paid on behalf of partner (from Form [T-2658) Date Amount

1} Firstinstaliment . 6... 2. ee ee ee ee es

2} Secondinstalment... 0.0... ee es

3) Third installment. ......-...0.2..0. Ce ee es

4) Fourthinstallment ....0.00.0...0. 0000000 ee eee eee

 

Total NYS estimated tax paid on behalf of partner (add fines N1 through N4)

0 Estimated MCTMT paid on behalf of partner (from Form MTA-405)
4) Firstinstallment 2... 00. ee ee ee

2) Second installment. . 0... ee ee

3) Thirdinstallment .. 0... ee ee es

4) Fourthinstallment ©. 0... ee ee

Total estimated MCTMT paid on behalf of partner (add lines O1 through O4)}

  

Partner’s share of income, deductions, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A ~ Partner's distributive share items | B — Federal K-1 amount ¢ — New York State amount f _
1° Ordinary business income floss) 6... ee 1 ~1, 362,927, 4
2 Netrental real estate income (loss)... 6 ee 2 2
3 Other net rental income (loss)... es 3 3
4 Guaranteed payments .. 1.0.0. ..0. 0002 eee eee 4 4
§ Interestincome. . 2... 6 ee ee eee. 5 5
6 Ordinary dividends 2... 0 ee ee ee 6 6
7 Royalties... 6 ee ee 7 T
8 Net short-term capital gain (loss). 6 2 2. ee g 8
9 Not long-term capital gain (loss). 0 we ee 9 9
10 Net section 1231 gain (loss) -. 0... ee ee 40 10
11 Other income (loss) ltdentify: 44 11
42 Section 179 deduction 2... ee ee ee see 142 42
13 Other deductions identify: 13 43
44 Tax preference items for minimumtax . 1... 2. eee 14 44
| identify:
15 Net earings (loss) from self-employment... --....... 15 15
16 Tax-exempt income and nondeductible expenses... 2... . 16 16
17 Distributions - cash and marketable securities. ......... 17 47
18 Distributions - other property... 0.0. 2 eee 18 18
19 Other items not included above that are required to be
reported separately to partners... 2... ee 49 | i lag}
identify:

 

 

 

Partner’s share of New York modifications (see instructions)
20 New York State additions ¥”

 

 

 

 

 

 

 

 

 

 

 

Number A Total amount B ~ New York State allocated amount
|20a_| LEA
20b ~
20c. -
20d _
20e =
20f -
21 Total addition modifications {total of column A, lines 20a through 20) ©... 0. ee | 24} |

 

NYPA2§14 09/06/13

118062131030

PUTNAM
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 40 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

DIANE GOOCH XX-XXXXXXX IT-204-IP (2013) Page 3 of 4
Partner’s share of New York modifications (continued)
22 New York State subtractions
Number A — Total amount B — New York State amount
22a | [ES —
22b | LES ~
@2c | (ES —
22d | | ES —
2Ze | | ES —
22f ES —
23 Total subtraction modifications (total of colurnn A, lines 22a through 22). 6.000. ae | 23

24 Additions to federal itemized deductions
Letter Amount

 

24a
24b
24c
24d

 

 

 

 

 

 

 

24f

 

 

25 Total additions to federal itemized deductions (add fines 24a through 24)

26 Subtractions from federal itemized deductions
Letter Amount

 

26a
26b
26c
26d
26e
26f

 

 

 

 

 

 

 

 

 

27 Total subtractions from federal itemized deductions (add lines 26a through 26f

28 New York adjustments to tax preference items... 0.0.0 ee ee es

 

 

 

 

 

Partner’s other information

 

28a Partner's share of New York source gross income... 0... ee ee

295 MCTD allocation percentage (see instructions) «6... ee es

 

 

Partner's credit information

 

Part 1 — Flow-through credit bases and factors
Brownfield redevelopment tax credit (Form /T-611 or IT-611.1)

30 Site preparation credit component... ...........
31 Tangible property credit component... ..........
32 On-site groundwater remediation credit component... . -

118003131030

UOT TET ANAM

A - Form IT-611

B — Form IT-611.1

 

30

30

 

Mu

31

 

32

 

 

 

 

32

 

 

 

NYPA2514 09/06/13
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 41 of 115

Page 4 of 4 IT-206-IP (2013) nrane GoocH XX-XXXXXXX

Partner's credit information (continued)

EZ capital tax credit (Form IT-602)

 

 

 

 

33 Contributions of money to EZ community development projects... 6... ee ee 33
34 Recapture of credit for investments in certified EZ businesses... 6. 0 34
35 Recapture of credit for contributions of money to EZ community development projects ....--... 35

 

 

QEZE tax reduction credit (Form !T-604}

 

 

 

 

36 QEZE empicyment increase factor... ee ee ee ee ene 36 |
37 QEZE zone allocation factor ©. ee eee ee nas a7 |
38 QEZE benefit period factor ©. ee ee ee ee ee ees 38 |

 

 

Excelsior Jobs program tax credit (Form DTF-607}
39 Excelsior jobs tax credit component... .......4.
40 Excelsior investment fax credit component... 0... ee ee ke ee eee
41 €xcelsior research and development tax credit component
42 €&xcelsior real property tax creditcomponant .. 6... 0 te ee ee

 

Farmers’ school tax credit (Form {T-217)
43 Acres of qualified agricultural property... ee ee ee as
44 Acres of qualified conservation property. 6. ee et eae
45 Eligible school district property taxes paid. 6... ee ee es
46 Acres of qualified agricultural property converted to nonqualified use

 

Other flow-through credit bases and factors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit bases
Code Amount Code Amount
| 47a | 47d
47b 47e
4ic 4it
Credit factors
Coda Factor Code Factor Code Factor
47g 47i 47k
4Th 47} 47!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part 2 — Flow-through credits, addbacks and recaptures

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

48 Long-term care insurance credit (Form [T-249) 20. te es 48
49 investment credit (including employment incentive credit and historic barn rehabiltation credit Form (7-212)... . . . 49
50 Research and development — investment credit (Form IT-212) . 2.0 0 50
54 Other flow-through credits
Code Amount Amount
Sia Sie
5ib 51f
5ic 519
51d Sih
§2 Addbacks of credits and recaptures
Code Amount Code Amount
§2a 52d |
52b 52e
§2¢ | 52F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYPAZS14 9/06/13

118004434030

AUC UTE
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 42 of 115

Exhibit C
w4-CV- - n FLSD Docket 02/08/2021 Page 43 of 115
CASPRetfet for (Gms © wee matin sala Anttorhal Revenue Siwice Page 1 of 4
Q HELP@ MENU =

Home > News > News Releases > Tax Relief for Victims of Hurricane Irma in Florida

Tax Relief for Victims of Hurricane Irma in
Florida

   

English | Espariol

What's Hot
News Releases
Multimedia center
Tax Relief in Disaster Situations
vedio cas co
Tax Scams/Consumer Alerts
the Taxap one
| Fact Sheets
ies vaxtios a
“e-News Subscriptions
ins cudesce nce ne
Media Contacts

IRS Future State

https://www.irs.gov/newsroom/tax-relief-for-victims-of-hurricane-irma-in-florida 9/25/2017
2 4-CV- - n ntered on FLSD Docket 02/08/2021 Page 44 of 115
IS Reliet fey fe we ° urrieane dria in ee tutorial Revenue Service age 2 of 4

IRS Statements and Announcements

Updated 9/15/17 -The IRS is now offering expanded relief to any area designated by FEMA as
qualifying for either individual assistance or public assistance in the State of Florida. This
represents all 67 counties of Florida.

Updated 9/15/17 - Added counties of Alachua, Baker, Bradford, Columbia, Gilchrist, Levy, Nassau,
Suwannee and Union.

Updated 9/14/17 - Added counties of: Citrus, DeSoto, Glades, Hardee, Henry, Hernando, Highlands,
indian River, Lake, Marion, Martin, Okeechobee, Osceola, Seminole, Sumter and Volusia.

Updated 9/13/17 - Added counties of Brevard, Orange, Pasco, Polk and St. Lucie counties.
See also the /RS Hurricane irma Information Center.
FL-2017-04, Sept. 12, 2017

Florida — Victims of Hurricane Irma that took piace beginning on Sept. 4, 2017 in parts of Florida
may qualify for tax relief from the Internal Revenue Service.

The President has declared that a major disaster exists in the State of Florida. Following the
recent disaster declaration for individual assistance issued by the Federal Emergency
Management Agency, the IRS announced today that affected taxpayers in Florida will receive tax
relief.

The IRS is now offering expanded relief to any area designated by FEMA as qualifying for either
individual assistance or public assistance in the State of Florida. Individuals who reside or have
a business in Alachua, Baker, Bay, Bradford, Brevard, Broward, Calhoun, Charlotte, Citrus, Clay,
Collier, Columbia, DeSoto, Dixie, Duval, Escambia, Flagler, Franklin, Gadsden, Gilchrist, Glades,
Gulf, Hamilton, Hardee, Hendry, Hernando, Highlands, Hillsborough, Holmes, Indian River,
Jackson, Jefferson, Lafayette, Lake, Lee, Leon, Levy, Liberty, Madison, Manatee, Marion, Martin,
Miami-Dade, Monroe, Nassau, Okaloosa, Okeechobee, Orange, Osceola, Palm Beach, Pasco,
Pinellas, Polk, Putnam, Santa Rosa, Sarasota, Seminole, St. Johns, St. Lucie, Sumter, Suwannee,
Taylor, Union, Volusia, Wakulla, Walton, Washington counties may qualify for tax relief. This
represents all 67 counties of Florida.

The declaration permits the IRS to postpone certain deadlines for taxpayers who reside or have
a business in the disaster area. For instance, certain deadlines falling on or after Sept. 4, 2017
and before Jan. 31, 2018, are granted additional time to file through Jan. 31, 2018. This includes
taxpayers who had a valid extension to file their 2016 return that was due to run out on Oct. 16,
2017. It also includes the quarterly estimated income tax payments originally due on Sept. 15,
2017 and Jan. 16, 2018, and the quarterly payroll and excise tax returns normally due on Oct. 31,
2017. It also includes tax-exempt organizations that operate on a calendar-year basis and had
an automatic extension due to run out on Nov. 15, 2017. In addition, penalties on payroll and
excise tax deposits due on or after Sept. 4, 2017, and before Sept. 19, 2017, will be abated as
long as the deposits are made by Sept. 19, 2017.

If an affected taxpayer receives a late filing or late payment penalty notice from the IRS that has
an original or extended filing, payment or deposit due date that falls within the postponement
period, the taxpayer should cali the telephone number on the notice to have the IRS abate the
penalty.

The IRS automatically identifies taxpayers located in the covered disaster area and applies
automatic filing and payment relief. But affected taxpayers who reside or have a business
located outside the covered disaster area must call the IRS disaster hotline at 866-562-5227 to
request this tax relief.

https://www.irs.gov/newsroom/tax-relief-for-victims-of-hurricane-irma-in-florida 9/25/2017
. _ f 115
CABeretide Rr Vian SPAREN fillia in POLS PuGlerhat Revenue Bigs ©2024 Pag, 15.0f at

Covered Disaster Area

The counties listed above constitute a covered disaster area for purposes of Treas. Reg. §
301.7508A-1(d}(2} and are entitled to the relief detailed below.

Affected Taxpayers

Taxpayers considered to be affected taxpayers eligible for the postponement of time to file
returns, pay taxes and perform other time-sensitive acts are those taxpayers listed in Treas. Reg.
§ 301.7508A-1(d}(1), and include individuals who live, and businesses whose principal place of
business is located, in the covered disaster area. Taxpayers not in the covered disaster area, but
whose records necessary to meet a deadline listed in Treas. Reg. § 301.7508A-1{c) are in the
covered disaster area, are also entitled to relief. In addition, all relief workers affiliated with a
recognized government or philanthropic organization assisting in the relief activities in the
covered disaster area and any individual visiting the covered disaster area who was killed or
injured as a result of the disaster are entitled to relief.

Grant of Relief

Under section 7508A, the IRS gives affected taxpayers until Jan. 31, 2018, to file most tax returns
(including individual, corporate, and estate and trust income tax returns; partnership returns, S
corporation returns, trust returns; estate, gift, and generation-skipping transfer tax returns;
annual information returns of tax-exempt organizations; and employment and certain excise tax
returns), that have either an original or extended due date occurring on or after Sept. 4, 2017,
and before Jan. 31, 2018. Affected taxpayers that have an estimated income tax payment
originally due on or after Sept. 4, 2017, and before Jan. 31, 2018, will not be subject to penalties
for failure to pay estimated tax installments as long as such payments are paid on or before Jan.
31, 2018. The IRS also gives affected taxpayers until Jan. 31, 2018 to perform other time-
sensitive actions described in Treas. Reg. § 301.7508A-1{c)(1) and Rev. Proc. 2007-56, 2007-34
|.R.B, 388 (Aug, 20, 2007), that are due to be performed on or after Sept. 4, 2017, and before Jan.
31, 2018.

This relief also includes the filing of Form 5500 series returns, (that were required to be filed on
or after Sept. 4, 2017, and before Jan. 31, 2018, in the manner described in section 8 of Rev.
Proc. 2007-56. The relief described in section 17 of Rev. Proc. 2007-56, pertaining to like-kind
exchanges of property, also applies to certain taxpayers who are not otherwise affected
taxpayers and may include acts required to be performed before or after the period above.

Unless an act is specifically listed in Rev. Proc. 2007-56, the postponement of time to file and
pay does not apply to information returns in the W-2, 1094, 1095, 1097, 1098, or 1099 series; fo
Forms 1042-S, 3921, 3922, 8025, or 8027; or to employment and excise tax deposits. However,
penaities on deposits due on or after Sept. 4, 2017, and before Sept. 19, 2017, will be abated as
long as the tax deposits are made by Sept. 19, 2017.

Casualty Losses

Affected taxpayers in a federally declared disaster area have the option of claiming disaster-
related casualty losses on their federal income tax return for either the year in which the event
occurred, or the prior year. See Publication 547 for details.

Individuals may deduct personal property losses that are not covered by insurance or other
reimbursements. For details, see Form 4684 and its instructions.

Affected taxpayers claiming the disaster loss on a 2016 return should put the Disaster
Designation, “Florida, Hurricane Irma” at the top of the form so that the IRS can expedite the
processing of the refund.

hitps://www.irs.gov/newsroom/tax-relief-for-victims-of-hurricane-irma-in-florida 9/25/2017
124-CV- - n ntered on FLSD Docket 02/08/2021 Page 46 of 115
CAS Reifel for Viefims o urrieane Lema in orida | nternal Revenue Service age 4 of 4

Other Relief

The IRS will waive the usual fees and expedite requests for copies of previously filed tax returns
for affected taxpayers. Taxpayers should put the assigned Disaster Designation “Florida,

Hurricane Irma” in red ink at the top of Form 4506, Request for Copy of Tax Return, or Form
4506-T, Request for Transcript of Tax Return, as appropriate, and submit it to the IRS.

 

Affected taxpayers who are contacted by the IRS on a collection or examination matter should
explain how the disaster impacts them so that the IRS can provide appropriate consideration to
their case. Taxpayers may download forms and publications from the official IRS website,
irs.gov, or order them by calling 800-829-3676. The IRS toll-free number for general tax
questions is 800-829-1040,

 

 

Page Last Reviewed or Updated: 15-Sep-2017 @® Share & Print

 

 

 

 

SaiLRS OO w

Our Agency Know Your Rights Resolve anissue OtherLanguages Related Sites
About IRS Taxpayer Billof §Respondtoa Espafiol U.S. Treasury
Rights Notice
Work at IRS chi Treasury
Taxpayer Office of Appeals Inspector General
Help Advocate Service Bist 0} for Tax
Identity Theft Administration
Contact Your Accessibility Pycckun
Local Office Report Phishing USA.gov
Civil Rights Tiéngviét
Tax Stats, Facts & Tax Fraud &
Figures Freedom of Abuse

information Act
No Fear Act

Privacy Policy

https://www.irs.gov/newsroom/tax-relief-for-victims-of-hurricane-irma-in-florida 9/25/2017
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 47 of 115

Exhibit D
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 48 of 115

lexhibi Dp”

 

 

Ay Department of the Treasury Contents
Internal Revenue Service
Future Developments ....................... 2
Publi cation 976 Disaster-Related Relief.............,........ 2
(February 2018) Reminder .........................,,..... 3
Cal. No, 71006W
Introduction ........0.00..0............... 3
D 7 t R [i a f Definitions ...... 00.2, 4
i sas e r e ie 2016 Qualified Disaster ...............0.... 4
2017 Qualified Disaster .........0.......... 4
Hurricane Harvey Disaster Area.............. 4
New for 20 1 ¢ Hurricane Harvey (or Tropical Storm Harvey)
Covered Disaster Area ........ 6... 4
Hurricane Harvey Disaster Zone ............. 4
Hurricane Irma Disaster Area ................ 4
Hurricane Irma Covered Disaster Area ....... 5
Hurricane irma Disaster Zone ............... 5
Hurricane Maria Disaster Area... 6... 5
Hurricane Maria Covered Disaster Area... . 5
Hurricane Maria Disaster Zone .............. 5
California Wildfire Disaster Area... sss, 5
California Wildfire Covered Disaster Area ....... 6
California Wildfire Disaster Zone ............. 6
Victims of California Wildfires, Flooding,
Mudflows, and Debris Flows .............. 6
Extended Tax Deadlines .................... 6
Charitable Giving Incentives ................. 7
Temporary Suspension of Limits on
Charitable Contributions ................. 7
Casualty and TheftLosses................... 7
Qualified DisasterLosses .......,........... a
Election To Deduct Loss in the Preceding
Year ee eee, 8
Cost Indexes Safe Harbor Method To
Calculate Hurricane-Related Losses to
Personal-Use Residential Real Property ...... 8
Safe Harbor Methods To Determine the
Amount of Your Casualty and Theft
Losses... lee ee 19
IRAs and Other Retirement Plans............. Al
Definitions ......0.. 000.00 ..00000...... At

Taxation of Qualified 2016 Disaster
Distributions and Qualified 2017 Disaster
Distributions .......000000.,0......... 12
Repayment of Qualified Disaster Distributions ._. 12

Repayment of Qualified Distributions for the
Purchase or Construction of aMainHome ...

13

| Get forms and other information faster and easier at: | Loans From Qualified Plans wee teenie 13
E * AS.govKorean (B20) information for Eligible Retirement Plans ...... 14

| 14

14

 

| + s.gossChing Days of Presence Ina U.S. Territory

 

 

Additlonal Tax Rellef for Individuals

Earned Income Credit and Additional Child
Tax Credit 2.2.2.0... 0. lee. 44

Mar 01, 2018
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 49 of 115

Hurricane Irma Covered Disaster
Area

A portion of the Hurricane Irma disaster area has been
designated by the IRS as a covered disaster area. The
Hurricane Irma covered disaster area covers areas in
the fallowing territories and states.

Florida. All 67 counties in Florida.
Georgia. All 159 counties in Georgia.

Puerto Rico. The municipalities of Adjuntas, Aguas Bue-
nas, Barranquitas, Bayamén, Camuy, Carolina, Catajio,
Ciales, Comerio, Culebra, Canévanas, Dorado, Fajardo,
Guaynabo, Gurabo, Hatillo, Jayuya, Juncos, Las Piedras,
Loiza, Luquillo, Naguabo, Orocovis, Patillas, Quebradil-
las, Salinas, San Juan, Toa Baja, Utuado, Vega Baja, Vie-
ques, and Yauco.

South Carolina. The counties of Abbeville, Allandale,
Anderson, Bamberg, Barnwell, Beaufort, Berkeley, Char-
leston, Colleton, Dorchester, Edgefield, Georgetown,
Hampton, Jasper, McCormick, Newberry, Oconee, Pick-
ens, and Saluda.

U.S. Virgin Islands, The Islands of St. Croix, St. John,
and St. Thomas.

To ensure correct processing, affected taxpayers
should write in red ink, or type if filing electronically, the
assigned disaster designation (either “Florida, Hurricane
irma," “Georgia, Hurricane Irma," "U.S. Virgin Islands,
Hurricane Irma,” “Puerto Rico, Hurricane Irma,” or "South
Carolina, Hurricane Irma"), at the top of any forms or
documents filed with the IRS. Affected taxpayers can also
identify themselves to the IRS or ask hurricane-related
questions by calling the special IRS disaster hotline at
1-866-562-5227.

ieee

 

sen nan brine tebe:

‘Hurricane Irma Disaster Zone

The term Hurricane Irma disaster zone means that por-
tion of the Hurricane Irma disaster area determined by the
President to warrant individual or individual and public as-
sistance from the federal government by reason of Hurri-
cane irma,

The following U.S. counties, municipalities, and isiands
are in the Hurricane Irma disaster zone.

Florida. Alachua, Baker, Bradford, Brevard, Broward,
Charlotte, Citrus, Clay, Collier, Columbia, DeSoto, Dixie,
p Duval, Flagler, Gilchrist, Glades, Hamilton, Hardee, Hen-

dry, Hernando, Highlands, Hillsborough, Indian River, La-
fayette, Lake, Lee, Levy, Manatee, Marion, Martin, Mi-
ami-Dade, Monroe, Nassau, Okeechobee, Orange,
Osceola Paim Beach, | Pasco, Pinellas, Polk, Putnam,
Sarasota; Seminole, St. Johns, St. Lucie, Sumter, Suwan-
nee, Union, and Volusia.

Georgia. Camden, Chariton, Chatham, Coffee, Glynn,
Liberty, and Mcintosh.

 

Publication 976 (February 2018)

 

Puerto Rico. Canovanas, Catano, Culebra, Dorado, Fa-
jardo, Loiza, Luquilio, Toa Baja, Vega Baja, and Vieques.

U.S. Virgin Islands. The islands of St. John and St. Tho-
mas.

Hurricane Maria Disaster Area

The Hurricane Maria disaster area covers the area for
which the President declared a major disaster before Sep-
tember 21, 2017, because of Hurricane Maria. The Hurri-
cane Maria disaster area covers the entire territory of the

U.S. Virgin islands and the Commonwealth of Puerto
Rico.

Hurricane Maria Covered Disaster
Area

A portion of the Hurricane Maria disaster area has been
designated by the IRS as a covered disaster area, The
Hurricane Maria covered disaster area covers areas in
the following municipalities and islands.

Puerto Rico. Ali 78 municipalities in Puerto Rico.

U.S. Virgin Islands. The Islands of St. Croix, St. John,
and St. Thomas.

To ensure correct processing, affected taxpayers
should write in red ink, or type if filing electronically, the
assigned disaster designation (either "Puerto Rico, Hurri-
cane Maria" or "U.S. Virgin fslands, Hurricane Maria”), at
the top of any forms or documents filed with the IRS. Af-
fected taxpayers can also identify themselves to the IRS
or ask hurricane-related questions by calling the special
IRS disaster hotline at 1-866-562-5227.

Hurricane Maria Disaster Zone

* The term Hurricane Maria disaster zone means that
. Portion of the Hurricane Maria disaster area determined
, by the President to warrant individual or individual and

public assistance from the federal government by reason
of Hurricane Maria.

The following municipalities and islands are in the Hur-

ricane Maria disaster zone,

| Puerto Rico. All 78 municipalities in Puerto Rico.

U.S. Virgin Islands. The Islands of St. Croix, St. John,
and St. Thomas.

California Wildfire Disaster Area

The California wildfire disaster area covers the area for

: which the President declared a major disaster between

January 1, 2017, through January 18, 2018, because of
the California wildfires. The California wildfire disaster
area covers the entire state of California.

Page 5
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 50 of 115

California Wildfire Covered Disaster
Area

A portion of the California wildfire disaster area has been
designated by the IRS as a covered disaster area. The
California wildfire covered disaster area covers Butte,
Lake, Mendocino, Napa, Nevada, Orange, Solano, So-
noma, and Yuba counties.

To ensure correct processing, affected taxpayers
should write in red ink, or type if filing electronically, the
assigned disaster designation, “California, Wildfires,” at
the top of any forms or documents filed with the IRS. Af-
fected taxpayers can also identify themselves to the IRS
or ask wildfire-related questions by calling the special IRS
disaster hotline at 1-866-562-5227.

California Wildfire Disaster Zone

The term California wildfire disaster zone means that
portion of the California wildfire disaster area determined
by the President to warrant individual or individual and
public assistance from the federal government by reason
of the California wildfires,

The following counties are in the California wildfire dis-
aster zone,

California. Butte, Lake, Mendocino, Napa, Nevada, Or-
ange, Sonoma, and Yuba,

Victims of California Wildfires,

Flooding, Mudflows, and Debris
Flows

The California wildfires, flooding, mudflows, and deb-
ris flows covered disaster area has been designated
by the IRS and covers Los Angeles, San Diego, Santa
Barbara, and Ventura counties.

To ensure correct processing, affected taxpayers
should write in red ink, or type if filing electronically, the
assigned disaster designation, “California, Wildfires,
Flooding, Mudflows, and Debris Flows,” at the top of any
forms or documents filed with the IRS. Affected taxpayers
can also identify themselves to the IRS or ask related
questions by calling the special IRS disaster hotline at
1-866-562-5227,

 

Extended Tax Deadlines

The IRS has extended deadlines that apply to filing re-
turns, paying taxes, and performing certain other
time-sensitive acts for certain taxpayers affected by Hurri-
cane Harvey, Tropical Storm Harvey, Hurricane Irma, or
the California wildfires, until January 31, 2018; until April
30, 2018, for taxpayers affected by the California wild-
fires, flooding, mudflows, and debris flows: or until June
29, 2018, for taxpayers affected by Hurricane Maria in Pu-
erto Rico and the U.S. Virgin islands. The extension

Page 6

applies to deadlines (either an original or extended due
date) that occur during the following periods.

* After August 22, 2017, and before January 31, 2018,
for Texas taxpayers affected by Hurricane Harvey.

* After August 26, 2017, and before January 31, 2018,
for Louisiana taxpayers affected by Tropica! Storm
Harvey.

* After September 3, 2017, and before January 31, |
2018, for Florida taxpayers affected by Hurricane
4 _irma. 4

* After September 4, 2017, and before January 31,
2018, for U.S. Virgin Islands and Puerto Rico taxpay-
ers affected by Hurricane Irma.

* After September 5, 2017, and before January 31,
2018, for South Carolina taxpayers affected by Hurri-
cane Irma.

* After September 6, 2017, and before January 34,
2018, for Georgia taxpayers affected by Hurricane
Irma,

* After September 15, 2017, and before June 29, 2018,
for U.S. Virgin Islands taxpayers affected by Hurricane
Maria.

* After September 16, 2017, and before June 29, 2018,
for Puerto Rico taxpayers affected by Hurricane Ma-
ria.

* After October 7, 2017, and before January 31, 2018,
for taxpayers affected by the California wildfires.

* After December 3, 2017, and before April 30, 2018,
for taxpayers affected by the California wildfires,
Hlooding, mudflows, and debris flows.

 

Affected taxpayer. The following taxpayers are eligible
for the extension.

* Any individual whose main home is located in a cov-
ered disaster area.

* Any business entity or sole proprietor whose principal
place of business is located in a covered disaster
area. :

* Any individual who is a relief worker affiliated with a
recognized government or philanthropic organization
and who is assisting in a covered disaster area.

* Any individual, business entity, or sole proprietorship
whose records are needed to meet a postponed tax
deadiine, provided those records are maintained in a
covered disaster area, The main home or principal
place of business doesn't have to be located in the
covered disaster area,

* Any estate or trust that has tax records necessary to
meet a postponed tax deadline, provided those re-
cords are maintained in a covered disaster area.

* The spouse on a joint return with a taxpayer who is eli-
gible for postponements.

* Any individual, business entity, or sole proprietorship
not located in a covered disaster area, but whose

Publication 976 (February 2018)
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 51 of 115

Exhibit E
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 52 of 115

£ 1040X

(Rev. December 2013)

 

ANA a EKICA DE
HVBBICANE [RAM RELIEF Sreryre ex7e4 DED
Amended U.S. individual Income Tax Return

> information about Form 1040% and ita separate inxtructions fs et www Jes, gowform 1040X,

This return te for calendar year = |X] 2013 |_]2012 [_J2017 [_J2010

wv) SCP Bolt

tL.

» OME Na. 1545-0074

Bi, 212.

 

Other year. Enter one: calendar year
hua!

or fiscal year (month and year ended):
Last reme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your firel name gerd Your social security number
DIANE GOOCH _ GRE 2358
4 8 joint return, spouse's fies! nme and initial Last name Rpose's § faecurtty number
Home address (number and street). if you heve a P.O. box, see instructors. Apl no. Your phone sumber
2802 SS, OLIVE AVENUE L206
Clty, town or post office, state, and ZIP code. if you have a foragn address, also compile bpeces balow (pee insiniclons),
WEST PALM RBRACH FL 33401-6179
Foreign country name Foreign provinowatatefoounty Foreign postal code
Amended return filing status. You must check one box even if you are not changing your fling status.
Caution. in general, you cannot change your fling status from joint to separate retums efter the due date.
ee Married filing jointy (J started fing separately
Qualifying vidow(or) Head of household (If the qualifying person les chiid but not your dapandent, see instructions.)
Use Part IN on the back to explain any changes “eres prow | amoumternomme | ¢ ca cc
income and Deductions (eee instructions) expiein Port m aroun
1 Adjutted gross income. If net opersting foes (NOL) carryback Is
included, checkhera 5. ee ees mE dha 3,502,047.F1, 397,642.|_ 2,104,405.
Itemized deductions o: standard deckiction, ©. ee 2 365,977, 60.559, 426,536.
Subtract line 2 fromiine to ee ee ee ee 2.13,136,070.+1,458,201.}| 1,677,869.
4 Exemptions, H changing, complete Part | ow page 2 and enter the
amountfrom fine 30. cee eae 4 NONE, NONE
4 TF i r ine 3 be pte es § | 3,136,070.-1,458,201.} 1,677,869.
Tax Liability
6 Tax. Enter method used to figure texc
SCH.D 6 715,039.) -331,913. 383,126.
7 Credits. !f general businass cradit carryback ie included, pt
MOE et ee eet we eee » 380, 380.
& Subtract Ene 7 from line 4. if the result Is zero of lees, antar-O 2... a 714,659.) -331,913, 382,746.
@ Othertwme. ee eee ee eee aae 9 106,297, -53,321. p2,3976.
10__Total tax Add tines Band Os es ee te ee ee ee ee 10 820,956,| -385,2734. 435,722.
Payments
74 Federal mcome tix withheld and excess social sscurity and tier 4 RRTA
tax withheld (if changing, eaa instructions). 2... ke ee 3
12 «Estimated tax payments, including amount apptied from prior year's
TOUT. we ee eh ee we we
430 Earned Income cmdt{EIC). . kt et te tae nee se LA
14 Redundebie crecite from bee) Close Mor 2) 2439
4136 H 5405 301 612 @ovozm || 3839
8Ba3 BERK oF other (specilyr. 14
18 Total amount paid with request for extension of time to file, tax paid with original retum, and additional
tax paid after retum was filed J... ee bas Lee een twee cere e eee eae 15 | 1,046,800.
16__Totai payments. Add Hinge 11 through 15. we seen g eee eee ee ie | 1,046,800.
Refund or Amount You Owe (Nols. Adow 8-12 weeks to process Form 1040X.)
17 Overpayment, if any, a3 shown on original retum of a8 previously adjusted by the RO 2... ee ke ke ee q 225,844.
18 Subtract line 17 from fine 16 (If less than zero, wae instruction). 6. ee tee ee ee eae 43 820,956.
1@ Amount you owe. If fine 10, cotumn C, Is more than line 18, entar the difference 6... te eee eae is
20 If line 10, column C, is lass than Bre 16, enter the difference, This Is the amount overpaid on this return... . . 20 383.234.
2% Amount of line 20 you wantrafundadtoyou .. 2.0 et ce ee ee ee i T vee etna Fal 385,234.

  

For Papanwork Reduction Act Notice, soo instructions.

3A
340180 1.000

 

 

 

Complete and sign this form on Page 2.
Forn 1040X (Rev. 12-2013)
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 53 of 115

. Forn 1040x (Rev. 12-2013) DIANE GOoocH << Page 2

page |__Exemptions
‘Complete this part only Hf you are:
® Increasing or decreasing the number of exemptions (personal and dependents) claimed on tine Gd of the return you are amending, or

@ Increasing or decteasing the exemption amount for housing individuals displaced by a Midwestern disaster in 2009.
A. Griginal pumpbor

 

 

 

 

 

 

 

 

See Formt 1840 of Form 70404 instructions and Formr 1040X instructions. at Srapored ores B. Nef change “amber
23 Yourself and spousa, Caiion. If someone can claim you as a 7
Gependent, you cannot claim an exemption for yourself, | |... , (23
24 Your dapendent chitdran who lived with you, 22. ...0. ee 24
25 ‘Your dependent children who did nat live with you due to divorce
orseparation »... ke tee eee teense . » 125
26 Otherdependenta 2. 0... eee see eee 26
27 «Tolal number of exemptions. Add lines 22 through 76d. ee 2?

 

28 Muitiply the number cf exemptions claimed on line 27 by the
exemption amount shown in the instructions for line 28 for the
year you ere amending, 1... awe eae ran

29 If you are claiming an exemption amount for housing individuals
displaced by a Midwestern disaster, enter the amount from
Form 8914, line 6 for2009 .. elke ee ee wee

30 Add fines 28 and 29. Enter the resuit here and on fine 4 on
page Tofthis form... ke ee ee ew LOO

$1 __List ALL dependents (children and athers) claimed on this amended return. if more than 4 dependenis, see instructions.

{a} Check box if qualifying

28

 

23

 

 

 

 

 

 

 

 

. {b) Dependent's socia! (¢) Dependent’s : . .
{a) First name Last name security fy relationship ta you child for child tax credit (see
Instructions}
L!
STEFAN GOOCH WR - 2.55 SON

 

 

 

 

ry
LJ

 

 

 

 

hableci,”” Presidantial Election Gampaign Fund
Checking below will not increase your tax or reduce your refund.
Check here if you did nol previously want $3 to go to the fund, but naw do.
Joe Check here if this is a joint return and your spouse did not previously want $3 to go to the fund, but now does.
aca Explanation of changes. in the space provided below, tell us why you are filing Form 1040X,
» Atlach any supporting documents and new or changed forms and schedules.
TAXPAYER RECENTLY RECEIVED 2013 SCHEDULE K-1 FROM SCRATCH HARD LLC :
BIN: XX-XXXXXXX, THIS AMENDED 2013 INDIVIDUAL TAX RETURN REPORTS
LOSSES NOT REPORTED WITH THE ORIGINAL FILING. A COPY OF TRE SCHEDULE
K-1 TS ATTACHED FOR YOUR REFERENCE.

Sign Here

   

Remember to keep a soapy of this fo your records.
Under penalties hry, |. declare ay filed an original return and that |] have examined this amended reium, including accompanying
of

   

 

 

 

 

 

 

schedules andStatemeats, and;to the atiy knowiedge and heli if amended retum is true, correct, and complele. Declaration of preparer
c <other than : 7 alt in n t which th afer has any knowledge.
a, -
Z [2s]. ¥_ SBE
? Oate > signature. K a joint reucn, both mast sign. Dae
5. “| fit gg
PAT Y : g } a | Def cRoWE HORWATH LLP
Preparers signstue Date , Fiem's wae far yours # nal-eerployed)
: 488 MADISON AVENUE - FLOOR 3
Davie Ly FsonN NEW_YORK NY 1.0022
Pcintiypo preparer e sania Finn's eddress and ZiP code
POQO41561 [J checcrsetomiea §212~572~5500 XX-XXXXXXX
PTW Phone amber EN
For forms and publications, visit IRS.gov. Form 1040X (Rev. 12-2013)

4JSA 340190 1.000

3
Case 9:21-cv-80288-RS Document 1 ,Entered.on,FLSD Docket 02/08/2021 Page 54 of 115

te

:1040

Depadment of the Treasury - Inteme! Revenue Service (93)

U.S. Individual Income Tax Return

 

 

 

2013

OMB No. 1545-0074 | IRS Use Only - Go not write or Staple in this space.

 

 

 

For the year Jan, 1Dec. 34, 2064, of other fax year beginning , 2015, ending .20 See separate instructions.

Your first name and initial Last name Your social securily number
DIANE GOOCH 4358

if a joint retum, spouse's first name and initial Last name Spouse's social security number

 

 

 

 

 

Home address (number and street). If you have a 7.0. box, see instructions, Apt no, Make sure the SSNis} above
801 8S. OLIVE AVENUE 1206 A. and on line Gr are correct.
Gity, town or post office, state, and ZIP cade. If you have a foreign address, also complete spaces below {see instructions). Presidential Election Gampaign
WEST PALM BEACH EL 33401-6179 Sree hae you evar soos ey
Foreign country name Feraign province/statefcounty Foreign postal code ‘ ,

3 BOX below wi: not Grange your tox
refund.

 

 

 

You Spouse
4 Lx] Head of household (with qualifying person). (See instructions.) If
the qualifying person is a child but not your dependent, enter this

child's name here.

 

Single
|_| Married filing jointly (even if anly one had income}
|__| Married filing separately. Enter spouse's SSN above

Filing Status ;

Chack onlyonea = 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

box. and fullname here. 5 f Qualifying widow(er} with dependent child
Exemptions Ga | A] Yourselt. If somecne can claim you as a dependent, de not check box6a.. 00.0200 8 } ons and@e li
b Spouse - ee et ttt ee et a Ce ee ee ee . Ho, of childran
© Dependents: {2} Depandent’s £3} Dependent's (4) Vaca unter soet? © lived withyou =)
(1) First name Last name somal security number relationship to you wee ° aid at Kee with
- or separation
hore tester Se EEAN GOOCH 1554 |SON ereeparation
Gepandents, see Gependants on 6c
insteuctons and not entered abova
here >{ | Add numbers on
a Total number of exemptions claimed 2... . et ee ees ~ .. . finesabove pe 2
Income 7 Wages, salaries, tips, etc. Atach Form(s) W-2. = ww ee . wee awe t
8a Taxable interest. Attach Schedule 8 if required»... 0. kk ee a k wean ae yf Ba 21,914,
b Tax-exempt interest. Do notinclude onlingBa | |... ek | 8b |
Attach Form(s} . oe . -
W2here. Also 98 Ordinary dividends. Altach Schedule B if required... ek ee et ee ee .+. | Sa 118,889.
attach Forms b Qualified dividends 2... we ee sIrMT, 1. | 8b | 3.2/5.
\oao a tax 10 Taxable refunds, credits, or offsels of state and local incometaes , wee ee eae 40
was withheld. 41 Alimonyreceived . 1. ok kkk eee ee ee | 356,250.
; 12 Business income or (loss). Attach Schedule or EZ 22... 0.0.0. eae eeu | 12
gdaW2. 13. Capital gain of (lose). Attach Schedule D if required. if not required, chack here De 13 2,966,819,
see instructions. 44 Other gains or (losses). ANach Form 4797... . See ee ee ee eee eae 14
18a iRAdistributions |. | |. [18a b Taxable amount 2... 15b
16a Pensions and annuities. |. , | 46a b Taxable amount... . . ~ 18>
17 Rental reat estate, royalties, partnerships, S corporations, trusts, etc, Attach ScheduleE. . . . Ltt -~1,400, 967.
48 = Farm income or (loss). Attach Schedule Fo . . . . | we hte te een a eee ..| 18
19 Linempioyment compensation... ke ke et eee eee eee ee | 8
20a Social security benafits | | | 20a b Taxable amount... . . . | 20b
21° Other income. Listtypeand amount SBE STATEMENT 1 21 41,500,
22 Combine the amounts in the far right column for tines 7 through 21. This is your total Income | 22 2,104,405.
Adjusted a pou atET OPES so wes nee eee ee ee LBS
ertain business expenses of reservists, performing artists, and
Gross fes-basis government officials. Attach Form 2106 or 2108-E7 , , . | 24
income 26 Health savings account deduction. Attach Form 8885 ae nea a a EBS
26 Moving expenses. Attach Form 3903. ,...2.,........¢ 26
27 = Deductible part of self-employment tax. Aliach Schedule SE... , | 27
28 = Self-employed SEP, SIMPLE, and qualified plans, , |... . . . . | 28
29 «= Sel-employad health insurance deduction, 55 oo... ee 29
30 Penalty on early withdrawal of savings «,, 2.0.00... >. 230
31a Alimony paid Recipient's SSN Sia
32 IRA deduction, 2... Ve we eee ae » Laz
33 Student loan interest deduction. ©... ke as 33
34 Tuilion and feas. Attach Form 8917, 2, 200.0200.. wae LS
3§ Domastic production activities deduction. Attach Form 8903, we LOS
36 Add lines 23 through 35 Sw eae tee e et ee LBB
37 ___ Subtract line 39 from line 22, This is your adjusted gross Income 5 5, s,s... 1 37 2,104,405.

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.
ISA 3A1210 3.000
RS

Form 1040 (2043)
190
Case 9:21-cv-80288-RS Document 1 Entered 9

SCHEDULE A

{Form 1040)

Departmant of the Treasu
Internal Revenue Service (99)

*

aout

Itemized Deductions
» Information about Schedule A and its separate instructions is at www.irs.gov/schedulea,

& Attach to Form 1040.

FLSD Docket 02/08/2021 Page 55 of 115

OMB No. 15945-0074

2013

Attachment
Sequence No. OF

 

 

Nama(s} shown on Form 1040

DIANE GOOCE

Your social security number

 

 

 

 

 

GE 2253

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medical Caution. De not inciude expenses reimbursed or paid by others,
d Medical and dental expenses (see instructions) 4
an Eateramountfrom Forn | 2 fo 2 at
Dental 1040, fine 3B... a
E Multiply fine 2 by 10% (.10) But if either you or your spouse
xpenses was bor before January 2, 1949, mulliply fine 2 by 7.5%
(075) instead ., 2... eee wee a ee bot
4 Subtract line 3 from Eine 1. If line 3 is more than fine 1, enterO-......,0.6.,.02,. | 4
Taxes YOU 5 State and local {check only one box}:
Paid a Income taxes, or we eens SIMT 2. 6 175, ooo,
b General sales taves
6 Real estate taxes (see instructions} ,, , ,. STMT. 2. | 6 103,491.
¥ Personal property taxes... . 2... 04 eee eee LP
8 Other taxes. Lisi type and amount Ph)
we on mm a
9 Addiines Sthrovgh® . 2... ee eee ee ee es ete te es 8 278,491.
Interest 19 Home mortgage interes! and points reported to you on Farn 1098 | 10
You Paid 11 Home mortgage interest not reponed to you on Form 1098. Hf paid
to the person from whom you bought the home, see instructions
Note. and show that person's namie, identifying ao., and address
Your mortgage
Priberest re ae 1
deduction may 0 “tt rr ee
be limited (see 12 Points not reported to you on Form 1098. See instructions
instructions). forspectalrules | ee et 42
132 Mortgage insurance premiums (see instructions). . . . . . 13
44° Investment Interest. Attach Ferm 4952 if required. (Sea instructions.) E44 STMT 2
15 Add lines 10 through 14. ee coe et toe 15
Gifts to 16 Gilts by cash or check. If you made any gift of 5250 or
Charity more, see instructions .. SEE, STATEMENT. 2. L416 29,243.
Ifyou made a 17 Other than by cash or cheek. if any gift of $250 or more,
gift and got a see Instructions. You must attach Form 8283 If over $600, | 17
benefitfort, = 48 Carryoverfromprioryear, =f... ew ee ee LIB
Seemstuctions 49 Addiines 16 through 18. ........05% a ee ee 18 29,243.
Casualty and
Theft Losses 20 Casualty or theft loas(es). Attach Form 4884. (See instructions.) . 2... . e eee 20
dob Expenses 21 Unreinbursed employee expenses - job travel, union dues, job
and Certain education, ete. Altach Form 2106 or 2106-EZ if required. (Gee
Miscellaneous instructions.) » we ee 21
Deductions 22, Taxpreparetionfees............... 1... f22
23 © Other expenses - invesiment, safe deposit box, etc. List type and
amount SEE_ STATEMENT 3
i 23 215,772.
24 Add lines 21 through 23 wee eae tee ee aaa | 24 215,772.
nter amount from Form
25 4040,ine38 se 26 | 2,104,465,
26 Multiply line 25 by 2% (02) tee E28 42,088.
27 Subtract fine 26 from line 24. If line 26 is more than line 24, enter-0- ©) |... ooo. | 27 173,684.
Other 28 Other - trom list in instructions. Lsttype and amounl BH
Misceilaneous .
Bevuctions Ue me erm a 28
Total 29 is Form 1040, line 38, over $150,0007 SEE STMT 4
temized No. Your deduction is nat limited. Add the amounts in the far right calumn 29 426,536,
Deductions for fines 4 through 28. Also, enter thia amount on Form 1040, line 40. shree
[x] Yes. Your decuction may be limited. See the Itemized Deductions
Worksheet in the instructions to figure the amount to enter.
36 if you elect to itemize deductions even though they are jess than your stendard
deduction, check here... eevee tev e ee eneeretnees >]

 

 

 

For Paperwork Reduction Act Notice, see Form 1040 instructions.

J
41400 2.000

Schedule A (Form 1040) 2073

12
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 56 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
 

 

 

 

 

 

 

 

 

Form 1040 (2073) DIANE GOOCH GEMMA 4558 ome 2
Taxand 3% Amount from Hine 37 {adjusted gross income) 2 ee vee eae | 38 2,104,405.
Credits 398 Check {H You were born before January 2, 1948, Blind. | Total boxes
f Spouse was born before January 2, 1949, Bind. checked — 308

Standard | _b If your spouees Htemizes on a separate retum or you were a dual-status allen, chack here > 39b
potuetion 40 ttemized deductions (from Scheduis A) or your standard deduction (ase leftmargin) ,.. . .. . . | 40 476,536.
People who Subtract line 40 from Sine aT a sere teens tee seen ae se LA 1,677,869.
check ory 42) Exemptions, If fina 38 &@ $150,000 or foss, muttiply $3,900 by the number on ine 6d. Othenvise, sae inatructions | 42 NONE
308 oF 290 or 43 Taxable Income. Subtract line 42 from line 41. If ine 42 1s mora than Sina 41,anior-0- 43 1,677,869,
claimed era | 44 Tex (see Instructions). Check # amy fram: a[__] Form(s) e814 b| | Form 4972 s 44 307,034.
cpenderts 1 48 Altarnative minimum tax (sos instructione). Aitach Fom 6251, ....,.............. 45 76,092,
instructions, | 4 Add lines 4d and45 2.0000... ee se ee ee eee , .. » L468 383,126,
eee 47 Foreign tax credit. Attach Form 1196 #required 5 ok 47 380.
Martied filing | 48 Credit for child and depandent care expenses. Attach Form 2441. | E48
sat | 49 Education credits from Form 8863,ne 19... a9 od
Married filing | 80 Retirement savings contributions credits. Attch Form 8880 | $0
ee 51 Chikd tax credit. Attach Schedule 8412, Hrequked 6 ss 61
STIs) | 82 Residential energy credits. Attach Form 5895 62... ee . [82
Head of 53 Other credits from Form: a[_|3s00 »[_[ago1 eL_| 53
re en 54 Add lines 47 through 53. These are your totalcredis | 6 ww le. tee eee LSS 380,

55 Subtract line 54 from line 46, If ine 54 is more than ine 48, enter 1.1... ees Dl 8S 382,746.
Other 56 Self-employment tax Attach ScheduleSE 2. es veers LBB
Taxes 57 Unreported social security and Medicare taxtrom Form: a[_}4137 b[_Je19.....__ [ar

58 Additions! tax on IRAs, other qualified retirement plans, etc. Altach Form 5379 7 required, . . , | 88

69a Household employment taxes from ScheduleH | kk ke tw tw cs eee ene LOSS

b First-time homebuyer credit repaymant. Attach Farm 5405 if required _ eee eae aeae es [SOD

60 Taxes from: « |_| Form sose b LX] ror asco ¢ |_| instrocsons: enter code(e) oe 60 52,976.

61__Add linas 45 through GO. This ie your totaltax.. .... eee eee et te ee te ee 435,722.
Payments $20 Federal income tax withheld from Forms W-2 and 1089, | | | | |, | 62

$3 2013 estimated tax payments and amount applied from 2012 return | | 63
Wyouhmes  Gaa Earned mcome credt(BIK} ee see eee eee [OMe
Sad ch b Nontaxable combat pay election —  . | 64b
oe 85 Additional child tax credif. Attach Schedule 8812 s,s. | 88

66 American opportunity credit from Form 8863,lne& ) |, 66

87 Reseed. 2... beac eee reas Seen ees 87

&8 Amount paid with request for extension tofle = | wt 6s 1,046,800.

89 Excess social security and tie 1RRTAtawithhed =, | 8

TO Credi for federal tax on fuels. Attach Form 4138 . nee aes | 70

14 Credits from Form: a[__]2439 bl] neserved 5 ssssul_) | vt

72 Add fines 62, 63, 84a, and 64 through 71. These are your total paymants, |... =... ee -_»| 72 1,046,800,
Refund 73) Hf line 72 is more than line 61, subtract line 61 from line 72. This is the wrrount you overpald 2... | 73 611,078.

74a Amount of line 73 you want ratunded to you. If Form 8888 Is attached, check here . » Téa 611,078.
Direct deposit?  b Routing number qin a Chacking Savings
wnetructions, md Account number ill a ;

75 Amount of ine 73 you want applied to your 2014 estimated tax be | 75 |
Amount = 75 Amount you owe. Subtract lina 72 from Hine 61. For detaits on how to pay, see instructions | | 76
You Owe 77 Estimated tax penalty (sse Instructions)... sw ee ae LTT
Third Party Bo you want to allow another person to discuss this ratum with the IRS (ses instructions)? LX_| Yes. Complete below. | No
Designee Daeignes's Prone

  
      
  

   

 

 

 

 

 

 

 

 

 

 

 

 

Sign Under peralies cf paquy. \deciee tha Tham orate’ nd aCcOMpENyING cheduias wad sisements, and to thd best of my po fad betel,
Here they ae tae, cortect, and comphete. Ww etn T ope We bened on ail In orelertion of which Preparer ies amy
Your signatura Your cocmpation Dayline phone number
nancies > HOUSEWIFE
Heep « copy for Spouse's signature. ie “Tr q = Spouss's occupation Ean an dentity Protection
your recon, ne |
Paid Print Typa praperars name Rroporers ieneture Dats coast, | PT
Preparer DAVID A LIFSON heathens PO00C4L56L
Use Only Fam'sname & CROWES HORWATH LLP Frese  XX-XXXXXXX
Fem's oakess A868 MADISON AVENUE - FLOOR 3 Phone no. 212-572-5506
NEW YORK, NY 10022
3A1220 2.000 Forn 1040 (2013)

11
Case 9:21-cv-80288-RS Document 1 .Entesed.an:56LSD Docket 02/08/2021 Page 57 of 115

 
   
   

 

 
 
 

 

SCHEDULE E Supplemental Income and Loss L__OMB No. 1845-0074

(Form 1046) {From rental real estate, royalties, partnerships, 5 ¢erporations, estates, trusts, REMICs, ete.) 20) 1 3
Attach to Form 1040, 1040NR, or Form 1041.

Department of the Treasury Attachment

intemal Revenue Senice (20 & information about Schedule E and its separate instructions Is at waw.irs.gov/schedufea, Sequence No. 13

Name(s} shows on return Your saciat security number

 

DIANE GOOCH GE 2355

Income or Loss From Rental Real Estate and Royalties Note. if you are in the business of renting personal properly, use
Schedule C or C-EZ (see instructions). If you are an individual, report farm rental income or loss from Form 4838 on page 2, line 40.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Old you make any payments in 2013 that would require you to file Form(s} 10997 (see instructions) |__| Yes |X| Ne
B lf "Y¥es," did you or will you file required Torms 10997 Yes No
fa_| Physical address of each properly (street, cify, stale, ZIP code)
A
B
Cc
ib Type of Property 2 For each rental real estate property listed | Fale Rental Personal Use auy
(rom st below) | rgnaline ann ore aetna bays Bays
Ato only if you meel the requirements to file as A
B a qualified jaint venture. See instructions. B
c Cc
Type of Property:
1 Single Family Residence 3 Vacation/Shori-Term Rental 5 Land 7 Sel-Rentat
2 Multi-Family Residence 4 Commercial 6 Royalties § Other (describe)
Income: | Properties: A B Cc
3. Rents receed - ee ee ee ee |B
4__Royalties received ... 1... ee eae teeters ee | +
Expenses:
S$ Advertising... ee seeee ee LS
6 Auto and travel (see instructions) ©... . kek. ..t§
Y Cleaning and maintenance... . . . . teen eee re we Le
B Commissions ......2.,.222.. tate eee eee te LB
9 lasurance .. lL. bee eens tee eee eee LD
10 Legal and other professionalfees ........ we eee | 10
11. Managementiees.... .... see eee ee ee Tt
12 Mortgage interest pald to banks, etc. (see instructions}, . . | 12
13° Otherinterest. ce cece 13
ia Repairs 2... .0.000. teeta ee ee ee ees LIA
15 Supplies... . er 15
16 Tas 2... wee ee eee ey 16
7 Utilities Bee ee ee eee ee ee LA
18 Depreciation expense or depletion, 2 we a EB
19 Other (list) 13
20 Total expenses. Add lines Sthroughi9 |, wee a LO
21 Subtract line 20 from line 3 (rents) and/or 4 (royallies). If
result is a (joss). ses instructions to find out if you must
file FormG498 5. ...,.,...... bee enna 21
22 Deductible rental real estate loss after limitation, If any,
on Form 8582 (see instructions)... ..,.,....... 22 | HC He }
22a Total of ail amounts reported on line 3 for all rental Properties. .,.......,./24a
b Total of al amounts reported on tine 4 for all royalty properties... .,.... , (23b
¢ Total of all amounts reported on line 12 for all properties wee ee teeta ne 23c
4 Total of all amounts reported on jine 18 for all properties . wee na cav eee, [23d
e Total of all amounts reported on line 20 for all properties .,,.....,..,,(238
24 Income. Add positive amounts shown an line 21. De not include any losses... 2... ke we eee 24
25 Losses. Add royaity fosses from line 21 and rental real estate losses from line 22, Enter total losses hare, | 25 if }
26 =Total rental real estate and royalty Income or (loss). Combine lines 24 and 25. Enter the result here,
if Parts Ii, 1H, 'V, and line 40 on page 2 do not apply to you, also enter this amount on Form 1040, line
17, or Form 1040NR, line 18. Otherwise, include this amount in the total on line 4lonpage2..... 26
For Paperwork Reduction Act Notice, seg the seperate instructions. Schedute E (Form 1040) 2013
ISA,
aX1400 1.000

17
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 58 of 115

ey OT he a ee

ra

Schedule E (Form 4940) 2013
Name(s) shown on return. De apt enter name and scciat security number if shown on other sida.

BIANE GOOCH
Caution. The IRS compares amounts reported on your tax raturn with amounts shown on Schedula(s) «-1.

lage = income or Loss From Partnerships and S Corporations Note.

Atlachment Sequence Na. 43

 

Page 2
Your social security number

4.350

if you report a loss from an at-ris« activity for which

any amount Is not at risk, you must check the box in column (e} on line 28 and attach Form 6198, See instructions.

27 Are you reporting any loss not allowed in a prior year due to the alrisk, excess farm loss, or basis limitations, a prior year
unallowed foss from a passive activity (if that loss was not reported on Form 8582), or unreimbursed partnership expenses? If

you answered "Yas," see instructions before completing this section.

y] Yes ix] No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b}EnterP for fic) Check # (a) Employer {e} Check if
28 {a] Name partnership: 5 foreign identification any amount is
fer S corporation | partnership number RoE at risk

ALSEE STATEMENT 7

B

c

B

STMT 8 Passive Income and Loss STMT 9 Nonpassive income and Loss

{f] Passive loss allowed ja) Passive income th} Nonpassive joss fi) Seclion 179 expense {i} Nenpassive income
{attach Form $582 if required) rom Schedule K-4 from Schedule K-41 deduction fom Form 4582 fram Schedule K-1

A

B

c

D
29a Totals 5,798,

 

 

 

 

b Totals 5,798. 1,400, 967.]

 

30 Add columns (g) and (j} of line 29a _ .
37 Add columns (f), (h), and (i) of line 2b . eer eae
a2 Total partnership and S corporation income or (less}. Combine lines 30

a eee ewe

30 5,798.

 

314¢ 1,406, 765.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

result here and include in the fotai on line 41 below............ ee ee eee 121 32 | ~7,400, 967,
an Income or Loss From Estates and Trusts
33 (0) Name identitestion purmber
A
B

Passive Income and Loss Nonpassiye Income and Loss
{¢} Passive deduction or loss allowed {a Passive income fe) Deduction of (oss (f) Other income fram
{attach Ferm 8682 if required) rom Schedule K-1 from Schedule K-1 Schedule K-4
A
B
34a Totals
b Totals

38 Add columns {d) and {f) ofline 34a, bebe eee ceaaeas hee cece eevee 35
36 Add columns (c) and (e) of ine 34b, |, bebe eee n ee aae beet e eee e nee tee LSB] )
37 Total estate and trust inceme or floss). Combine lines 35 and 36. Enter the result here and

include in the total online 41 below ......... ee ee et wee tt 37

 

 

iste income or Loss From Real Estate Mortgage Investment Conduits (REMICs) - Residual Holder

 

tc) Excess inciusion from
Schedutes G, line 2c
(see instiuctions)

(b) Empioyer identification
number

(d} Taxable income (net joss)

[2) Name
38 ‘*) from Schedules Q, line 1b

{e} income farm
Schedules Q, line 3b

 

 

 

 

 

 

 

32 Combine columns (d} and (e} only. Enter the result here and Include in the total oniine4t below . 2... 39
Summary
40 Net farm rental income or (loss) from Form 4835. Also, complete line 42 below 40

41 Total income or (loa). Combine lines 28, 32, 37, 39, and 40. Enter Ihe retult here and on Form 1040, ling 17. or Form 1040NR, ne 18. .

 

41 | -1,400, 967,

 

 

42 Reconciliation of farming and fishing income. Enter your gross
farming and fishing income reported on Form 4835, fine 7; Schedule K-41
(Form 1065}, box 14, code B: Schedule K-41 (Form 141205), box 17, code

V. and Schedule K-71 (Form 1041), box 14, cade F (see instructions) 42 |

 

 

43 Reconciliation for real estate professionals. if you were a real estate
professional (see instructions), enter ihe nef income or (loss) you reported
aaywhere on Form 1040 or Form 1040NR from all rentat real estate activities

 

 

in which you materially participated under the passive activity loss rules 43 |

eos ae oe

 

 

Jha,

3X4910 1.000

Schedute E (Form 10463 2013

18
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 59 of 115

ohn? Ab PLE rhe
romO 251 Alternative Minimum Tax - Individuals
D > infonnation shout Form 6261 and ite separate instructions Is st www.irs.gowiard251,
epartmecdt cf ive Treasury
Inlertal Revenue Service (95) h Attach to Form 1048 or Form T040NR.

OMB No. 1546-0074

L013

 

 

Name(s) shown on Form 1040 or Form 1040NR.
DIANE GOOCH

  

  

Alternative Minimum Taxable Income (See instructions for how to complete each line.)

Your satial eecurtty number

4

 

If fting Schedule A (Form 1040), enter the amount trom Form 1040, line 44, and go to line 2. Othenvae,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1
enter the amount from Form 1044, line 38, and go ta line 7. (If lass then zero, anter manegativesmount) 2... q 1,677,869,
2 Medical and dental, ff you or your spouse was 65 or older, anter the smaller of Schedule A (Form
1040), fine 4, or 2.5% (.025) of Form 1040, line 38, If zerocriess,enter-O......0.00.20~0~0.. z
3 Taxes from Schedute A (Form 1040), ine? 2... eee eee ete eee -L3 2/8,491.
4 Enter the home mortgage interest adjustment, # any, from fine B of the worksheet In the Instructions for this Ene a 4
8 Miscslianaous deductions from Schedule A (Form 1040), ine 27............-.-... . 5 173,684.
8 Hf Form 1040, line 38, is $450,000 or lees, enter -0-. Otherwise, sea instructions. 2... sk ¢ | 54,8825
7 Tax refund from Form 1040, fine 10 orfne 21... 0. a T if }
8 Investment interest expense (difference between regular taxand AMT) |... 0. oe ak ee eee 8 ~16,83?.
® Depletion (difference between reguiar taxand AMT). 0. ke eee ce ee eevee 9
10 Net operating loss deduction from Form 1040, line 21. Enter as a positive amount... .2 2... .. {10
11 Alternative tax net operating loss deduction. 0 ee ce ccc eee ecae 11K )
12 Interest from specified private activity bonds exempt from the reguiar tax... os . . 12
13 Qualified amall business stock (7% of gain excluded undar section 1202) , 2. tt a een eeu ee 13
14 Exercise of incentive stock options (excess of AMT income over regular taxincome) |... .. 6... 14
15 Estates and trusts (amount from Schedule K-1 (Form 1041), box 12, code A) os sw eee 15
16 Electing targe partnerships (amount from Schedule K-1 (Form 1065-B),box6) .............. 16
17 Disposition of property (difference bebwaen AMT and regular taxgainorloss).........,..08, Lt?
18 Depreciation on assets placed In service after 1988 (difference between regular taxand AMT). 2... 18 NONE
19 Passive acthitles (difference between AMT and regular tax income orloss} 2... ok le ee ee 19 NONE
20 Loss bmitations (difference between AMT and regular lax income oriose). 2... kk eee . 20
27° Circulation costs {difference between regular taxand AMT), » 6. ee ee ee ee zi
22 Long-term contracts (difference between AMT and regulartaxincome) .......,,.,....-.... 22
23 Mining costa (difference between regular tax and AMT)... ok. tee eae eee eee wee e led
24 Research and experimental costs (difference between regulartaxand AMT)......,.......... 24
25 Income from certain instalment sales before January 1, 1987... ........0.. . . » L2aK )
26 Intangible drilling costs praferenca, .. 2.2, . loo. wee sete eae settee 26
27 Other adjustments, inciuding Income-based related adjustments... . ee ar
28 Altamative minimum taxable Income, Combine lines 1 through 27. (If married filing separately and line
28 3 more than $238,550. see instructions.} .... 6.14. beers peepee Porererere Fi:) 2,058,330.
Alternative Minimum Tax (AMT)
29 Exemption. (If you were under age 24 at the end of 2013, see instructions.) STMT 13
IF your fling status is... AND Ino 28 Is not ower... THEN enter on ling 29...
Single or head of househokd 2 odd kk S118.400 2... $51,900
Married [Bing jointly or qualifying widow{er} 153,900 ..... nae 80,800 "*
Married fling eaparately . 76,950 22... 08, 40,400 23 NONE,
If tine 28 is over tha amount shown above for your filing status, ae instructions.
30° Subfract line 29 from line 28. H more than zero, go to line 31. H zero or less, enter -0- here and on Enes
31,33, and 365, and goto line 34... eee ee een eae 30 2,058, 330.
340 © If you ave tiling Form 2555 or 2665-£2, see Instructions for the arnount to enter. :
© If you reported capital galn distributions directly on Form 1040, line 13; you reported qualified dividands
on Form 1040, kine 8b; or you had & gain on both tines 15 and 16 of Schadule D (Form 1040} (as
reflgured for the AMT, if necessary), complete Part Ill on the back end enter the amount from line 60 here. 31 383,126.
© AB others: If ine 30 is $179,500 of less ($89,750 or lesa if married fillng separately), multiply tine
30 by 26% (26). Otherwise, multiply line 30 by 28% (28) and subtract 53,590 ($4,795 H married
filing separatety) from the result,
32 Alternative minimum tax foreign tax credit (see Instructions) 6... ee eee 32 380,
33° Tantatve minimum tax. Subtract line 32 from ine 31... |. bees eee te ee ee 33 382,746,
34 Tax from Form 1040, line 44 (minus any tax from Form 4972 and any foreign tax credit from Form
1040, lina 47}. if you used Schedule J to figure your tax, the amount from line 44 of Form 1040 must
be refigured without using Schedule J (see Instructions) |. 6... 0. ee ee 34 306,654,
35_AMT. Subtract ine 34 from ne 33. If zero or fass, enter -0-. Enter here and on Form 1040, fe 45... , [36 75,092,

 

 

Por Paperwork Reduction Act Notice, see your tax retum instructions.
J5A
3xX47o0 2.000

Form 6251 (2013)

25
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 60 of 115

ee SRIFERL ET tote

DIANE GOOCH
Form 6241 (2613)

mise tax Computation Using Maximum Capital Gains Rates
Complete Part lil only if you are required to do so by fine 31 or by the Foreign Earned Income Tax Worksheet in the instructions,

ME 4358

Page #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 Enter the amount from Form 6251, line 30. if you are filing Form 2556 or 2555-EZ, enter the amount
frorm line 3 of the worksheat in the instructions for line 31.00... 0 ee ee tee ne 36; 2,058, 330.
37 Enter the amount from fine 6 of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1040, line 44, or the amount from line
13 of the Schedule D Tax Worksheet in the instructions for Schedule D (Form
1040}, whichever applies (as refigured for the AMT, if necessary) (see
instructions}, H you are filing Form 2555 or 2555-EZ, see instructions for the
amountioenter 2 ee ee eee tena ae 37| 2,958, 432,
28 Enter the amount from Schedule D (Form 1040), line 19 (as refiqured for the
AMT, if necessary) (see instructions). If you are filing Form 2555 or 2555-EZ,
see instructions forthe amounttoenter  , oo... lek ee eee ee ee 36
39 if you did not complete a Schedule D Tax Worksheet for the regular tax or the
AMT, enter the amount from iine 37, Otherwise, add fines 37 and 38, and
anter the smailer of that result or the amount from fine 10 of the Schedule D
Tax Worksheet (as refigured for the AMT, if necessary}. If you are filing Form
2555 or 2555-Ez, see instructions for the amount to enter. .2 2... 0... ag 2,958,432.
40 Enter the smalier of fine 36 ar line 39 | ee ce eee cece eee ce 40) 2,058,330,
41 Subtract line 46 from line 36 | |, , nn arn ».. (44
42 if line 41 ig $179,500 or less (589,750 of less if married filing separately), multiply line 41 by 26% (26). Otherwise,
multiply line 41 by 28% (.28) and subtract $3,590 ($1,795 if married filing separately) from the result. 2... . > [42
43 Enter.
* $72,500 if married filing jointly or qualifying widow(er},
© $36,250 if single or married filing separately,or >». ......eeae 43 48,600.
* $46,600 if head of household,
44 Enter the amount from line 7 of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1040, tine 44, or the amount from line
14 of the Schedule D Tax Worksheet in the instructions for Schedule D {Form
1040), whichever applies {as figured for the regular tax}. Wf you did not
comptete either worksheet for the regular tax, enter the amount from Forn
1040, line 43; but do not enter less than- 2... 0... ke ee 44
45 Subtract line 44 from line 43. If zero orless, enter-O-. 22... 0... lee 46 48,600.
46 Enter the smaller of line 36 or line 37 5... beeen eee ae 46) 2,058,330.
47 Enter the smaller of line 45 or line 46. This amount is taved al 0%... 47 48,600.
48 Subtract line 47 from lne46 2... .., ec tee ea ea ateae »... (48, 2,009, 730.
49 Enter the amount from the Line 49 Worksheet In the Instructions, .. 2... . 45 376,400.
50 Enter the smaller of fine 48 or line 49 |, kl ck ee eee 50 376,400.
54 Multiply line 60 by 15% (15)... 00.0.0. eee eee re Cee eee ee eee enna > 154 56,460,
2 Add lines 47 and50. ck ee eee cece cues [52] 425,000.
if lines $2 and 36 are the same, skip lines 53 through 57 and go to line $8. Otherwise, go to line 53.
53 Subtract line 62 from line 46 | ee we ccc cas [53 | 1,633,330.) .
54 Multiply line §3 by 20% (20) 0... ce eee Leena eeee » 54 326,666.
If line 39 is zero or blank, skip lines 55 through 57 and go to line 58. Otherwise, go to line 55.
BS Add lines 41.52,and53 ...,..., ee 55
56 Subtract line 55 from line36 ee ee cee 56
S? Multiply line 56 by 25% (25)... eee eet tena a bene Pm 167
58 Add lines 42,51, 54, and57 .........., wee ee ae sae eee eae ree ee (58 383,126.
59 If line 36 is $179,500 or less ($89,750 or less if married filing separately), multiply line 36 by 26% (.26). STMT 14
Otherwise, multiply line 36 by 28% (28) and subtract $3,590 ($1,795 if married Tilng separately) from
the result eee nena een nena etyeas 59 572, 742.
6@ Enter the smalter of line 58 or line 59 here and on line 31. If you are filing Form 2885 or 2555-EZ, do not
enter this amount on line 31. Instead, enter it on line 4 of the worksheet in the instructions for line 31. . :60 383,126,

 

 

JSA

3X4761 2.000

Fam 6261 (2013)

26
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 61 of 115

Pier PIT 8 Toe tee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rom 4952 investment Interest Expense Deduction OME Ne tose
» information about Form 4982 and it Instructions Is at www.ire.goviform4962. Ad 1 3
inne! Revenus force (50) } Attach to your tax retum, paler]
Nareis} shown on peau Hdentitying pumber
in, GOOCH a 358
Total Investment Interest Expense
1 investment interest expense paid or accrued In 2013 (see instructions), SER, STATEMENT, 15, | 14 16,837.
; Disallowed investment interest expanse from 2012 Form 4952, line? 0... dk kk ee 2
nt Investment interest expense. Add lines Tand2 oe ee es 2 16,832.
Net Investmant income
an Bes income from property held for investment (excluding any net
galn from the disposition of property held forinvestment), =. 6 8d... da 146, 667.
b Qualified dividenda included on ine 4a 2... ee ee 4b seats
ce Subtract Ine 4bfrom lina da... ee ee a be ee we ee ee 4c 143,392.
d@ Net gain from the disposition of property held for investment... ad 2,966,819.
a Enter the smaller of ine 4d of your net capital gain from the
disposition of property held for investment (sea Instructions), 5... . do 2,5955,157,
f Subtractilna4e trom line 4d) | ee eee ee ee eee enna 4f 11,662.
g Enter the amount from ines 4b and 4e that you elact to include in investment i income (see
instructions), ,.... Se eet eee eee ees SER, STATEMENT, 16, | 49 NONE
h investment income. Add lines 4e.4f and 4g ee ee ee ene 4h 155,054,
5 Investment expenses (see instructions) 6 ee eee tees 5 173,684.
6__Net investment income. Subtract line 5 from Ene 4h. If zero or less, enfer-O- . / SEE. STMT. 18.1] 6 NONE
ar ” “eo investment Interest Expense Deduction
7 Disalowed investment interest expense to be carried forward to 2014. Subtract line 6 from
line 3. If zero or less, enter Oe es SEE, STATEMENT, 13,7 16, 832.
8 investment Interest expense deduction. Enter the smaller of fine 3 or 6. Ses instructions |. | |... 8

 

 

 

 

For Paperwork Reduction Act Nobca, sea page 4.

J5A,
343000 1.000

For 4952 (2013)

27
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 62 of 115

Pht AREER hae

ALTERNATIVE MINIMUM TAX

 

 

 

 

 

 

 

 

ram 4952 Investment interest Expense Deduction j—-OME No. 1845-0701 _
> information about Form 4952 and its instructions is at www.irs.gov/form4952. xo 4 3
Department of the Treasury Aftachment
internal Revanue Servica (99} > Attach to your tax return, Sag No. 5t
Namets} shown on fetum: identifying numer
DIANE GOOCH YY 4358
cla Totat Investment Interest Expense
1 Investment interest expense paid or accrued in 2013 (see instructions)... 2... ete waa 1 16,832.
2  Disaliowed investment interest expense from 2012 Form 4982, line ne ate eaen 2
3_ fotal investment interest expense. Add lines 1 and2 ......., tere ee tet es ~»4| 3 16,832.

 

Net Investment income

 

 

 

 

 

 

 

 

 

 

4a Gross income from property held for investment {excluding any net
gain from the disposition af property held for investment) ol, 4a 146,667,
b Qualified dividends included onfine4a .... 0.2.00... eee eee ab 3,275.
« Subtract line 4b from lineda. ee ee eae sek eee eee ee 4c 143,392.
d Net gain from the disposition of property held for investment... . , |. 4d 2,966,819,
e Enter the smaller of line 4d or your net capital gain from the
disposition of property held for investment (see instructions)... =... de 2,955,157.
f Subtract line 4e from line4d, | |... teen eee enews been eae ta wan . . | af 11,662,
g Enter the amount from lines 4b and 4a that you elect to include in investment income " (see
instructions). ee ee ee eae . SEE, STATEMENT, 22, |_49 | NONE
h investment income. Add fines 4c,4fand4g ol. lel ee eee dette ee eauee . _4h 155,054.

 

investment expenses (see instructions) ©. ee cee ccccnaey 5

5
§_ Net investment income. Subtract line 5 from line 4h. if zero or less, enter -0- , _ SEE. SIMT, 22.1 6 155,054.
CA investment Intereat Expense Deduction

7 Disatlowed investment interest expense to be carried forward to 2014. Subtract line 6 from

 

 

 

 

 

 

 

line 3. If zero of less, enter -O- cece e nce uceneeee 7 NONE
8 _Investment interest expense deduction, Enter the smaller of line 3 or 8. See instructions _ || || | 8g 16,832.
For Paperwork Reduction Act Notice, see page 4. Fam 4952 (2013)
JRA
3X2000 1.900

28
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 63 of 115

BO MCh

 

 

 

8 9g 60 Net Investment Income Tax- |_OMB No. 1845.2227
Ferm Individuals, Estates, and Trusts XOt7 3
Department of the Traasury b> Attach to Form 1040 of Form 1041. Attechment
Internal Revanue Service (50) | B_information about Form 2680 and ite esparate Inatructions |s at wew.irs.gov/formageg, Soquenca No 72
Names) shown on Form +040 or Form 1044 Your soqial security num ber or EEN

 

DIANe GOOCH

 

 

  

Investmant Income || Section 6013(g) election (see Instructions)
Regulations section 1.1411-10(g) election (see instructions)

 

 

 

  

 

 

 

 

 

Taxable interest (Form 1049, line Ba; or Form 1041, line 1). ......0. bene tree Lt 21,914.
Ordinary dividends (Form 1040, tine Ga; or Form 1041, fne2a).. eee cee eee eee ..L2 118,889.
Annuties from nonqualfied plans (see mstructions) 2.2... ee te ee tee LS

Rental real estate, royaltias, partnershios, S corporations, trusts,

etc. (Form 1040, line 17; or Form 1041, line 5)... ...,20.00-e 4a | -1,400, 967.

Adjustment for net income or joss derived In the ordinary course of

a non-section 14114 trade or business (see instructiona) ........- 4b 3,325.

Combine lings da and 4b... ec te ee we Cee ee ee eee 4c ~1,397, 642.

Net gain or loss from disposition of property from Form 1040,
combina lines 13 and 14; or from Form 1041, combine ines 4and 7. . Sa] 2, 966,819.

 

 

Net gain or loss from disposition of property that is not subject to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ned invesiment income tax (see instructions)... 1... ee ee Sb

Adjuatment from disposition of partnership interest or S corporation

stock (see instructions). 6... ee ee ee eee Ge

Combine lines 5a through 5c... ee ee ee ete eee eee teeta Leta Sd 2, 966,819.

Changes to investment income for certain CFCs and PFICs (see instructions) vee eee ee . Ls

Other modifications to investment income (see instructions)... 2... ee ee ee ee Z

Total investment income. Combing lines 1, 2. 3, 4c, 5d, 6,and7 ...,.......,......, 8 1,709,980,

Investment Expenses Allocable to Investment Income and. Modifications

Investment interest expenses (tee Instructions)... 0.0.0. 00 04s $a

State income tax (see instructions) ©... ee es $b 142,200.

Miscellaneous investment expenses (see instructions)... 2. es Sc 173,684 .

Add lines 98, 9b, aMd OC... ee ee etter ee ee ee eens 9d 315,884.
10
1 315,884.

 

 

 

Net investment income. Subtract Part Il, ine 11 from Part § ine 9, Individuals complete Ines 13-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12
17. Estates and trusts complete lines 182-21. If zero or eas, enter-O-................ , 112 1,394,096.
Individuals:
13 Modified adjusted gross income (see Instructions)... 2.2 ....4. 131 2,304,405.
14 Threshold based on filing status (see instructions)... ek 14 200,000,
15 Subtract line 74 from line 13. If zero or less, entar-0- - 2... ...0. 413} 1,904,405.
18 = Enter the smaller offine 12 oF lin@ 15... ee ee ee eect ene nee 16 1,394,096.
17 = Net Investment income tax for individuals. Multiply line 16 by 3.8% (038), Enter hare and on
Form 1040, kine 80. Se ee eee eee ee eee ee eee eee ees 17 32,976.
Estates and Trusts:
18a Net investment income (line 12 above)... bees 18a
b Deductions for distributions of net investment income and
deductions under secthon 642(c) (see instructions)... .......5. i8b
¢ Undistributed net investmant income. Subtract lina 18b from 18a (see
instructions}. 2 ee tee wees cee ee ee [18
1#a Adjusted gross Income (eee instructions}... ee ee . [18a
b Highest tax bracket for estates and trusts for the year (eee
instructions)... ee ee eee 18b
© Subtract fine 19b from line 19a. If zero or less, oar-- 1b¢
20) Enter the smaller of fine 1Beorline 19¢.. ee eet ee ea ee neue 20
21 Net investment income tax for estates and truste. Multiply line 20 by 3.6% (.038). Enter here and
on Form 1041, Schedule G ined... ee es wee tes te pes | 2
For Paperwork Reduction Act Notice, see your tax return instructions, From 6960 20133

JBA
Aa27S5 2.000

29
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 64 of 115

Aw? MAE oo

 

 

 

. 2 OMB No. 1545-1008
rom 99G2 Passive Activity Loss Limitations ane ee
& See separate Instructions. 201 3
Department of the Treasury & Attach to Form 1040 or Form 1041. A
Intormneal Reyer ue Service (#9) > Information about Form: 6882 and its Instructions ia avaitabie at ww. irs. gov/formas82, tach ts ’
Name(s) shown on retum identifying aumber
Di

 

  
 

 

E_GOOCH 7 4358
a 2013 Passive Activity Loss
Caution: Complete Worksheets 1, 2, and 3 before completing Part I.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rental Real Estata Activities With Active Participation (For the definition of active participation, sec
Spactal Allowance for Rental Real Estate Activities in the instructions.)
ta Activities with net income (enter the amount from Workshest 1,
GOWMT (A). ee ee eee eae we nae .. Lia
b Activities with nat loss (enter the amount from Worksheet 1, column
ec fh tf
¢ Prior years unllowed losses (enter tha amount from Workshaat 1,
COUMN EC) ee ee ee Deen ween ic | )
ad Gombine lines ta, Ib,andic |... pee ee eee wee te eee 1d
Commercial Revitalization Deductions From Rental Real Estate Activities
2a Commercial revitalization deductions from Worksheet 2, column (a), . . . | 2a | ( )
b Prior year unallowed commercial revitalization deductions from
Worksheet 2, column). ee vee eee 2b {( MH.
c_ Add Imag 2aand2b ..... 21. ee eee be tt ete 2c | { )
All Other Passive Activities
3a Activities with nei income (enter the amount from Worksheet 3,
column fay)... ee, bee eee ean tee eee tna 3a 441,
b Activities with net toss (enter the amount from Workshest 3, column
(:) Ce eee ce eee eee ee 3b | ( 11,647.) |
¢ Prior years unallowed losses {enter the amount from Worksheet 3, aif
dL de {{ ) Co,
d_ Combine lines 3a, Sb.and3c ee et ee eee aaa e eee. 3d -11,206,
4 Combine ines id, 2c, and 3d. If this Ine is zero or more, stop here and include this form with
your return; all josses are allowed, including any prior yaar unallowed losses entered on line te,
2b, or 3c. Report the losses on the forms and schedules normally used... ........0.000. 4 -11,206.

 

 

 

It _ine 4 is aloesand: = @ Line 1d is @ loss, go to Part I.
* Line 2c Is a jose (and line 1d és zero or more}, skip Part II and go to Part Ill.
* Line 3d is a loss (and lines id and 2¢ are zero or more), skip Parte II and I and q° to lina 15.
Caution: if your filing status is married filing separately and you lived with your Spouse at any time during the year, do not compile
Part it or Part jit. instead, go to tine 15.
Special Allowance for Rental Real Estate Activities With Active Participation
Note: Enter alt numbers in Part jl as positive amounts. See instructions for an example.

6 Enter the emailer of the loss online Id or the loss on fined... ee ee ee ee 5
Enter $150,000. If married fading separately, see instructions ....... 18
7 Enter modified adjusted gross Income, but not lees than zaro (see instructions) 7

Note: /f line 7 js greater than or equal to line 6, skip lines 8 and 9,
enter -0- on fine 10. Othenwvisa, go to tine 3.

 

 

 

 

 

 

 

 

 

 

 

8 Subtractline 7 fromfineG so... ee eee ce 8
9 Mutiply line 8 by 50% (5). Do not onter mom than $25,000. H married filing separately, see inatructions 9
10 Enter the smalier of ine 5 orling 9 2... eee a 10

 

 

Special Allowance for Commercial Revitalization Deductions From Rental Real Estate Activities
Note: Enter alf numbers in Part til as positive amounts. See the exampte for Part Ii in the instructions,

 

 

 

 

 

 

 

 

 

 

1% Enter $25,000 reduced by the amount, if any, on fine 10, If married filing separately, see instructions | 14

12 Enter the loss from ine 4. te en ee eee nee see eee 12

13° Reduce ine 12 by the amounton line 10... ec ee eect ene eeu ea, 13

14 Enter the smailest of line 2c (treated as a positlve amount), line 11. or kne 13 tte teas 14

Total Losses Allowed
15 Add the income, if any, on ines 1a and 3a and enter the fofal. . 2. ee ee ee .. [48 441.
16 Total josses allowed from all passive activities for 2013. Add lines 10, 14, and 15. See
instructions to find oul how to repori the fosses on your fax ratumn | eet eet ee 46 441.

For Paperwork Reduction Act Notice, ses Instructions. Foam 8582 (2013)
3X5500 1.007

30
i

Case 9:21-cv-80288-RS Document1 ,&ntered.on,FLSD Docket 02/08/2021 Page 65 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 8582 (2043) Page 2
Caution: The worksheets must be filed with your tax return Keep a copy for your records,
Worksheet 1 - For Form 8582, Lines 1a, 1b, and 1c (See instructions}
Current year Prior years Overall gain or loss
N f activ
ame of activity fa} Net income fb) Net loss (¢) Urnallowed d} Gai e) Lo
(ling 1a] (line 4b) toss (line tc) (d} Gain {e) Loss
Total. Enter on Form 8582, lines
da, th,and te. ee
Worksheet 2 - For Form 8582, Lines 2a and 2b-(See instructions.)
{a) Current year (b)} Prior year

Name of activity

deductions (line 2a)

unallowed deduct

ions (line 2b)

(c) Overall loss

 

 

 

 

 

Total. Enter on Form 8582, lines
Qaand 2b... eee eae

 

 

 

Worksheet 3 - For Form 8582, Lines 3a, 3b, and 3c (See nstructior

$.)

 

Current year

Prior years

 

Name of activity

Overaii gain or loss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{a) Net income (b)} Net loss (¢) Unallowed
{line 33) (line 3b} loss {line 3c} {a} Gain {2} Loss

ZERSEY PARTNERS, IN 11,647. 11,647.
SS CAPITAL PARTNERS 441. 44.
GSCP VI AIV, LP
SCRATCH HARD LLC
Total. Enter on Form 8587, lines
3a, 3b, and 3c ee » 441i. 11,647. eb
Worksheet 4 - Use this worksheet if an amount is shown on Farm 8582. line 10 or 14 (See instructions.)

Form or scheduie

. : {d) Subtract
Name of activity and line number (a} Loss {b) Ratio () Special column (c) from

to be reported on allowance column {a}

(see instructions}
Total ...... Ree ee ee eas o. * 1.00
Worksheet 5 - Allocafion of Unaliowed Losses (See instructions.)

Form or schedule
Name of activity to be reparted on {a) Loss (h) Ratio (¢} Unallowed loss
(see instructions)

JERSEY PARTNERS, INC | SCH E, 28 11,647. | 1.0000G0G0 11.206.
Total - ee ee ee ete tee et ee *- 12,647. 4.00 Li. 206.

 

 

 

ISA
Sx5510 1 0b0

 

Fom 8582 (2013)

31
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 66 of 115

tO PAIYIES PUES Goo

Form 8862 (2013)

 

 

 

 

 

 

 

 

 

Page 3
Worksheet 6 - Allowed Losses (See instructions.)
Form or schedule
Name of activity ene ported on foes (aj Loss {b) Unallowed loss (c) Altowed loss
instructions)
JERS@Y PARTNERS, INC SCH EB, 28 11, 647. 11,2906. 441.
Total... ......--s weet eee ee 1,647. 11,206, 441.

 

 

 

 

Worksheet 7 - Activities With Losses Reported on Two or More Forms or Schedules (See instructions.)

 

Name of activity:

(a)

tb)

ic} Ratlo

(d) Unaliowed
loss

(9} Allowed loss

 

Form or schedule and line number
to be reported on (see
instructions}:

Ta Net loss pies prigt year unailowed
loss from form or schedule. .
b Net income from form or
schedule........ >

¢ Subtract fine tb from fine ta, lf

 

 

 

rere or fess, enter-G.

 

Form or schedule and line number
to be reported on {see
instructions):

4a Net loss plus priot year unallawed
joss from form orscheduie. .
b Nef income from form or
schedule... 0... >

 

 

 

© Subtract line 1b from line ta. if zero of less, enter -0- >

 

Form or scheduls and line number
to be reported on (see
instructions):

fa Net loss plus priot year unatowed
loss from form or sehedule. - >
b Net income from form or
schedule... .. vee >

 

 

 

 

¢ Subtract line tb from line ia. If zero of less, enter -O-

 

Total

aoe ee ee ee et ee

 

 

1.00

 

 

 

vi
3X551# 1.006

Form 8582 (2013)

32
..Case.9:21-cv-80288-RS....Doacument.1...Entered.on.ELSD. Dacket.02/08/2021 ..Page.67.0f 1150000.

PT? MADER PW Let

DIANE GOOCH

SUPPLEMENT TO FORM 1040

PRUDENTIAL

TOTAL FORM 1099 QUALIFIED DIVID=NDS

PSHIP, S CORP. & ESTATE/TRUST QUALIFIED DIVIDENDS

GS CAPITAL PARTNERS VI, LP

TOTAL PASS THROUGH QUALIFIED DIVIDENDS

TOTAL TO 1040, LINE 9B

SOURCES OF OTHER INCOME

MONMOUTH PK CHARITY FUND

TOTAL - W-26

TOTAL TO 1040, LINE 21

ME 2258

STATEMENT 1

39

 
a Case 9:21-cv-80288-RS._..Document.1.... Entered on FELSD Docket.02/08/2021 Page 68.0f 175 00.

PS PREV Te oe oo

DIANE GOOCH GD 235s

 

 

 

STATE INCOME TAXES

ESTIMATED TAX AND EXTENSION PAYMENTS 175,000.

TOTAL TO SCHEDULE A, LINE 5 175,000,

REAL ESTATE TAXES

ee ae me me, le ee ee me cee

RUMSON, NEW JERSEY 103,491.

TOTAL TO SCHEDULE A, LINE 6 103,491.

INVESTMENT INTEREST EXPENSE

me tk ee ve ts ee ne ee ee re et ee eee

JERSEY PARTNERS, INC 5,903.
GS CAPITAL PARTNERS VI, LP 10,929.

SUBTOTAL OF INVESTMENT INTEREST EXPENSE 16,832.
LESS: DISALLOWED INVESTMENT INTEREST EXP./FORM 4952 16,832.

TOTAL TO SCHEDULE A, LINE 14

CASH CONTRIBUTIONS

ee ce a a AA are kl ah ee ey me ore it em A SY SAAS kk inde ep ee ule ie

20% ORGANIZATION {S)
JERSEY PARTNERS, INC 9,539.
TWO RIVER TIMES, LLC 9.

OTHER CASH CONTRIBUTIONS

20% ORGANIZATION (S}

THE LAWRENCEVILLE FUND 1,000.
MONMOUTH MEDICAL CENTER FOUNDATION B50,
THE DRUMTHWACKET FOUNDATION 2,000.
RUMSON COUNTRY DAY SCHOOL 12,500.
MACC FUND 100.
THE BOSTON COLLEGE FUND 250.
CRISTIAN SOLIDARITY INTERNATIONAL 2,995,
CONTINUED... STATEMENT 2

40

 
_ Case 9:21-cv-80288-RS Document 1. Entered on FLSD Docket.02/08/2021

wee FAMVIR EU be Ee

DIANE GOOCH

SUPPLEMENT TO SCHEDULE A

TOTAL CASH CONTRIBUTIONS BEFORE LIMITATION
CASH CONTRIBUTION LIMITATION

TOTAL TO SCHEDULE A, LINE 16

OTHER MISC, DEDUCTIONS SUBJECT TO 2% LIMIT

Se re ee ce ee le hm Hh alr meer PY A A dh uke ld nk me ee ee

PARTNERSHIP, S CORPORATION AND ESTATE AND TRUST

TOTAL TO SCHEDULE A, LINE 23

Page 69 of 115

ME 4355

STATEMENT 3

ai

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 70 0f115 _

Pha LE be he

DIANE GOOCH

10.

 

GE 2358
SUPPLEMENT TO SCHEDULE A
ITEMIZED DEDUCTION WORKSHEET
SCHEDULE A, LINES 4, 3, 15, 13, 20, 27, AND 28 ....... 481,418.
SCHEDULE A, LINES 4, 14, 20, PLUS ANY GAMBLING AND
CASUALTY OR THEFT LOSSES INCLUDED ON LINE 28 .........
IS THE AMOUNT ON LINE 2 LESS THAN THE AMOUNT ON LINE 1?
NO ee
xX YES. SUBTRACT LINE 2 FROM LINE 1 ............. 481,418.
LINE 3 MULTIPLIED BY 80% (.80).......-.. 385,134.
ENTER THE AMOUNT FROM FORM 1640, LINE 38 2,104,405.
ENTER LIMIT BASED ON FILING STATUS...... 275,000.
IS THE AMOUNT ON LINE 6 LESS THAN THE AMOUNT ON LINE 52?
NO, re ee
X YES. SUBTRACT LINE 6 FROM LINE 5.. 1,829,405,
LINE 7 MULTIPLIED BY 3% (.03) ..ecceaeee 54,882,
ENTER THE SMALLER OF LINE 4 OR LINE 8 ...... cece cece cacee 54,882
TOTAL ITEMIZED DEDUCTIONS {LINE 1 LESS LINE 9) .....e, 426,536.
STATEMENT

42

4

 
9 JANEWALYLS bb

AGIATLOWY AHL AO NOILISOdSId %00L SALYOIANI «x

"LOT’SGE6 ‘SZ Ct ANIT “A BINGHHDS OL IVWLOL
"£GL’SS67Z S,:T-H WO¥d SASSOT GNY SNIWD WHEL-ONOT TIvLoL
“ORL LIT 41 ‘IA SUENLYWd IvwLIawo so
“TTP ‘28.72 ONT ‘SHYUNDUVd AgSuae
SSOT/N1¥9 GWYN ALTAILOW

Stee Se ee kk ee en re Sm SS Ss nk ea re rh se tf sr A ahe Srt ute et tk sy kien ey Sr SU tb ds em en rey Gr OR Ria Ld Mee sree ee ante nr uh Se LFS en ce re erm SAE ALY td ee ee me sy ut ts HL

SGTYVIONdI4 ANY ‘SNOTLWNOdYOD S ‘SHIHSYRNLYVYd WOWd (SSOT) NIVD WHEL-ONOT - él ANIT
WWdA ANO N¥YHL GHYOW (TSH SLESSY ~ SHSSOT ANY SNIWD ‘IVLIdVYO WYEL-ONOT II Iva

 

 

Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 71 of 115

 

qd WINGHHOS OL LNAWNGTddns

accy HOOD SNWIG

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 72 of 115

 

4L JNSWYHLYLS SP

 

"LOG‘’OOR’LT “8647S “96L‘¢ STWLOL
"ZEO 16ST 6bIZTPe-SP d OTT GUYH HOLWHOS
ANON Gh608G0-86 xX d dT ‘Atw TA dos
"695'P ESSSTIZ-EF ad WRALO - NIWWd Wilavo $9
“988 ESSSTTZ-EF d - ‘IA SYSNEUWd IWLTAvO so
“864° ESSSTIZ-EF dT ‘IA SYSNLYWd TWLrawo so
See’e CLPEPEST-02 d OTT ‘SHWIL YHALY OML
“TRE TOTL6CE-ET S ONI ‘SHYENIMWa ABSuTc
T-% WOYl NOrmonaga t-3 Wows T-M WOUd ZeSs NOYg N NIG d s aWWN
SWOONT 6L1T O98 SSOl RWOONI SSOT MSIY-LY a Yo
FATSSVENON GAISSVANON HAISSYa TATSSWd LON d
(f} (I) (H} (5) 4} (q) (ad) (D} (@} {w)

a HIMNGHHOS OL INEWEIddns

6LT9~TOPEE Td ‘HOWEA WIVd ISdM

HOOOS ANVId

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 73 of 115

GS. wk Pts Pees

DIANE GOOCH SR 4353

SUPPLEMENT TO SCHEDULE &

 

 

 

PART ite INCOME OR LOSS FROM PARTNERSHIPS AND § CORPORATIONS

COLUMNS (F) & (6) - PASSIVE INCOME OR LOSS

K-] NAME; JERSEY PARTNERS, INC
ID NUMBER: XX-XXXXXXX

DESCRIPTION INCOME /LOSS
ORDINARY INCOME OR LOSS SSS - -6,546.
RENTAL REAL ESTATE INCOME OR LOSS ~5,101.
t DISALLOWED PASSIVE LOSS 11,206.
ALLOWABLE INCOME/LOSS aad.

K-11 NAME; GS CAPITAL PARTNERS VI, LP
ID NUMBER: XX-XXXXXXX

DESCRIPTION INCOME /LOSS
ORDINARY INCOME OR LOSS 892,
PLUS:
SECTION 988 GAIN(LOSS) -1,720,
SECTION 987 GAIN (LOSS) 762.
SECTION 9$51(A}) INCOME 5,288.
SECTION 1293 576.
LESS:
DEPLETION NOT SUBJECT TO 65% LIMITATION 63.
DEPLETION SUBJECT TO 65% LIMITATION 825.
SECTION 59 (BE) (2) 4,469.
ALLOWABLE INCOME/LOSS 441.

STATEMENT 8

46

 
Case 9:21-cv-80288-RS_ Document 1 Entered on FLSD Docket 02/08/2021 Page 74 of115

Pune ERIWECL AY OEE?

DIANE GOOCH GR 4358

SUPPLEMENT TO SCHEDULE E

K-1 NAME: TWO RIVER TIMES, LLC
ID NUMBER: XX-XXXXXXX

DESCRIPTION INCOME/LOSS

ORDINARY INCOME OR LOSS ~604,

INCOME/LOSS AFTER AT-RISK ADJ. = = si isi‘; OS ~604.
LESS;

PASSIVE LOSS CARRYOVER 2,721.

ALLOWABLE INCOME /LOSS 13 325.

K-1 NAME: SCRATCH HARD LLC
ID NUMBER: XX-XXXXXXX

DESCRIPTION INCOME /LOSS

ORDINARY INCOME OR LOSS -1,362, 927.

INCOME/LOSS AFTER AT-RISK ADJ. “-1, 362,927.
LESS:

PASSIVE LOSS CARRYOVER 34,715.

ALLOWABLE INCOME/LOSS “1,397, 642.

(THIS ACTIVITY WAS ENTIRELY DISPOSED OF)

STATEMENT 939

47

 
_Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 75 of 115

Ph PERO EY BGS A

DIANE GOOCH ME 1355

 

LINE 29 - EXEMPTION WORKSHEET

1. $51,900. IF SINGLE OR HEAD OF HOUSEHOLD
$80,800. IF MARRIED FILING JT. OR QUAL. WIDOW(ER) 51,900.
$40,400, IF MARRIED FILING SEPARATELY

2. ALTERNATIVE MINIMUM TAXABLE INCOME, LINE 28 2,058,330.
3. $115,400. IF SINGLE OR HEAD OF HOUSEHOLD

$153,900. IF MEJ OR QUAL. WIDOW(ER) 115, 400.
$ 76,950. IF MARRIED FILING SEPARATELY = = = = --------~-~-

4. LINE 2 LESS LINE 3 1,942,930.
S. MULTIPLY LINE 4 BY 25% 485,733.
6. EXEMPTION AMOUNT (LINE 1 LESS LINE 5) NONE

STATEMENT 13

51

 
_Case 9:21-cv-80288-RS_ Document 1_ Entered on FLSD Docket 02/08/2021 Page 76 of 115

 

 

PO? PIE E SE Lt be

DIANE GOOCE GE 4353

SUPPLEMENT TO FORM 6251

LINE 59 ~- WORKSHEET

1. AMOUNT FROM FORM 6251, LINE 36 2,058,330.
2. LINE 1 MULTIPLIED BY 28% 376,332.
3 $3,590 OR $1,795 IF MARRIED FILING SEPARATELY 3,590.
4. TOTAL TO FORM 6251, LINE 59 (LINE 2 LESS LINE 3) 372, 742,

STATEMENT 14

52

 
__... ._Case 9:21-cv-80288-RS... Document. 1...Entered. on FLSD Docket.02/08/2021..Page.770f115

PACF MES TAPE ee

DIANE GOOCH

SUPPLEMENT TO FORM 4952

MR 4350

 

DESCRIPTION

JERSEY PARTNERS, INC
GS CAPITAL PARTNERS VI, LP

TOTAL INVESTMENT INTEREST EXPENSE

 

CURRENT YEAR PRIOR YEAR

DISALLOWED
INV. INT.

cr ree ree en eS ie es se

STATEMENT 15

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 78 of 115

 

Fel PEEVE ED bP Ee

DIANE GOOCH EE 1358

SUPPLEMENT TO FORM 4952

 

GAIN FROM INVESTMENT PROPERTIES

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662. 2,955,157.
TOTAL 11,662. 2,955,157.
NET GAIN - PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4D 2,966,819

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4c 143,392.

ORDINARY GAIN - PROPERTY HELD FOR INVESTMENT 11,662.

TOTAL INCOME BEFORE CAPITAL GAIN = 155,054,
TOTAL INVESTMENT INTEREST EXPENSES =~ FORM 4952 LN. 3 16,832.

INVESTMENT EXPENSES — FORM 4952 LINE 5 173,684.

TOTAL EXPENSES 196,516.
EXCESS TOTAL EXPENSES OVER TOTAL INCOME 35,462.
QUALIFIED DIVIDENDS 3,275.
NET LONG-TERM CAPITAL GAIN - INVESTMENT PROPERTY 2,955,157.

NET SHORT-TERM CAPITAL LOSS - INVESTMENT PROPERTY NONE
NET CAPITAL GAIN, 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY 35,462,

QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC.

CONTINUED... STATEMENT 16

54

 

 
Case 9:21-cv-80288-RS Document.1. Entered on FLSD Docket 02/08/2021 Page 79 of 115

A ete ee

DIANE GOOCH GN 2353

NET CAPITAL GAIN ELECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TO BE INCLUDED IN INV. INC, NONE

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
~ FORM 4952 LINE 4G NONE

STATEMENT 17

55

 
_ Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 80 of 115

 

PhO PAP PDE bt

DIANE GOOCH a 4355

SUPPLEMENT TO FORM 4952

DETAIL QF INVESTMENT INCOME MINUS EXPENSES

rr a ate me me te ere et A el ee eee coe ee

1. CHILD'S INCOME FROM FORM 8814 ..........0-2-.45-

2. INTEREST INCOME 2.2... 0. 02. cee ee eee 691.
3. DIVIDEND INCOME 2... cw ec e ee ee ee eee tae ae 34.
4. ANNUITIES 1... 0... ec eee eee ee nee eae ae teens

5

6

7. GROSS INVESTMENT INCOME ....... between etree ee ee 146, 667.
B. QUALIFIED DIVIDENDS 2... 0. eee eee eee eee 3,275.

9. GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV. 143,392.

10. ORDINARY SECTION 1245, 1250 & 1254 INCOME .....

11. NET CAPITAL GAIN FROM INVESTMENT PROPERTY ..... 2,955,157.

12. NET GAIN FROM INVESTMENT PROPERTY ........ 0.205 2,966,819.

13. LINE 12 LESS LINE 11 ....... bee ee eee ee ee tee 11,662.
14. INVESTMENT INCOME ELECTION ......-. cece eeeeees NONE

15. TOTAL INVESTMENT INCOME ............0cceeeeeeee 155,054,

16. ROYALTY EXPENSES .....0 0.0 eee eee ee eee eee eee
17, INVESTMENT EXPENSES 2... 2.2.02 eee eee ee eee eee ees 173,6B4.

18. TOTAL INVESTMENT EXPENSES .-..-.....2022000000- 173,684.

ee a ee ete ee

19. TOTAL NET INVESTMENT INCOME .......... te nee eeee NONE

STATEMENT 18

56
eA? PAP SRK

 

 

 

 

57

DIANE GOOCH GE 2358
SUPPLEMENT TO FORM 4952
DETAIL OF DISALLOWED INVESTMENT INTEREST EXPENSE
DISALLOWED TOTAL
DESCRIPTION INT. EXP. INT. EXP.
JERSEY PARTNERS, INC 5,903. 5,903
GS CAPITAL PARTNERS VI, LP 10,929. 10,929
TOTALS . 16,832. 16,832
STATEMENT

19
__.Case 9:21-cv-80288-RS Document1. Entered on FLSD Docket.02/08/2021 Page 82 0f115

OAS eb oe te et

DIANE GOOCH GS 4358

SUPPLEMENT TO FORM 4952 ~ AMT

 

GAIN FROM INVESTMENT PROPERTIES - AMT

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662. 2,955,157.
TOTAL 11,662. 2,955,157,
NET GAIN ~ PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4D 2,966,819.

Se er rms mem team a at a mm i tt er en A SS ee A pe eu SERED Ucn mh ms ps ep nt nts mr mp Oy “ted ute es

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4c 143,392.

ORDINARY GAIN - PROPERTY HELD FOR INVESTMENT 11,662,

TOTAL INCOME BEFORE CAPITAL GAIN 155,054.
TOTAL INVESTMENT INTEREST EXPENSES - FORM 4952 LINE 3 16,832.
INVESTMENT EXPENSES + FORM 4952 LINE 5

TOTAL EXPENSES 16,832.
EXCESS TOTAL EXPENSES OVER TOTAL INCOME NONE
QUALIFIED DIVIDENDS 3,275.
NET LONG-TERM CAPITAL GAIN - INVESTMENT PROPERTY 2,955,157.
NET SHORT-TERM CAPITAL LOSS ~ INVESTMENT PROPERTY NONE
NET CAPITAL GAIN 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY NONE
QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC. NONE
NET CAPITAL GAIN SLECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TO BE INCLUDED IN INV. INC. NONE

CONTINUED... STATEMENT 20

38

 
Case 9:21-cv-80288-RS Document1 Entered on FLSD Docket 02/08/2021 Page 83 of 115

 

aA ALES EY wt

DIANE GOOCH GE 4358

SUPPLEMENT TO FORM 4952 - AMT

 

ll
ll
i}

ELEC.TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INC.- AMT (CONT'D)

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
- FORM 4952 AMT LINE 46 NONE

STATEMENT 2]

59

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 84 of 115

DIANE GOOCH

SUPPLEMENT TO FORM 4952 - AMT

SO Oem Gh ee

xn

9.
10.
il.
12.
13.
14.
15.
16,
i?.
18.
19.
20.

21.

Ce ih

r
4

MG 4358

 

 

 

lL
I
1

CHILD'S INCOME FROM FORM 8814 .... ce cee eee eee
INTEREST INCOME .. ccc cee eee eee eee ee ene ee ees 691.
PRIVATE. ACTIVITY BONDS ......000c ec en evan saceee
DIVIDEND INCOME 2... cece eee eee cee eens 54.
ANNUITIES ....4. ee tee eee ‘

GROSS INVESTMENT INCOME ...... wee tee eee
QUALIFIED DIVIDENDS ........ 0... cc cee c cee neaese

GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV
ORDINARY SECTION 1245, 1250, & 1254 INCOME ....
NET CAPITAL GAIN FROM INVESTMENT PROPERTY ..... 2,955,157.

NET GAIN FROM INVESTMENT PROPERTY ............. 2, 966,819,
LINE 13 LESS LINE 12 wo... . ce eee eee cee eee

146, 667.
3,275.

143,392,

11, 662.
NONE

155,054,

Te i ne ee ee

STATEMENT 22

60

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 85 of 115

 

 

£1040

Department of the Treasury - Internal Revanve Service

U.S. Individual Income Tax Return

et Ne ERE EM A pe ET be et

(89)

| 2013

 

 

IRS Use Oniy - Do net write or staple in this space.

 

For the year Jer. 1-Dec. 33, 2013, of other tax year beginning

. 2013, ending

OMS Na. 1545-0074
, 20

See separate instructions.

 

Your soctal security number

2353

 

Your first name gad initiai Last name
DTANE GOOCH
if a joint return, spouse's first name and initial Last name

 

Spouse's social security number

 

 

 

Home address {number and street), If you have 2 7.0. box, see instructions. Apt no. Make sure the SSNis) above
716 WEST RIVER ROAD MA 2114 on tne 6 are core
City, town or post offies. state, and ZIP code. If you have a foreign address, also complete spaces below (see instructions). Pisidenilal Election Campaian

RUMSON

Ng

07760-11

8

Cheek here H you, oF your sAouse d fing

 

Foreign county name

 

Foreign province/state/cournty

Foreign postal code

 

jelathy, wan $3 to ge (o This fund, Chectase
4a box below wilt not change your tax oe

eefurd,

You Spouse

 

 

Filing Status ;

Check onlyone = 3

L__| Single
Married filing jointly (even if only one had income)

|__| Married filing separately. Enter spouse's SSN above child's name here. >

4 | x | Head of household (with qualifying person). (See instructions.) if
the qualifying persen is a child but not your dependent, enter Lhia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

box and full name here. 5 Qualifying widow(er} with dependent child
hecked
Exemptions 6a |X} Yourselt. if someone can cfaim you as a dependent, de net check box6a....... awe } Ee 6a and 6D i
No, of children
b Spouse. epi ee ee bubs ft Sel 2 On be WhO:
« Dependents: {2) Depandent's {3} Depandent’s (4) if cnte awe 7 © Sived with you 1
" : : fyudddying 1 —
(1) First name Last name soctal security number relationship w you ye tee ee a eae odie not ve with
STEFAN GOOCH WN 1554 [son or saparation
tf mare than four {aes instructionsy ~——-~
depend soe Dependents on 6c
Instructions and not entered above
nee (J —
hare | Add numbers on
d Total number of exemptions claimed ..... 2... nee ee ee es ee te ee lines above pr 2
income 7 Wages, salaries, tips, ete, Attach Form(s) Wee... eee eee .L?
Ba Taxable interest. Attach Schedule Bifrequired ©... 22 a ee es abe e ee ae fa 21,914.
b Tax-exempt interest. Do not include on lineBa , 2... | 8b I
Anach Form(s} . oe .
We2hers. Also 93 Ordinary dividends. Attach Schedule Bifrequied. 2... ee ee eee eee LBA 118,889.
atach Forms b Qualified dividends 2. ............. STMT. 1... [Lop | 3,275.
1098-R if tax 10 Taxable refunds, credits, or offsets of state and local incometaxes ., 2... 2 eS LO
was withheld. 4¢ Alimonyrecelvead » 6. eee ee ee ee ee EH 356,250.
42 Business income or (loss), Attach Schedule CorC-EZ . 0. eee 42
wee 43 Gapital gain or (loss), Attach Schadule D if required. If not required, check here [J [as]; 2,966,819.
see instryctions. 44 Other gains or (losses), Attach Form 4797, 0... ke kk ee ee ee vee ee L414
18a \RAdistributions 2). |. , (15a b Taxable amourt . |, , . . | 456
18a Pensions andannuities. | | , | 1éa b Taxable amount ,,.... {| 16b
1? Rental real estate, royalties, partnerships, 5 corporations, trusts, etc. Attach ScheduleE, . . . . | 47 -3,325.
18 Farm income or (loss). Attach ScheduleF 2... kl. wae tw eee wn eeune 1B
49 Unemplayment compensation . 2... te ee eae ee we we et wee et ED
20a Social security benefils, . | _ | 20a b Taxable arnount , . . . 26b
24 Oller income, Listtypeandamount __ = =O SEE STATEMENT 2 21 41,500.
22 Combine the amounts in the far right column for lines 7 through 21. This is your total income » | 22 3,502,047.
23 Educator expenses... .. ene eae anne ee ee BS
Adjusted ; we
24 Certain business expenses of reserdsts, performing artists, and
Gross fee-basis government officials. Attach Form 2706 or 2106-EZ . | 24
Income 25 Health savings account deduction. Attach Form 8889, ..... | 28
26 «=©Moving expenses. Attach Form 3903, 2... ok ek ee 26
27 = Deductible part of self-employment tax Altach Schedule SE . . . . | 27
28 = =Self-employad SEP, SIMPLE, and qualified plans. 2... kkk 28
29 = Self-employed health insurance deduction... 2... 2... . . | 29
30 = Penalty on early withdrawal of savings 2... eee ee | 80
31a Alimony paid b Recipient's SSN Pb 3ia
32 «IRAdeduction. .. . . tee ee ee eee eee ee ee oe | B2
33 Student foan interest deduction. . 2. . eee eae ee ee e ES
34 = Tuitlon and fees. Attach Form 8917, 2 0d ow a et ee ee lL Od
35 Domestic praduction activities deduction. Attach Form 8203, . . 35
4600 Add fines 23 through 35... tk eee eee see eee eee LBB
37___ Subtract line 36 from line 22. This is your adjusted gross income |... . wees PL 3,502,047,

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate insiructions.

ISA 341216 3,000
RS

Form 4040 (2013)
10
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 86 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee BT ke Tbh ow
Form 1040 (2013) DIANE GOOCH 4358 Page Z
Tax and 38 Amount from line 37 (adjusted gross income} 2... tee ee ee 38 3,902,047.
Credits 39a Check { You were born before January 2, 1949, Blind. Total boxes
if- Spouse was born before January 2, 1949, Blind. } checked P 39a
Standard a) If your spouse itemizes on a separate return or you were a dual-status alien, check here  39b ||
Deduction 29 Itemized deductions {from Schedule A} or your standard deduction (see feft margin) 6 | | .. (40 365,977.
@Peoplewho} 41 Subtract line 40 from line 38 | lk been beret eae .. i 4 3,136,070.
pheck any 42 Exemptions. #f line 38 is $180,906 or less, multiply $3,900 by the number on line 6d. Gthenvise, see instructions | 42 NONE
38a or 39b or, 43 Taxable income. Subtract line 42 from Ene 44. If line 42 is more than line 41, enter -0- .., L438 3,136,070,
claimed asa | 44 Tax {see instructions). Check if any from: a{__j ronn(s) 8814 Form 4972 ¢ 44 619,796.
dependent, 45 Alternative minimum tex (see instructions). Attach Fom 6251, ,.2=2.20~,~20020~0~0~. wee a | 48 95,243.
instructions, | 4g Addlines44and45 .. 2.00.00... rr a re tee eee ee | 46 715,039.
Sindew 47 Forelgn tax credit. ANach Form 1116 frequired =. | |... | AT 380.
Married filing | 48 Credit for child and dependent care expenses, Attach Form 2441 .. . 4B
3a ico” | 4% Education credits from Form 8863, line19, .e ee E48
Martied filing | 50 Retirement savings contributions credits. Atlach Form GBB0 wea, Lod
‘Quailgin St Child tax credit. Attach Schedule 8812, frequired |... |. | 84
ee ee). 52 Residential energy credits. Atlach Form 5695 ............4 my
Head of 53 Other credits from Form: al | 3800 bl | BB01 ¢ $3
seen. 54 Add lines 47 through 53. These are your total credits § wae e ceca eae LSM 380.
55__ Subtract line $4 from line 48, if line §4 is more than line 46, enter-O- 2... 0. ee P55 714,653,
Other 58 Self-employment tax Attach ScheduleSE .. 2... bone re ae ce 56
Taxes 57 Unreported social security and Medicare tax from Form: a "] 4137 b | 8918 ld, 57
68 Addilional tax on RAs, other qualified retirement plans, etc. Attach Form 5325 if required, od. s8
59.4 Household employment taxes from ScheduleH, . 6... eee eee tee a ene §9a
b First-time homebuyer credit repayment. Attach Form 5405 if required wee ee ete tw ee ee $9b
60 Taxes from: a ry Form 8959 b Form 8950 ¢ | instiuctions; entercode(a} 60 106,297.
61__Add lines 55 through 60. This is yourtotal tax... .... bee et ee es >| 64 820,956.
Payments 62 Federal income tax withheld from Forms W-2 and 1099, | | | ~ a. £82
63 2013 estimated tax payments and amount applied from 2012 return . os
Wyouhaea “ ¢4a Earned income credit (IC)... ....0000-0 seen we [She
quatifying .
child, attach b Nontaxable combat pay election . , , | 64b
Schedule £10.) 65 Additional child tax credit. Attach Schedule 8812 | | ae eae ee LOS
86 American opportunity credit from Form 4863, lineB |, | .«. 766
6y Reseved 2... .. a - s+ 8?
88 Amount paid with request for extensiontofle =... | BB 1,046,800.
59 Excess social security and tier 1 RRTAtaxwithheld, =. | 88
7O Credit For federal tax on fuels. Aflach Form 4136...........4 78
74 Credits from Form: a[__]2430 b[__] nesened o[_| ages a 74
72__Add lines 62.63, 64a, and 65 through 71. These are your total payments... . . . . we ee | 72 1,046,800.
Refund 73 ff line 72 is more than line 61, subtract line 61 from line 72. This is the amount you overpaid... . | 73 225, 844,
74a Amount of line 73 you want refunded to you. If Form 8888 is attached, check here wees t4a
Direct deposit? > b Routing number bc Type: i Checking [ } Savings
See tons & d Account number 1 | JT] |
75 Amount of line 73 you want appiled to your 2044 estimated tax | 75 | 225,844,
Amount 76 Amount you owe, Subtract line 72 from line 61. For details on how to pay, Secinstructions || | | 76
You Owe 77 _ Estimated tax penalty (see instructions), ......-........ | 77 |
Third Party De you want to allow another person to discuss this return with the IR5 {see instructions)? /X_| Yas. Complete below. | No
D esig nee Designee's Prone Personal iden!
nme DAVID A LIFSON 19 212-572~5500 _rumberieiny bloo103
Sian pager Rpcoayen open. I declare thal i have a and aecompanying, schedules an statements, and ve bent of ty knowledge and belief,
Here Your signature " ° Date Your occupaiion | Daytime phone numbar
inttuctons —— ROUSEWIFE
Keep acony tor Spouse's signature. If a joint relum, both must sign. Date Spouse's occupation Fenertade an Wantty Protection
your records, see inst.
Paid PrintiType preparer's name Preparers signature Date cet] —_| y[ PTIN
Preparer BAVID A LZFSON : Sel ersleved P00041561
Use Only Fim'sname  CROWE HORWATH LLP Firm's EIN = 3 5-0921680
Firm's address ® 489 MADISON AVENUE - FLOOR 3 Phone no. 212-572-5500
NEW YORK, NY 10022
stra 2.00 Form 1040 (2013)

1i

 
Case 9:21-cv-80288-RS Document1 Entered on FLSD Docket 02/08/2021 Page 87 of 115 _

eet ESTATE ht. OP Od

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE A Itemized Deductions p--DMB No. 1545-0074 _
(Form 1046}
> information about Schedule A and its separate instructions Is at www.irs. gov/schedulea, 20) 1 3
Department of the Treasu
Internal Revenue Sanice (39) > Attach ta Form 1040. Auachment 07
Name(s) shawn an Form 1040 Your soctal security number
DIANE GOOCH EN 3 52
Medical Caution. De not include expenses reimbursed or paid by alhers.
d 1 Medical and dental exeenses (see instructions) Li
an 2) Enter amount fem Form | | sees
Dental 1040, line 38... . wb
3 Multiply line 2 by 10% (.15). But W either you of your spouse |
Expenses was born before January 2, 1849, muttiply line 2 by 7.5%
(075) instead 2... eee ee ee ee ee
4 Subtract line 3 from line 1. If line 3 is more than line 1, enter-O- , ,, 22... kt woe 4
Taxes You & State and local (check only one box):
Paid a Income taes, or tee ee AMT, 2,5 175,000,
b .__i General sales taxes
& Real estate taxes (see instructions)... ., STMT. 2. 16 103,491.
7 Personal property taves, 2... oe. ke nae eee ee LF
B Other taxes. List type andamount®
i i ee &
$ Add lines Sthrough 8 ...... wea ee aes wee tae ee ee wee ee ee EG 278,491.
interest 10 Home morigage interest and paints reported to you on Form 1098 [| 44
You Paid 11° Home morigage interes! not reported to you on Form 1098. If pad
to the person from whom you bought the home, see instructions
Note. ang show that person's name, identifying ne., and address pe
Your mortgage
Interest ee ne 11
deduction may 9 —-~~---—---re~
be limited (see +2 Points not reported to you on Form 1098. See Instructions
instructions). forspecialruies |... ll vee [2
43 Mortgage insurance premiums (see instructions}, . . . , . 13
14 > Investment interest. Attach Forn 4952 if required. (See inatruckons.} 14 9,323, STMT 2
15, Add fines 10 through 14. ee ee fetta ee eelerteteatan 118 9,323.
Gifts to 16 Gifts by cash or check. If you made any gift of $250 or
Charity more, seeinstructions |, SEE, STATEMENT .2, . | 16 29,243.
If you mede a 17 Other than by cash or check. If any gift of $250 or mare,
gift and gota see instructions. You must attach Form 6283 if over $500, | 17
benefit for i, 18 Carryover from prioryear, ow ke ee . LTE
See instructions. 49 Add lines 16 through 18... ......--..- bee eee wees aees | 18 29,243,
Casualty and
Theft Losses 20 Casualty or thefi loss(es). Attach Form 4684. (See instructions.) 2... . nee ees ae se | 28
Job Expenses 24 Unreintbursed employee expenses ~ job travel, union dues, job
and Certain education, etc. Attach Fon 2106 or 2406-E2 if required. (Ser
Miscellaneous instructions.) Mm 2t
Deductions 52 Tax preparation fees fee one [22
23 © Other expenses - investment, safe deposit box, atc. List type and
amount Mo SEE STATEMENT _3_
Bo . 23 215,772.
a4 Add lines 21 through 23 | cee eet nen eneen 24 215,772.
Enter amount fam Form
25 1040, line36-... -- | 2s | 3,502,047. _|
26 Multiplyline 25 by2% (02) se L26 70,041,
27 Subtract line 26 from line 24. If fine 26 is more than line 24, enter-0- .,,......... 27 145,731.
Other 28 Other - trom list in instructions. List fype and amount PD —
Miscellaneous
Beductions TR er rm mm me ee 28
Total 29 Is Form 1040, line 38, over $150,0007 SEE STMT 4
Itemized [ _] No. Your deduction is not fimited. Add the amounts in the far right column 20 365,977.
Deductions for lines 4 through 26. Also, enter this amount on Form 1046, fine 40. sess £
Yes, Your deduction may be limited. See the Itemized Deductions
x
Worksheet in the instructions ta figure the amount to enter.
30 If you elect to itemize deductions even though they ere less than your standard
deduction, checkhera,.... Leet eeeeees en
For Paperwork Reduction Act Notice, see Farm 1040 instructions. Schedule A (Form 1040} 2073
iSA

J
344400 2.000

12

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 88 of 115

Ce ee ee ee ee eee ad

SCHEDULE E Supplemental Income and Loss

(Form 1040) (From rental resi estate, royalties, partnerships, S corporations, estates, trusts, REMICs, ete.}

Attach to Form 1040, 14040NR, or Form 1044.
Depertment of the Treasury

 

intemal Revonue Service (99) > Information about Schedule & and its Separate instructions is at www. irs. gov/scheduies.

OMB No. 1545-0074

2013

Atfachment
Sequence No. 13

 

 

Name(s} shown on return

DIANE GOOCH

 

Wwaugs = income or Loss From Rental Rea! Estate and Royalties Note. [f you are in the business of renting
Schedule C or CZ (sea instructions). you are an individual, report farm rental income or loss from Form 4835 on page 2, line 40.

Your social security number

Se - 4.355

personal properly, use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Did you make any payments in 2013 that would require you to file Form(s) 1099? (see instructions) |__| Yes |X} No
& lf “Yes” did you or will you file required Forms 10997 Yes No
ta__| Physical address of each property (street, city, state, ZIP code}
A
B
¢
1b Type of Property 2 ror each rental real estate property listed Fair Rental Personal Use ouy
(from list below) personal use day. Check the (LV box Days Beye
A _ only if you meet the requirements to file as A
eft ©. 4 qualified joint venture. See instructions. B
Cc ¢
Type of Property:
1 Single Family Residence 3 Vacation/Short-Term Rental § Land 7 Se¥-Rental
2 Multi-Family Residence 4 Commercial 6 Royalties & Other (describe)
Income: | Properties: A 8 c
3 Rents received . we et ee ass4-.) 3
4 Royalties received .. 1... 02. ee eee neeeees.? 4
Expenses:
5 Advertising... 2... waders 5
6 Auto and travel (see instructions) .. 2.000... e eee 6
7 Cleaning and maintenance... ok. ee ee ee ee 7 ’
8 Commissions ......... ee ee eee - _6
$ insurance. 2... vee ee eee .»L3
10 Legal and other professionalfees ........ i. aoe bp LAG
14 Managementiees,. .... ee eeee eo [M1
12 Mortgage interest paid to banks, etc. (see instructions), . . | 412
#3 Otherinterest. 2... ...0.-.200. bee ee ee 13
TA Repais . ee ee ane eens | t4
18 Supplies... . 2... eee eee ee ee LIS
16 Taxes... 2... eee ee eae wee e | 16
17 (Utilities 2... eee eee eee wea LT
18 Depreciation expense or depletion... o.oo... 18
19° Other (ist)m 19
20 =Total expenses. Add lines 5 through 18, ks. 20
21° ‘Subtract line 20 from line 3 (rents) and/or 4 (royalties). If
fesull is a (loss), sea instructions to find out if you must
tile Form $196 2.0... a, vee eee ee LOT
22 Deductible rental real estate loss after limitation, if any,
on Form 8562 (see instructions}... .....,.......) 22 IC x ae }
23a Total of all amounts reported on line 3 for all rental properties, , |... oe e bee
b Total of all amounts reported on line 4 for all royalty properties .. . 2... . . | 23b
¢ Totat of all amounts reported on line 12 for all properlies |... 2... . 1236
@ Totat of al amounts reporied on line 18 for all properlies |... ....,...../23d
e Total of all amounts reported on line 20 for all properties . .. .. era eee Lode
24° Income. Add positive amounts shown on line 21. Do not include any losses... wee eae LS |
25 Losses. Add royaity losses from line 21 and rental real estate losses from ine 22. Enter total losses here, | 25 KK )
26 =Total rental reali estate and royalty income or (loss). Combine Enes 24 and 25. Enter the result here.
if Parts #1, Ili, i, and fine 40 on page 2 do not apply io you, also enter this amount on Form 1040, fine
17, or Form T040NR, line 18. Otherwise, include this amount in the total on line 41 on page2... . 26

 

 

For Paperwork Reduction Act Notice, see the seperate instructions.

ASA
SX1300 4.900

 

Schedule E (Form 1040} 2013

1?
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 89 of 115

PAS UAT PO

Schedula E (Form 1640) 2073 Attachment Sequence Na, 13 Page 2
Name(s) shown on retum. De not enter name and social sscurty number H shawn on other aide. ‘Your social sscurity number

DIANE GOOCH |
Caution. The IRS compares amounts reported on your tax rotum with amounts shown on Schedula(s) K-1.

Income or Loss From Partnerships and S Corporations Note. If you report a loss from an al-risk aclivity for which
any amount is not at risk, you must check the box In column (a) on fine 28 and attach Farm 6198. See instructions.

27 Are you reporting any logs not allowed in a prior year due to the at-risk, exceas farm loss, or basis limitations, a prior year
unallowed loss from a passive activity (if that loss wae not reported on Form 6582}, of urreimbursed partnership expenses? If

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

you anewered "Yes," see instructions bafore completing this section. [lyes [x] No
: {hj Enter P for fe) Check ¥ (d} Erne! (e} Chock #f
28 (2) Name tor 6 comperston | partreschip aerumber wor at rek
ALSEB STATEMENT 7
B
c
o i ‘
STMT 8&8 Passive Income and Lose STMT 9 Nonpassive Income and Loss
wolhtomessrtesne | eessres | pivegumeter | ,tysertop vecnene | o,nongrsis nce
A
&
c
D
29a Totals 2, 798,
b Totals 5,798. 3,325. |
30 Add columns (g) and (j) ofline 29a, le. vee tees see eae . 36 5,798,
31 Add columns (f), (th), and (offine 29) eee eee en eeae Lite cece eeeeeue 34 |i 9,123.)
32 Total partnership and S corporation income or (loss). Combine lines 30 and 31. Enter the
result hare and include jn the total online 41 below. ......-......-. Meee teen 3 -3,325.,
Income or Loss From Estates and Trusts
33 {a} Name iden feat a ber
A
B
Passive Income and Loss Nonpassive Income and Loss
() efach Faron 8802 ronal trom Schedule Re fe) Deduction ot ous (0 Opher income fom
A
B
34a Totals
b Totais
35 Add columns (dj and (f) offine34a, eee eeueeeeunes Denese eeee 35
36 Add columns (c) and (e) offne34p see eee eee See eee eee 36 _1( }
37 Total estate and trust income or (loms). Combine lines 35 and 36. Enter the resuk here and
___ipcipie in the total on lina 41 below ....... nessa, mee ee sere ea] OT
Gia income or Loss From Real Estate Mortgage Investment Conduits (REMICs) - Residuat Holder
38 {a} Name {b} Employer Kdentification Ce etaiee a. aon gom (d) Taxable income (net kos) (e} tacome frum
number {see instructions) from Schedules Q, line 1b Schedules Q, ling 3b
39 Combine columns (d) and (e} only. Enter the result here and include in the total online 41 below... ..... 39
Summary
40 Net farm rental income or (loss) from Form 4835. Also, complete line 42 below... 0.0... ~.., 40
41> Total incoms or floes}. Combine nos 28, 32, 37, 28, and 40. Entar the coset hare and on Forma 1040, fine 17, or Form 1MONR, inet@ . . | 44 ~3,325,
42 Reconcillatlon of farming and fishing Income. Enter your gross
farming and fishing income reported on Form 4836, line 7: Schedule Ke4
(Form 1065), box #4, code B; Schedule K-1 (Form 11208), box 17, code
V, and Schedule K-1 (Form 1041), box 14, code F feaa instructions)... ..L4z}
43 Reconciliation for real estate professionals. If you were a real astate
proressional (see Ingtructions), enter the net income or (loss) you reported
anywhere on Form 1040 or Form 1040NR from all rental real estate activities
in which you materially parlicipated under the passive activity loss rulas ., . . . | 43 |
Schedule E (Form 1040) 2013
J6A
3X4310 1.000

18
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 90 of 115

Pad MAERUA ES ra Ea ha el

 

 

« 8 OMB No. 1545-0074

comOZ251 Alternative Minimum Tax - individuals ee
> Information about Form 6251 and Its separate instructions is at www.irs.gov/formé2$1. 201 3

Department of the Treasury 4 tachment

interaal Revenue Service ($9) Attach to Form 1040 or Form 1040NR. iachme

Namefs) shown on Form 1040 or Form 1040NR Your soaial security re

 

peas GOOCH QE: 358

Alternative Minimum Taxable Income (See instructions for how te complete each line.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Wf filing Schedule A (Form 1040), enter the amount from Form 104@, line 41, and go to line 2. Otherwise, |
enter the amount from Form 1040, Ine 38, and go te line 7. (If less than zero, enter as a negative amount)... , , | 1 3,136,070.
2 Medical and dental. If you or your spouse was 6§ or older, enter the amaller of Schedule A (Form
1040}, tine 4, or 2.5% {.625) of Form 1040, line 38. If zero of less, enter-O,  .  . . wena nee ae cl
3 Taxes from Schedule A (Form 1040), fine9 . 2... see eu eueeaaaaue eee eee eee LS 278,491.
4 Enter the home mortgage interest adjustment, if any, from line 6 of the worksheet in the instructions for this line, . . | 4
5 Miscellaneous deductions from Schedule A (Form 1046), line 27,2... . cue ee tena a weves ; § 145,731,
6 If Form 1040, line 38, is $150,000 or less, enter -0-. Otherwise, see instructions .............£6 K 96,811.)
7 Tex refund from Form 1046, line 10 or line 21.0000. wee ee eee ee hae ee ee eee 7 i ‘
8 Investment interest expense (difference between regular taxandAMT) .....0......-.c00e 8 -7,509.
5 Depietion (difference between regular fax and AMT), .. 2... ke ane et et cae ne aa 13
10 Net operating loss deduction from Form 1040, line 21. Enter as a positive amount , epee eee, . (10
11 Alternative tax net operating loss deduction. . |. . wee ee nate nt eee eae we ee nee nee . (tH it }
12 Interest from specified private activity bonds exempt from the regular tax, ,...........20../12
13° Qualified small business stock (7% of gain excluded undersection 1202) .............-06- .~ 13
14 Exercise of incentive stock options (excess of AMT income over regular taxincome) .........../14
15 Estates and trusts (amount from Schedule K-1 (Form 1041), box 12, code A}... 2... eee . (15
16 Electing latge partnerships (amount from Schedule K-1 (Form 1065-8), box6} ... 20... eee .» L118
17 Disposition of property (difference between AMT and regular tax gain or toss), . 2... ......,. (47
18 Depreciation on assets placed in service after 1986 (difference between reguar tax and AMT). ae ee a LIB NONE
19 Passive activities (difference between AMT and regular tax income orloss) .......000~.~. wea [19 NONE
20 Loss limitations (difference between AMT and regular taxincome or ss)_........ wee eee ew LOO
21 Circulation costs (difference between regular taxand AMT), 25... ka ee ee tree are [Qt
22 Long-term contracts (difference between AMT and regular lax income) .. 2... sae ne eae ee Lad
23 Mining costs (difference between regular fax and AMT). oo. ok ee wee eee o E28
24 Research and experimental costs (difference between regular taxand AMT})_.._.......... ... p24
25 Income from certain installment sales before January 1,1987 .,......0.... wee eee es yp e [2H If }
26 Intangible drilling costs preference... ........... dene pe ee anew eee ee nee pa. s (26
27 Other adjustments, including income-based related adjustments... 0.0.0. ee oe ERT
28 Alternative minimum taxable income. Combine lines 1 through 27. (if married filing separately and line
a is more than $238,550, see instructions.) .. .. . 1... |. ett ee ee eee 1... [28 3,455,972.
Alternative Minimum Tax (AMT)
29 Nemption {if you were under age 24 at the end of 2013, see instructions.) STMT 14
iF your filing status is... AND line 28 is notover... THEN enter online 29...
Singieor head ofhousehold . 2... | $115,400 52. ek. $51,900
Married filing jointly or qualifying widow{er} 153,900 ... 00004, 60,800
Married filing separately . 5... 76,990 .....,., 40,400 23 NONE
if line 28 is over the amaunt shown above for your fiing status, see instructions.
30 Subtract line 29 fromm line 28. if more than zero, go to line 31. If zero or less, enter -0- here and on lines
31, 33, and 35, and go to line 34, 0... , a 3,455,972.
31 © !f you are filing Form 2555 or 2555-E2, see instructions for the amount to enter.
® if you reported capital gain distritutions directly on Form 1048, fine 13; you reported qualified dividends
on Form 1040, jine Sb: ar you had a gain on both lines 15 and 16 of Schedule O (Form 1049) (as
refigured for the AMT, if necessary), complete Part lil on the back and enter the amount from line 60 here. . 3 715,039.
* All others: If line 30 is $179,500 of less ($89,750 or less If married filing separately), muttiply line
30 by 26% (.26). Otherwise, multiply line 30 by 28% (28) and subtract $3,590 ($1,795 if married
filing separately} from the result.
32. Ailernative minimum tax foreign tax credit (see instructions) . 2... kw kk ek ee ee weeas [32 _380.
33 Tentative minimum tax. Subtract line 32 from Wine 31. wo kk kw ee ce ee veces ++ (BS 714,659,
34 Tax fram Form 1040, line 44 (minus any tax from Form 4972 and any foreign tax credit from Form '
1040, line 47). if you used Schedule J to figure your tax, the amount from line 44 of Form 1040 must i
be refigured without using Schedule J (seeinstructions) . 2... te ee ,, L34 619,415,
35 AMT, Subtract line 34 from line 33. If zaro or jess, enter -0-. Enter here and on Form 1040, fine 45. 35 95,243.
For Paperwork Reduction Act Notice, see your tax return instructions, Fom 62514 (2013)
axavon 2.08

25

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 91 of 115

 

PRA WAP RIT ye he EOF B  R

‘DIANE GOOCH
Form 6251 (2013)

Tax Computation Using Maximum Capitat Gains Rates

GN 4358

Page 2

Complete Part Hl only if you are required to do so by line 314 of by the Foreign Earned Income Tax Worksheet in the instructions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 Enter the arnount from Form 6251, line 30. If you are fling Form 2555 or 2555-EZ, enter the amount
from line 3 of the worksheet in the instructions for line 31 .......0. 00005 beet eee eae 36] 3,455,972.
27 Enter the amount from line & of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1040, fine 44, or the amount from line
13 of the Schedule B Tax Worksheet in the instructions for Schedule D (Form
1040), whichever applies (as refigured for the AMT, if necessary) (see
instructions). If you are filing Form 2555 or 2555-EZ, see instructions for the
amounttioenter  .... ee bee ewes 37} 2,958, 432.
38 Enter the amount from Schedule D (Form 1040), line 19 (as refigured for the
AMT, if necessary) (see instructions). ff you are filing Form 2555 or 2555-EZ,
see instructions forthe amounttoenter ,.. 0... a et ce we 38
38 If you did not complete a Schedule D Tax Worksheet for the regular tax or the
AMT, enter the amount from line 37. Otherwise, add lines 37 and 38, and
enter the smatler of that result or the amount from line 10 of the Schedule D
Tax Worksheet (as refigured for the AMT, if necessary). ff you are filing Form
2655 or 2555-EZ. see instructions forthe amounttoenter,........... 38, 2, 958, 432.
40° Enter the smaller of line 36 or line 39 |. kk ek eee we eee aa 40) 2,958, 432,
41 Subtract line 40 from line 36 ee eee ee nea new enue 41 497,540.
42 Wline 44 is $179,500 or tess ($89,750 of less if married filing separately}, multiply fine 41 by 28% (.28}). Otherwise,
muttiply line 41 by 28% (.28) and subtract $3,590 ($1,795 if married filing separately) from the resut STMT, 15 pw [42 135,721.
43 Enter:
# $72,500 if married filing jointly ar qualifying widow(er},
* $36,250 if single or married filing separately,or + .......... 43 48,600.
«$43,600 if head of housahold.
44 Enter the amount from line 7 of the Qualified Dividends and Capital Gain Tax
Worksheet in the instructions for Form 1040, line 44, or the amount from line
14 of the Schedule D Tax Warksheet in the instructions for Schedule D (Form
1040), whichever apples (as figured for the regular tax). If you did not
complete either worksheet for the regular tax, enter the amount from Ferm
1040, line 43: but do not enter less than... ec ee 44 177,638.
45 Subtract line 44 from line 43. if zaro or jess, enter-O-_ | ek 45
46 Enter the smailer of line 36 orline 37... kk te ee 46, 2,958,432.
47 Enter the smalier of line 45 or line 46. This amount is tawed atO0% . =. kt a7
4B Subtract line 47 from line 46... 0.0.00... ccc ew eee ween eae 48| 2,958,432.
49 Enter the amount from the Line 49 Worksheet in the instructions, . . . wee (49 247, 362.
50 Enter the smaller of line 48 of line 49 5 | od. cece eae euanaae . . 150 247,362,
51 Multiply fine 50 by 15% (0.15)... 2 ee eee eee teen » [51 37,104,
52 Add lines 47 and 50... 0.00. ... 0000s we eee eee eae is2] 247, 362,
Hf lines §2 and 36 are the same, skip lines 53 through 57 and go to line §8. Otherwise, go to ling 53.
§3 Subtract line 52 from line 46... 0.0000. 0c. cee eae Lee eee ee 53] 2,711,070.
54 Multiply line 53 by 20% (20). 0. ee es bee ee eee ees > [54 y42,214.
if line 38 is zero or blank, skip fines §5 through 57 and go to line 58. Otherwise, ge to line 55.
55 Add lines 41,52, and $3 6 ee ce nee 56
56 Subtract line 55 from line 36, |... ne eee eee 56
57 Multiply line 56 by 25% (.25) 2.2.0.2... beet aae : vee eee eas saree eee > [57
58 Add lines 42, 51,54, and 57 | ee re eee eee een ees 56 715,039,
59 If line 36 is $179,500 or less ($89,750 of less if married filing separately), multiply line 36 by 26% (.26). STMT 15
Otherwise, multiply line 36 by 28% (.28) and subtract $3,590 ($4,795 if married filing separately} from
the result... 20. be ee ee ees seen tee eaae Lewes bee s8_964, 082.
60 Enter the smaller of fine 58 or line §9 here and on line 31. If you are filing Form 2555 or 2555-EZ, do not: !
enter this amount on line 31. Instead. enter it on fine 4 of the worksheet in the instructions for line 31. . '60! 715,039.
Fom 6251 (20435
JA
ax4704 2.000

26

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 92 of 115

 

FAS WRRELPEIG OR ta Ree

 

 

 

. OMB No. 1545-0193
rom 4952 Investment Interest Expense Deduction } OMB Ne, 1545-0181 _
Information about Form 49§2 and its instructions is at www.irs, gow/formd9s2, 20 1 3
Deparment of the Treasury Affachensat
internal Revenue Sentce (99} Attach to your tax return. Saquenca No. 61
Name(s) shown on retuen identifying number

DIANE GOOCH EE 2355

Total Investment interest Expense

 

 

 

 

 

 

 

 

 

 

1 investment interest expense paid or accrued in 2013 (see instructions), SEE, STATEMENT 16 .[ 1 16,832.
2 Disallowed investment interest expense from 2012 Form 4952, line 7 2.2... ee ee 2
3. Total investment interest expense. Add lines 1 and? ........0.000 0 teens were st 3 16,832.
Net Investment Income
4a Gross income from property held for investment (excluding any net
gain from the disposition of property held forinvestment) | | | woe ee 48 146,667,
b Qualified dividends included on line 4a... .. kk. eke Saw aaae 4b 3,275,
e¢ Subtractiine 4b fromiineda..- ee ect e at tet aees 4c 143,392,
d Net gain from the disposition of proparty held for invesiment |... 2... 4d 2,966,881 9. .
e Enter the smatler of line 4d or your net capital gain from the
disposition of property held for investment (see instructions), | 5... . . de 2,955,157.

 

 

 

 

 

f Subtract fine de from line 4d, 1 a ee cee uname eae ewenane 4f 11, 662.
g Enter the amount from lines 4b and 4e that you elect to include in investment income (see
instructions). 2. ee eee eee ees BEE, STATEMENT .17..L48] ss XNONE,
h Investment income. Add lines 4c, 4f, and 4g 2 ee see eee eae 4h 155,054.
§ investment expenses (see instructions)... ke ek ewe ee nen ee eee 8 | 145,731.
6__ Net investment income. Subtract line 5 from line 4h. If zero or less, enter -0- _ _SEE. STMT 19 1 6 9,323.

 

Gaia Investment Interest Expense Deduction

7 Disallowed investment interest expense to he carried forward to 2014. Subtract line & from

 

 

 

 

 

line 3. if zero orless,enter-0- 22 _ SEE, STATEMENT .20 7 7,509.
8 Investment interest expense deduction, Enter the smaller of line 3 or 6. See instructions... |. 8 Gg, 323,
For Paperwork Reduction Act Notice, see page 4, Fom 4952 (2013)

SSA
3X3600 1.088

27

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 93 of 115

rom 4952

Department of the Treasury
Iclernal Revenue Service (99)

Pe We a Ee Oe

ALTERNATIVE MINIMUM TAX

Investment Interest Expense Deduction
> Information about Form 4952 and its instructions is at wanw.irs. gowform49Sz.
> Attach to your tax return.

 

OMB No. 1545-0797

 

 

2013

Attachment
Sequerce No. §4

 

Name(s) shown on retum

DIANE GOOCH

Total investment Interest Expense

Identifying number

EE 2.358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Investment interest expense paid or accrued in 2013 (see instructions)... kk as 4 16,837.
2 Disallowed investment interest expense from 2012 Form 4952, line7 0... 0... eee ee 2
3 Total Investment? interest expense. Add lings 1 and2 .. ee ewe 3 16,832.
Net Investment Income
4a Gross income from property held for investment (excluding any net
gain from the disposition of property held for investment)... oo... 4a 146, 667.
b Qualified dividends included onling4a . ll 4b 3,275,
© Subtract line 4b from line 4da..... 00.0. ee ee ee Peet nee eee atte eee 4c 143,392,
ad Net gain from the dispesition of property held for investment . 2... . 4d 2,966,419.
e Enter the smaller of line 4d or your met capital gain from the
disposition of property held for investment (see instructions)... . , | , L4e 2,955,157.
f Subtract line 4e from line 4d, | kk, ee we ee ee aes eee ee ean enw eacae at 11, 662.
g Enter the amount from lines 4b and 4e@ that you elect to include in Investment income {seo
instructions), 2... ee eee sete eens SEE, STATEMENT 21, , | 42 | NONE
h Investment income. Add lines 40, 4f. and 4g. ee cee cece ences dh 155,054.
5 Investment expenses {see instructions)... ee ee ec eee eee eee 5
6 Net investment income. Subtract line 5 from line 4h. If zero or less, enter-0- |. SEE, STMT 23. 6 155,054.
investment Interest Expense Deciuction
7 Disallowed investment interest expanse to be carried forward to 2014. Subtract line 6 from
line 3. If Zero ofless, eMter-O- eet cee ee eee nev ecue ? NONE
§ _investment interest expense deduction. Enter the smaller of line 3 or 6. See instructions _. |... . 8 16,832.

 

For Paperwork Reduction Act Notice, see page 4.

JBA

SXS000 1.000

Forn 4952 (2013)

28

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 94 of 115.

Dapartrrent of the Treasury
Internal Revenue Service

Names) shown on Form 1040 of Form 10441

 

  

Pe WTAE ne

Net Investment Income Tax-
individuals, Estates, and Trusts

> Attach to Form 1040 or Forne 1041.
> Information sbout Form 8960 and He

     

   

arate Instructions is st www.irs.gouformsbed,
Your socal security number or ElK

    

 

 

 

OMB Mo. 1545-2227

2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIANE GOOCH | Sm 4358
Guam investment income Section 6013(g) election (eee Instructions}
Regulations section 1.1411-10(g) election (see instructions) _
1 Taxable interest (Form 1040, line Ba: or Form 1044, lined)... . 00-000 ee ee vee 1 21,914.
2 Ordinary dividends (Form 1040, line 9a; or Form 1044, fine 2a)... . ee ee reeaseLe@ 218,889.
3. Annuities from nonqualified plans (sea inatructions) ...... . seep ep teen en eee 3
4a Rental real estate, royalties, partnerships, S corporations, trusts,
etc. (Form 1040, line 17; or Form 1044, line 5)... 2.0. cee eee 4a ~3, 325.
& Adjustment for net income or lass derived in the ordinary course of
anon-section 1411 trade ur business (see instructions)... 1... 6. 45 3,325,
c Combine lings 4a and 4b... 1. ee ee ee ee ee Pe eee ee ees 4c NONE
Sa Net gain or loss from disposition of property from Form 1049,
combing lines 13 and 14; of from Form 1041, combine ines 4 and 7. . |. 5@ 2,966,819.
b Net gain or foss from disposition of property that is not subject to
net mvestment income tax (see instructions)... 0. ee 5b
¢ Adjustment from disposition of partnership interest or S corporation
glock (see instructions)... ee ee eee 5¢
d Combine lines 5a through Sc. 2. ee ee eee see ae 5d 2,966,819,
6 Changes to investment income for certain CFCs and PFICs (see instructions)... .......-.. &
7 Other modifications to investment income (see instructions)... 0.0.0.2 ee ee ee ees z
5 total investment income. Combine lines 1.2.3, 4c. 5d Band? 2 www a 3,107,622,
ue
Sa — Investment interast expenses (see instuctions})..........-0-.. 7 9,323,
b State income tax (see instructions)... . see erence vee ee LSB 155,290.
¢ Miscelaneous investment expenses (see inatructions).. 2.2... es $c 145,731,
dq Add lines 9a, Gb, andGe ee ee eee ee eee nes od 310,344,
i0 Additional modifications (see Instructions) 2.0.6 ee ee ae -- {48
estas and modifications, Add lines 9d and 10... ww wee eee w...,111 310,344.
Tax Computation
12 Net investment Income. Subtract Part Il, ine 11 from Part |, line 8. Individuals complete fines 13-
17. Estates and trusts comptate lines 18a-21. If zero or less, onterO-. 0... 2 ee eee 12 2,197,278.
Individuals:
13. Modified adjusted gross income (saa instructions)... 0... ..-05- 13 | 3,502,047.
14 Threshold based on filing status {sea inslructionss) . 2... ee 14 200,000.
18 Subtract Hne 14 from line 13. tf zero or less, enter-0- .........-L15 1 3,302,047.
16 Enter the smaller of ina 12 or ling 18.2... 0. ee ee ee ee ee tees 16 2,797,278.
417 ~~ Net investment income tax for individuals. Multiply line 18 by 3.8% (038). Enter here and on
Form 1040, Ine 66... 0.0.00 0c eee ee tee eee ee .e a Lt? 106,297.
Estates and Trusts:
18a Nat investment income (line 12 above}... ee 138
b Deductions for distributions of net investment incoma and
deductions under section 842(c) (sae instructions)... 6. ee 8b
c Undistributed net Investment income. Subtract fina 18b from 18a (see
instructions)... ee ee ee bee ee eee tees 18¢
1Ba Adjusted gross income (see Instructions)... ee 19a
b Highest tax bracket for estates and trusts for the year (see
insimuctiong). ee ee eee eee .. + [19b
¢ Subtract Ine 18b from line 198, If 2070 oF lees, enarO-....0. .. - L18e¢
20 = Enter the smalter of fine (8c orline 19c. ee ee ne ee as 20
24 Nat investment incomes tex for estates and trusta, Multiply fine 20 hy 3.8% (. 036). Enter here and
on Form 1041, Schedule G, lined. . net eee bette bet ts a1
For Paperwork Reduction Act Notice, ase your tax return instructions. Fom 8860 (2019)

Sia

3X2738 2.000

29

 

 
 

Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 95 of 115 ©

 

 

 

 

 

Ce ek Od er 2 oe
DIANE GOOCH GN 2355
SUPPLEMENT TO FORM 1040
QUALIFIED DIVIDENDS
QUALIFIED DIVIDENDS FROM FORM 1099
PRUDENTIAL 54,
TOTAL FORM 1099 QUALIFIED DIVIDENDS 54
PSHIP, S CORP. & ESTATE/TRUST QUALIFIED DIVIDENDS
GS CAPITAL PARTNERS VI, LP 3,221
TOTAL PASS THROUGH QUALIFIED DIVIDENDS 3,221.
TOTAL TO 1040, LINE 9B 3,275
SOURCES OF OTHER INCOME
CERTAIN GAMBLING WINNINGS
MONMOUTH PK CHARITY FUND 41,500
TOTAL - W-26 41,500
TOTAL TO 1040, LINE 21 41,500

STATEMENT 1

38
Case 9:21-cv-80288-RS Document1 Entered on FLSD Docket 02/08/2021 Page 96 of 115

PA Meee eter ten 7 eet

 

DIANE GOOCH GE 235s
SUPPLEMENT TO SCHEDULE A
STATE INCOME TAXES
ESTIMATED TAX AND EXTENSION PAYMENTS 175,000.
TOTAL TO SCHEDULE A, LINE 5 175,000.
REAL ESTATE TAXES
RUMSON, NEW JERSEY 103,491.
TOTAL TO SCHEDULE A, LINE 6 103,491.
INVESTMENT INTEREST EXPENSE
JERSEY PARTNERS, INC 5,903
GS CAPITAL PARTNERS VI, LP 10,929.
SUBTOTAL OF INVESTMENT INTEREST EXPENSE 16,832
LESS: DISALLOWED INVESTMENT INTEREST EXP./FORM 4952 7,509
TOTAL TO SCHEDULE A, LINE 14 9,323
CASH CONTRIBUTIONS
PARTNERSHIP/S CORPORATION/ESTATE AND TRUST
50% ORGANIZATION (8)
JERSEY PARTNERS, INC 9,539,
TWO RIVER TIMES, LLC 9.
OTHER CASH CONTRIBUTIONS
50% ORGANIZATION (S)
THE LAWRENCEVILLE FUND 1,000.
MONMOUTH MEDICAL CENTER FOUNDATION 850,
THE DRUMTHWACKET FOUNDATION 2,900.
RUMSON COUNTRY DAY SCHOOL 12,500.
MACC FUND 100.
THE BOSTON COLLEGE FUND 250,
CRISTIAN SOLIDARITY INTERNATIONAL 2,995.

CONTINUED...

STATEMENT 2

39

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 97 of 115

 

DIANE GOOCH

SUPPLEMENT TO SCHEDULE A

CASH CONTRIBUTIONS (CONT'D)

TOTAL CASH CONTRIBUTIONS BEFORE LIMITATION

Raat we ON NFER te

CASH CONTRIBUTION LIMITATION

TOTAL TO SCHEDULE A, LINE 16

OTHER MISC. DEDUCTIONS SUBJECT TO 2% LIMIT

S CORPORATION AND ESTATE AND TRUST

PARTNERSHIP,

TOTAL TO SCHEDULE A,

LINE 23

eT Foe

 

ME 2358

STATEMENT 3

40
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 98 of 115

 

 

 

aA ae Bae ra ee tee 5” ta beer wl
DIANE GOOCH GN 6358
SUPPLEMENT TO SCHEDULE A
ITEMIZED DEDUCTION WORKSHEET
1. SCHEDULE A, LINES 4, 9, 15, 19, 20, 27, AND 28 ....... 462,788.
2. SCHEDULE A, LINES 4, 14, 20, PLUS ANY GAMBLING AND
CASUALTY OR THEFT LOSSES INCLUDED ON LINE 28 ......... 9,323.
3, IS THE AMOUNT ON LINE 2 LESS THAN THE AMOUNT ON LINE 1?
NO. ne
X YES. SUBTRACT LINE 2 FROM LINE 1 .........seee 453,465,
4, LINE 3 MULTIPLIED BY 80% (.80).......... 362,772.
5. ENTER THE AMOUNT FROM FORM 1040, LINE 38 3,502,047.
6. ENTER LIMIT BASED ON FILING STATUS...... 275,000.
7. IS THE AMOUNT ON LINE 6 LESS THAN THE AMOUNT ON LINE 5?
NO, nee
X YES, SUBTRACT LINE 6 FROM LINE 5.. 3,227,047.
8. LINE 7 MULTIPLIED BY 3% (.03) ......... 96,811
9, ENTER THE SMALLER OF LINE 4 OR LINE 8 .....-cccceseceeee, 96,811
10. TOTAL ITEMIZED DEDUCTIONS (LINE 1 LESS LINE 9) ....... 365,977.
STATEMENT

41

4

 
 

Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 99 of 115

 

£  LNaWa EYES Pr

 

"oze7e "B6L‘S “BEL‘S STWLOL

ANON Gp60sso-86 x d aT ‘AIW IA doso

"696 ‘PR ESSSGTIZ-EF d SEHLO - NbYWd TwLidvYo $5

*888 ESGSTIZ-EP d - ‘IA SYSNLHVd IWLIdvo $5

"8617S ESSSTIZ-EF d % ‘IA SUYSNLAVE IVLIdvo $oO

"SZE7E ELPREST-OZ d OTT ‘SSWIL YeATY om.

‘Lee TOTL6C€E-ET s DONI ‘SHENLEY xWSwRC

T-% WOodd NOILONGSd t-H WOW t-" Wow Zace WoUd N NIG d $ WN
ANOONT 6LT 3as SSOT SNOONT SSOT MSIY-LY a wo
TAISSVANON HAISSWANON AISSYd FAISSVd LON d
{r) {T) (8) (2) (a) (q) (qt) (3) {a} (¥)

 

a SIANGHHOS OL BNEWEATEINS

BETT-O942L0 CN ‘NOSWOH

ecch HD009 ENWIG

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 100 of 115

 

 

Pen MEW ERO EA dos She

DIANE GOOCH GE 2358

SUPPLEMENT TO SCHEDULE E

PART II, INCOME OR LOSS FROM PARTNERSHIPS AND §$ CORPORATIONS

COLUMNS (F) & (G) - PASSIVE INCOME OR LOSS

K-1 NAME: $$ JERSEY PARTNERS, INC
ID NUMBER: XX-XXXXXXX
DESCRIPTION INCOME /LOSS
ORDINARY INCOME OR LOSS ~6,546,
RENTAL REAL ESTATE INCOME OR LOSS ~5,101.
PLUS:
DISALLOWED PASSIVE LOSS 11,206.
ALLOWABLE INCOME/LOSS ~44i,.
K-1 NAME: GS CAPITAL PARTNERS VI, LP
ID NUMBER: XX-XXXXXXX
DESCRIPTION INCOME / LOSS
ORDINARY INCOME OR LOSS 892.
PLUS:
SECTION 988 GAIN (LOSS) -1,720.
SECTION 987 GAIN (LOSS) 762.
SECTION 951(A} TNCOME 5,288.
SECTION 1293 576.
LESS:
DEPLETION NOT SUBJECT TO 65% LIMITATION 63.
DEPLETION SUBJECT TO 65% LIMITATION a25,
SECTION 59 (BE) (7) 4,465,
ALLOWABLE INCOME/LOSS 441.

STATEMENT 38

45

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021

Page 101 of 115

 

 

 

 

 

51

FR ERIE Pee FoF fb te
DIANE GOOCH GN 4 358
SUPPLEMENT TO FORM 625i
LINE 29 - BXEMPTION WORKSHEET
1. $51,900, IF SINGLE OR HEAD OF HOUSEHOLD
$80,800, IF MARRIED FILING JT. OR QUAL. WIDOW{ER) 51,900.
$40,400. IF MARRIED FILING SEPARATELY
2. ALTERNATIVE MINIMUM TAXABLE INCOME, LINE 28 3,455,972.
3. $115,400. IF SINGLE OR HEAD OF HOUSEHOLD
$153,900. IF MFJ OR QUAL. WIDOW (ER) 115,400.
$ 76,950. IF MARRIED FILING SEPARATELY = = 2 ----~-------~
4, LINE 2 LESS LINE 3 3,340,572.
5. MULTIPLY LINE 4 BY 25% 835,143.
6. EXEMPTION AMOUNT (LINE 1 LESS LINE 5) NONE
STATEMENT 14

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 102 of 115

 

 

 

 

Meo Wee GaP evs betes
DIANE GOOCH MN 2358
SUPPLEMENT TO FORM 6251
LINE 42 - WORKSHEET
1, AMOUNT FROM FORM 6251, LINE 41 497,540.
2, LINE 1 MULTIPLIED BY 28% 139,311.
3. $3,590 OR $1,795 IF MARRIED FILING SEPARATELY 3,590.
4. TOTAL TO FORM 6251, LINE 42 (LINE 2 LESS LINE 3) 135,721
LINE 59 - WORKSHEET
1. AMOUNT FROM FORM 6251, LINE 36 3,455,972.
2. LINE 1 MULTIPLIED BY 28% 967,672.
3. $3,590 OR $1,795 IF MARRIED FILING SEPARATELY 3,590,
4. TOTAL TO FORM 6251, LINE 59 (LINE 2 LESS LINE 3) 964, 082
STATEMENT

 

52

15
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 103 of 115

 

DIANE, GOOCH

SUPPLEMENT TO FORM 4952

Pee? WI PRE Ee  Oe oei

DETAIL OF INVESTMENT INTEREST EXPENSE

DESCRIPTION

JERSEY PARTNERS,

INC

GS CAPITAL PARTNERS VI, LP

TOTAL INVESTMENT INTEREST EXPENSE

 

GE < 358

 

CURRENT YEAR

INV. INT.

PRIOR YEAR

DISALLOWED
aNV. INT.

STATEMENT 16

53

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 104 of 115

 

FAS? WITRECIEEG ARR EC eS

DIANE GOOCH GE 435s

SUPPLEMENT TO FORM 4952

it
It
I
Hl

GAIN FROM INVESTMENT PROPERTIES

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662. 2,955,157.
TOTAL 11,662. 2,955,157.
NET GAIN ~ PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4D 2,966,819,

ELECTION TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV. INCOME

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4c 143,392.
ORDINARY GAIN - PROPERTY HELD FOR INVESTMENT 11,662,

TOTAL INCOME BEFORE CAPITAL GAIN 155,054.
TOTAL INVESTMENT INTEREST EXPENSES - FORM 4952 LN. 3 16,832.

INVESTMENT EXPENSES - FORM 4952 LINE 5 145,731.

TOTAL EXPENSES 162,563.
EXCESS TOTAL EXPENSES OVER TOTAL INCOME 7,509.
QUALIFIED DIVIDENDS 3,275.
NET LONG-TERM CAPITAL GAIN - INVESTMENT PROPERTY 2,955,157.

NET SHORT-TERM CAPITAL LOSS ~ INVESTMENT PROPERTY NONE
NET CAPITAL GAIN 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY 7,509.

QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC.

CONTINUED... STATEMENT 17

54

 
Case 9:21-cv-80288-RS_Document 1 Entered on FLSD Docket 02/08/2021 Page 105 of 115

 

 

Pe WEES FO CEL a

DIANE GOOCH GE 4 352

SUPPLEMENT TO FORM 4952

ELECTION TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV. INCOME (CONT'D)

NET CAPITAL GAIN ELECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TO BE INCLUDED IN INV. INC. NONE

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
- FORM 4952 LINE 4G NONE

STATEMENT i8

55

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 106 of 115 .

Pa We bt

DIANE GOOCH

SUPPLEMENT TO FORM 4952

DETAIL OF INVESTMENT INCOME MINUS EXPENSES

13.

15.

16.
17.

18.

19.

CHILD'S INCOME FROM FORM 8814 ........0...0ceee
INTEREST INCOME ..-60-- epee eee anes rr
DIVIDEND INCOME .... cece cece e eee ra

> ANNUITIES 2.0... . cece ccc ee ene ee tees ean eees

- K~] SOURCES INVESTMENT INCOME ........cceeeaaee

GROSS INVESTMENT INCOME ....-......cceccceucces

- QUALIFIED DIVIDENDS ...........00cccc eee eeceee

GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV.

ORDINARY SECTION 1245, 1250 & 1254 INCOME .....

. NET CAPITAL GAIN FROM INVESTMENT PROPERTY .....

NET GAIN FROM INVESTMENT PROPERTY .......00-006
LINE 12 LESS LINE ll ............. tenner ceeee

TOTAL INVESTMENT EXPENSES .......--00.c0cceeees

GE 4356

691.
54
145, 922
146,667.
3,275,
143,392.
2,955,157.
2,966,819,
11,662.
NONE
155,054.
145,731.
145,731.
9,323.

STATEMENT 19

56

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 107 of 115

PAD SR. SST Pb itesr

DIANE GOOCH MN 235s

SUPPLEMENT TO FORM 4952

DISALLOWED TOTAL
DESCRIPTION INT. EXP. INT. EXP.
JERSEY PARTNERS, INC 2,633. 5,903.
GS CAPITAL PARTNERS VI, LP 4,876. 10,929,
TOTALS 7,503, 16,832.

STATEMENT 20

57

 
euet MAT REMOEF Aubin © ORT SE dt

DIANE GOOCH GE 2358

SUPPLEMENT TO FORM 4952 - AMT

GAIN FROM INVESTMENT PROPERTIES - AMT

ORDINARY SHORT TERM LONG TERM
GAIN LOSS GAIN LOSS GAIN
SCHEDULE D 11,662, 2,955,157.
TOTAL 11,662. 2,955,157,
NET GAIN ~ PROPERTY HELD FOR INVESTMENT - FORM 4952 LINE 4p 2,966,819.

> lS SS I ae

ELEC.TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INC.~ AMT

Te eS eS A Sc A ak ae te

GROSS INCOME EXCLUDING QUAL. DIV. - FORM 4952 LINE 4c 143,392.
ORDINARY GAIN ~ PROPERTY HELD FOR INVESTMENT 11,662.

TOTAL INCOME BEFORE CAPITAL GAIN 155,054.
TOTAL INVESTMENT INTEREST EXPENSES - FORM 4952 LINE 3 16,832.
INVESTMENT EXPENSES ~- FORM 4952 LINE 5

TOTAL EXPENSES 16,832.
EXCESS TOTAL EXPENSES OVER TOTAL INCOME NONE
QUALIFIED DIVIDENDS 3,275.
NET LONG-TERM CAPITAL GAIN ~- INVESTMENT PROPERTY 2,955,157.
NET SHORT-TERM CAPITAL LOSS - INVESTMENT PROPERTY NONE
NET CAPITAL GAIN 2,955,157.
NET CAPITAL GAIN YOU MAY ELECT TO REPORT AS ORDINARY NONE
QUALIFIED DIVIDENDS YOU MAY ELECT TO INCLUDE IN INV. INC. NONE
NET CAPITAL GAIN ELECTED TO BE REPORTED AS ORDINARY NONE
QUALIFIED DIVIDENDS ELECTED TO BE INCLUDED IN INV. INC. NONE

CONTINUED... STATEMENT 21

58

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 109 of 115

 

Foe te RR Me eee ke Pe

DIANE GOOCH GE 2356

SUPPLEMENT TO FORM 4952 -— AMT

&LEC.TO INCLUDE QUAL.DIV.& NET CAP.GAIN AS INV.INC.- AMT (CONT'D)

TOTAL ELECTION TO BE INCLUDED IN INVESTMENT INCOME
- FORM 4952 AMT LINE 46 NONE

STATEMENT 22

53

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 110 of 115

wa WAST PEM AEE Ot gee oe

DIANS GOOCH ME 2352

SUPPLEMENT TO FORM 4952 - AMT

DETAIL OF INVESTMENT INCOME MINUS EXPENSES FOR ALT. MIN. TAX

12.
13.
14.
15.

16.
17.
18.
19.
20,

21.

CHILD'S INCOME FROM FORM 8814 ......e 0 ceeeees te
INTEREST INCOME 2.6... eee cece eee ete tere eeeeee 691.
PRIVATE ACTIVITY BONDS 2.1... cece eee eet ae teae
DIVIDEND INCOME 2.1... cee ee ce eee eee eae 54.

» ANNOTTIES 2... ee eee eee tenes treet ea eee tes

GROSS INVESTMENT INCOME 2... . cee eee e ene anaes 146,667.
QUALIFIED DIVIDENDS .......- 20 cea eu ee cca taewas 3,275,

- GROSS INVESTMENT INCOME EXCLUDING QUALIFIED DIV 143,392,

ORDINARY SECTION 1245, 1250, & 1254 INCOME ....

NET CAPITAL GAIN FROM INVESTMENT PROPERTY ..... 2,955,157.

NET GAIN FROM INVESTMENT PROPERTY ............. 2,966,819.

LINE 13 LESS LINE 12 2... ll elec cee ee cece 11,662.
INVESTMENT INCOME ELECTION NONE

TOTAL INVESTMENT INCOME .........-..0ceeaceecee 155,054,

STATEMENT 23

60

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 111 of 115

 

Exhibit F

 

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 112 of 115

im IRS Department of the Treasury
Interha] Revenue Service

a

wen
is

+

=

001836

In reply refer to: 0639100537

AUSTIN Xx 73301-6025 Sep. 16, 2019 LTR 105C 3
[4358 201312 30 1
00003796
BODC: SB

DIANE GOOCH

% DAVID A LIFSON

CROWE HORWATH LLP

488 MADISON AVE FL 5

NEW YORK NY 10022-5722

Taxpayer identification number: 43558

Kind of tax: Individual Income
Amount of claim : $385,234.00

Date of claims received: Sep. 29, 2017
Tax péericd : Dec. 31, 2013

Dear Taxpayers:

WE CAN'T ALLOW YOUR CLAIM

We disallowed your claim for credit for the tax period listed at
the top of this letter.

WHY WE CAN'T ALLOW YOUR CLAIM

You filed your claim more than 3 years after you filed your tax
return.

The received date on your return is Sep. 29, 2017. The last day to
file a timely claim or return for tax year 2013 was Sep. 05, 2017. We
can't allow your claim or return because the received date is after
the deadline.

WHAT TO DO IF YOU DISAGREE

If you don't agree with our decision, you can file suit to recover
tax, penalties, or other amounts, with the United States District
Court that has jurisdiction or with the United States Court of Federal
Claims. These courts are part of the judicial branch of the federal
government and have no connection with the IRS.

The law gives you 2 years from the date of this letter to file suit.
If you decide to appeal our decision first, the 2-year Period still
begins from the date of this letter. However, if you signed an
agreethent that waived your right to the notice of disallowance (such
as Form 2297), the period for filing suit begins on the date you filed

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 113 of 115

0639100537

Sep. 16, 2019 LTR 105C 3
3538 2013512 30 1
00003797

DIANE GOOCH

% DAVID A LIFSON

CROWE HORWATH LLP

488 MADISON AVE FL 3

NEW YORK NY 10022-5722

the waiver. The 2-year-period can be extended if you and the IRS Sign
a Form 907.

You can appeal our decision with the Office of Appeals (which is
an independent organization within the IRS) if we disallowed your
claim because our records show that you filed your claim late.
Generally, a claim is late if you filed it after the Later of:

- 3 years from the due date of a timely-filed return without an
extension

- 3 years from the date we received a late return or a timely
filed return with an approved extension

- 2 years after you paid the tax

In addition, for a claim filed within three years of the date you
filed your tax return, we can only refund or credit the amount vou
paid during the three-year period before the date you file the claim
(plus any approved extension of time to filed. If you file your claim
more than three years after the date you filed your return, we can
oniy credit or refund the amount you paid during the two-year period
before the date you file the claim. The Appeals Office can't change
the amount of time the law allows you to file a claim for refund or
credit.

If you decide to appeal our decision, send us an explanation of why
vou believe you filed your claim on time; for example, you had an
extension of time to file your original tax return. We will consider
your explanation before forwarding your request to the Office of
Appeals.

Please note, reasonable cause or similar explanations that may provide
relief from a penalty for filing a tax return late don't apply to the
time limitations for filing a claim set by law, Exceptions that can
extend the time to file a claim for refund include:

~ Service in a combat zone

- A claim involving an item with a filing period longer than the
general three-year period (for example, bad debts and worthless %
securities) ;

- Financial disability

Financial disability is the inability to manage financial affairs due
to a medically-determined physical or mental impairment that could
result in death or that lasts (or can be expected to last) -
continuously fer at least twalve months. A physician's written
statement is required as proof. of financial disability. Please review
.

601836

6639100537

Sep. 16; 2019 LTR 105¢€ 3
4358 201312 30 1
60003798

BIANE GOOCH

% DAVID A LIFSON

CROWE HORWATH LLP

4688 MADISON AVE FL 3

NEW YORK NY 10022-5722

Publication 556, Examination of Returns, Appeal Rights, and Ciaims for
Refund, for more information about these exceptions.

You can get [RS forms or publications from our website at
www.irs.gov/forms-pubs or by calling 800-TAX~FORM (800-829-3676).

HOW TO CONTACT us
If you have questions, you can call 800-829-0922.

If you prefer, you can write to the address at the top of the first
page of this letter.

When vou write, include a copy of this letter, and provide your
telephone number and the hours we can reach you in the Spaces below.

Telephone number ( ? Hours

 

Keep a copy of this letter for your records.
Thank you for your cooperation.

You can get the forms or publications mentioned in this letter by
visiting our website at www.irs.gov/forms-~pubs or by calling
8G0-TAX-FORM (€800-829~3674).

Sincerely yours,
(lends MPa.

Denise M. Lage Field Director,
Accounts Management Austin

Enclosures:

Copy of this letter
Publication 1
Envelope

 
Case 9:21-cv-80288-RS Document 1 Entered on FLSD Docket 02/08/2021 Page 115 of 115

v IRS Department of the Treasury
Internal Revenue Service

AUSTIN TX 73301-0025

a

001836.850443.327375.24466 2 AB O.412 1ta8
Mot Naa aot ghee ggg gE Hf te

ass DIANE GOOCH
% DAVID A LIFSON
2 CROWE HORWATH LLP
488 MADISON AVE FL 3
NEW YORK NY 10022-5722

601836

CUT OUT AND RETURN THE VOUCHER AT THE BOTTOM OF THIS PAGE IF YOU ARE MAKING A PAYMENT,

EVEN IF YOU ALSO HAVE AN INQUIRY.

 

ve

The IRS address must appear in the window.
0639100537
BODCD-SB5

INTERNAL REVENUE SERVICE

AUSTIN TX 73301-0025
VdascbacUSssuEDstsonseedl acsblssccatelalalatalesl

Use for payments
Letter Number: LTROLOSC
Letter Date ‘2019~09~-16
Tax Period 201312

ET
[d4358%

DIANE GOOCH

4 DAVID A LIFSON

CROWE HORWATH LLP

488 MADISON AVE FL 3
NEW YORK NY 10022-5722

 

Le&544358 DB GOOC 30 0 201312 670 OD000000000

 
